 


 HR 1424 ENR: Heartland Disaster Tax Relief Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1424 
 
AN ACT 
To provide authority for the Federal Government to purchase and insure certain types of troubled assets for the purposes of providing stability to and preventing disruption in the economy and financial system and protecting taxpayers, to amend the Internal Revenue Code of 1986 to provide incentives for energy production and conservation, to extend certain expiring provisions, to provide individual income tax relief, and for other purposes. 
 
 
AEmergency Economic Stabilization 
1.Short title and table of contents 
(a)Short titleThis division may be cited as the Emergency Economic Stabilization Act of 2008. 
(b)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Purposes. 
Sec. 3. Definitions. 
TITLE I—Troubled Assets Relief Program 
Sec. 101. Purchases of troubled assets. 
Sec. 102. Insurance of troubled assets. 
Sec. 103. Considerations. 
Sec. 104. Financial Stability Oversight Board. 
Sec. 105. Reports. 
Sec. 106. Rights; management; sale of troubled assets; revenues and sale proceeds. 
Sec. 107. Contracting procedures. 
Sec. 108. Conflicts of interest. 
Sec. 109. Foreclosure mitigation efforts. 
Sec. 110. Assistance to homeowners. 
Sec. 111. Executive compensation and corporate governance. 
Sec. 112. Coordination with foreign authorities and central banks. 
Sec. 113. Minimization of long-term costs and maximization of benefits for taxpayers. 
Sec. 114. Market transparency. 
Sec. 115. Graduated authorization to purchase. 
Sec. 116. Oversight and audits. 
Sec. 117. Study and report on margin authority. 
Sec. 118. Funding. 
Sec. 119. Judicial review and related matters. 
Sec. 120. Termination of authority. 
Sec. 121. Special Inspector General for the Troubled Asset Relief Program. 
Sec. 122. Increase in statutory limit on the public debt. 
Sec. 123. Credit reform. 
Sec. 124. HOPE for Homeowners amendments. 
Sec. 125. Congressional Oversight Panel. 
Sec. 126. FDIC authority. 
Sec. 127. Cooperation with the FBI. 
Sec. 128. Acceleration of effective date. 
Sec. 129. Disclosures on exercise of loan authority. 
Sec. 130. Technical corrections. 
Sec. 131. Exchange Stabilization Fund reimbursement. 
Sec. 132. Authority to suspend mark-to-market accounting. 
Sec. 133. Study on mark-to-market accounting. 
Sec. 134. Recoupment. 
Sec. 135. Preservation of authority. 
Sec. 136. Temporary increase in deposit and share insurance coverage. 
TITLE II—Budget-related provisions 
Sec. 201. Information for congressional support agencies. 
Sec. 202. Reports by the Office of Management and Budget and the Congressional Budget Office. 
Sec. 203. Analysis in President’s Budget. 
Sec. 204. Emergency treatment. 
TITLE III—Tax Provisions 
Sec. 301. Gain or loss from sale or exchange of certain preferred stock. 
Sec. 302. Special rules for tax treatment of executive compensation of employers participating in the troubled assets relief program. 
Sec. 303. Extension of exclusion of income from discharge of qualified principal residence indebtedness. 
2.PurposesThe purposes of this Act are— 
(1)to immediately provide authority and facilities that the Secretary of the Treasury can use to restore liquidity and stability to the financial system of the United States; and 
(2)to ensure that such authority and such facilities are used in a manner that— 
(A)protects home values, college funds, retirement accounts, and life savings; 
(B)preserves homeownership and promotes jobs and economic growth; 
(C)maximizes overall returns to the taxpayers of the United States; and 
(D)provides public accountability for the exercise of such authority. 
3.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, the Committee on the Budget, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Financial Services, the Committee on Ways and Means, the Committee on the Budget, and the Committee on Appropriations of the House of Representatives. 
(2)BoardThe term Board means the Board of Governors of the Federal Reserve System. 
(3)Congressional support agenciesThe term congressional support agencies means the Congressional Budget Office and the Joint Committee on Taxation. 
(4)CorporationThe term Corporation means the Federal Deposit Insurance Corporation. 
(5)Financial institutionThe term financial institution means any institution, including, but not limited to, any bank, savings association, credit union, security broker or dealer, or insurance company, established and regulated under the laws of the United States or any State, territory, or possession of the United States, the District of Columbia, Commonwealth of Puerto Rico, Commonwealth of Northern Mariana Islands, Guam, American Samoa, or the United States Virgin Islands, and having significant operations in the United States, but excluding any central bank of, or institution owned by, a foreign government. 
(6)FundThe term Fund means the Troubled Assets Insurance Financing Fund established under section 102. 
(7)SecretaryThe term Secretary means the Secretary of the Treasury. 
(8)TARPThe term TARP means the Troubled Asset Relief Program established under section 101. 
(9)Troubled assetsThe term troubled assets means— 
(A)residential or commercial mortgages and any securities, obligations, or other instruments that are based on or related to such mortgages, that in each case was originated or issued on or before March 14, 2008, the purchase of which the Secretary determines promotes financial market stability; and 
(B)any other financial instrument that the Secretary, after consultation with the Chairman of the Board of Governors of the Federal Reserve System, determines the purchase of which is necessary to promote financial market stability, but only upon transmittal of such determination, in writing, to the appropriate committees of Congress. 
ITroubled Assets Relief Program 
101.Purchases of troubled assets 
(a)Offices; Authority 
(1)AuthorityThe Secretary is authorized to establish the Troubled Asset Relief Program (or TARP) to purchase, and to make and fund commitments to purchase, troubled assets from any financial institution, on such terms and conditions as are determined by the Secretary, and in accordance with this Act and the policies and procedures developed and published by the Secretary. 
(2)Commencement of programEstablishment of the policies and procedures and other similar administrative requirements imposed on the Secretary by this Act are not intended to delay the commencement of the TARP. 
(3)Establishment of Treasury office 
(A)In generalThe Secretary shall implement any program under paragraph (1) through an Office of Financial Stability, established for such purpose within the Office of Domestic Finance of the Department of the Treasury, which office shall be headed by an Assistant Secretary of the Treasury, appointed by the President, by and with the advice and consent of the Senate, except that an interim Assistant Secretary may be appointed by the Secretary. 
(B)Clerical amendments 
(i)Title 5Section 5315 of title 5, United States Code, is amended in the item relating to Assistant Secretaries of the Treasury, by striking (9) and inserting (10). 
(ii)Title 31Section 301(e) of title 31, United States Code, is amended by striking 9 and inserting 10. 
(b)ConsultationIn exercising the authority under this section, the Secretary shall consult with the Board, the Corporation, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the Chairman of the National Credit Union Administration Board, and the Secretary of Housing and Urban Development. 
(c)Necessary ActionsThe Secretary is authorized to take such actions as the Secretary deems necessary to carry out the authorities in this Act, including, without limitation, the following: 
(1)The Secretary shall have direct hiring authority with respect to the appointment of employees to administer this Act. 
(2)Entering into contracts, including contracts for services authorized by section 3109 of title 5, United States Code. 
(3)Designating financial institutions as financial agents of the Federal Government, and such institutions shall perform all such reasonable duties related to this Act as financial agents of the Federal Government as may be required. 
(4)In order to provide the Secretary with the flexibility to manage troubled assets in a manner designed to minimize cost to the taxpayers, establishing vehicles that are authorized, subject to supervision by the Secretary, to purchase, hold, and sell troubled assets and issue obligations. 
(5)Issuing such regulations and other guidance as may be necessary or appropriate to define terms or carry out the authorities or purposes of this Act. 
(d)Program guidelinesBefore the earlier of the end of the 2-business-day period beginning on the date of the first purchase of troubled assets pursuant to the authority under this section or the end of the 45-day period beginning on the date of enactment of this Act, the Secretary shall publish program guidelines, including the following: 
(1)Mechanisms for purchasing troubled assets. 
(2)Methods for pricing and valuing troubled assets. 
(3)Procedures for selecting asset managers. 
(4)Criteria for identifying troubled assets for purchase. 
(e)Preventing unjust enrichmentIn making purchases under the authority of this Act, the Secretary shall take such steps as may be necessary to prevent unjust enrichment of financial institutions participating in a program established under this section, including by preventing the sale of a troubled asset to the Secretary at a higher price than what the seller paid to purchase the asset. This subsection does not apply to troubled assets acquired in a merger or acquisition, or a purchase of assets from a financial institution in conservatorship or receivership, or that has initiated bankruptcy proceedings under title 11, United States Code. 
102.Insurance of troubled assets 
(a)Authority 
(1)In generalIf the Secretary establishes the program authorized under section 101, then the Secretary shall establish a program to guarantee troubled assets originated or issued prior to March 14, 2008, including mortgage-backed securities. 
(2)GuaranteesIn establishing any program under this subsection, the Secretary may develop guarantees of troubled assets and the associated premiums for such guarantees. Such guarantees and premiums may be determined by category or class of the troubled assets to be guaranteed. 
(3)Extent of guaranteeUpon request of a financial institution, the Secretary may guarantee the timely payment of principal of, and interest on, troubled assets in amounts not to exceed 100 percent of such payments. Such guarantee may be on such terms and conditions as are determined by the Secretary, provided that such terms and conditions are consistent with the purposes of this Act. 
(b)ReportsNot later than 90 days after the date of enactment of this Act, the Secretary shall report to the appropriate committees of Congress on the program established under subsection (a). 
(c)Premiums 
(1)In generalThe Secretary shall collect premiums from any financial institution participating in the program established under subsection (a). Such premiums shall be in an amount that the Secretary determines necessary to meet the purposes of this Act and to provide sufficient reserves pursuant to paragraph (3). 
(2)Authority to base premiums on product riskIn establishing any premium under paragraph (1), the Secretary may provide for variations in such rates according to the credit risk associated with the particular troubled asset that is being guaranteed. The Secretary shall publish the methodology for setting the premium for a class of troubled assets together with an explanation of the appropriateness of the class of assets for participation in the program established under this section. The methodology shall ensure that the premium is consistent with paragraph (3). 
(3)Minimum levelThe premiums referred to in paragraph (1) shall be set by the Secretary at a level necessary to create reserves sufficient to meet anticipated claims, based on an actuarial analysis, and to ensure that taxpayers are fully protected. 
(4)Adjustment to purchase authorityThe purchase authority limit in section 115 shall be reduced by an amount equal to the difference between the total of the outstanding guaranteed obligations and the balance in the Troubled Assets Insurance Financing Fund. 
(d)Troubled assets insurance financing fund 
(1)DepositsThe Secretary shall deposit fees collected under this section into the Fund established under paragraph (2). 
(2)EstablishmentThere is established a Troubled Assets Insurance Financing Fund that shall consist of the amounts collected pursuant to paragraph (1), and any balance in such fund shall be invested by the Secretary in United States Treasury securities, or kept in cash on hand or on deposit, as necessary. 
(3)Payments from fundThe Secretary shall make payments from amounts deposited in the Fund to fulfill obligations of the guarantees provided to financial institutions under subsection (a). 
103.ConsiderationsIn exercising the authorities granted in this Act, the Secretary shall take into consideration— 
(1)protecting the interests of taxpayers by maximizing overall returns and minimizing the impact on the national debt; 
(2)providing stability and preventing disruption to financial markets in order to limit the impact on the economy and protect American jobs, savings, and retirement security; 
(3)the need to help families keep their homes and to stabilize communities; 
(4)in determining whether to engage in a direct purchase from an individual financial institution, the long-term viability of the financial institution in determining whether the purchase represents the most efficient use of funds under this Act; 
(5)ensuring that all financial institutions are eligible to participate in the program, without discrimination based on size, geography, form of organization, or the size, type, and number of assets eligible for purchase under this Act; 
(6)providing financial assistance to financial institutions, including those serving low- and moderate-income populations and other underserved communities, and that have assets less than $1,000,000,000, that were well or adequately capitalized as of June 30, 2008, and that as a result of the devaluation of the preferred government-sponsored enterprises stock will drop one or more capital levels, in a manner sufficient to restore the financial institutions to at least an adequately capitalized level; 
(7)the need to ensure stability for United States public instrumentalities, such as counties and cities, that may have suffered significant increased costs or losses in the current market turmoil; 
(8)protecting the retirement security of Americans by purchasing troubled assets held by or on behalf of an eligible retirement plan described in clause (iii), (iv), (v), or (vi) of section 402(c)(8)(B) of the Internal Revenue Code of 1986, except that such authority shall not extend to any compensation arrangements subject to section 409A of such Code; and 
(9)the utility of purchasing other real estate owned and instruments backed by mortgages on multifamily properties. 
104.Financial Stability Oversight Board 
(a)EstablishmentThere is established the Financial Stability Oversight Board, which shall be responsible for— 
(1)reviewing the exercise of authority under a program developed in accordance with this Act, including— 
(A)policies implemented by the Secretary and the Office of Financial Stability created under sections 101 and 102, including the appointment of financial agents, the designation of asset classes to be purchased, and plans for the structure of vehicles used to purchase troubled assets; and 
(B)the effect of such actions in assisting American families in preserving home ownership, stabilizing financial markets, and protecting taxpayers; 
(2)making recommendations, as appropriate, to the Secretary regarding use of the authority under this Act; and 
(3)reporting any suspected fraud, misrepresentation, or malfeasance to the Special Inspector General for the Troubled Assets Relief Program or the Attorney General of the United States, consistent with section 535(b) of title 28, United States Code. 
(b)MembershipThe Financial Stability Oversight Board shall be comprised of— 
(1)the Chairman of the Board of Governors of the Federal Reserve System; 
(2)the Secretary; 
(3)the Director of the Federal Housing Finance Agency; 
(4)the Chairman of the Securities Exchange Commission; and 
(5)the Secretary of Housing and Urban Development. 
(c)ChairpersonThe chairperson of the Financial Stability Oversight Board shall be elected by the members of the Board from among the members other than the Secretary. 
(d)MeetingsThe Financial Stability Oversight Board shall meet 2 weeks after the first exercise of the purchase authority of the Secretary under this Act, and monthly thereafter. 
(e)Additional authoritiesIn addition to the responsibilities described in subsection (a), the Financial Stability Oversight Board shall have the authority to ensure that the policies implemented by the Secretary are— 
(1)in accordance with the purposes of this Act; 
(2)in the economic interests of the United States; and 
(3)consistent with protecting taxpayers, in accordance with section 113(a). 
(f)Credit review committeeThe Financial Stability Oversight Board may appoint a credit review committee for the purpose of evaluating the exercise of the purchase authority provided under this Act and the assets acquired through the exercise of such authority, as the Financial Stability Oversight Board determines appropriate. 
(g)ReportsThe Financial Stability Oversight Board shall report to the appropriate committees of Congress and the Congressional Oversight Panel established under section 125, not less frequently than quarterly, on the matters described under subsection (a)(1). 
(h)TerminationThe Financial Stability Oversight Board, and its authority under this section, shall terminate on the expiration of the 15-day period beginning upon the later of— 
(1)the date that the last troubled asset acquired by the Secretary under section 101 has been sold or transferred out of the ownership or control of the Federal Government; or 
(2)the date of expiration of the last insurance contract issued under section 102. 
105.Reports 
(a)In generalBefore the expiration of the 60-day period beginning on the date of the first exercise of the authority granted in section 101(a), or of the first exercise of the authority granted in section 102, whichever occurs first, and every 30-day period thereafter, the Secretary shall report to the appropriate committees of Congress, with respect to each such period— 
(1)an overview of actions taken by the Secretary, including the considerations required by section 103 and the efforts under section 109; 
(2)the actual obligation and expenditure of the funds provided for administrative expenses by section 118 during such period and the expected expenditure of such funds in the subsequent period; and 
(3)a detailed financial statement with respect to the exercise of authority under this Act, including— 
(A)all agreements made or renewed; 
(B)all insurance contracts entered into pursuant to section 102; 
(C)all transactions occurring during such period, including the types of parties involved; 
(D)the nature of the assets purchased; 
(E)all projected costs and liabilities; 
(F)operating expenses, including compensation for financial agents; 
(G)the valuation or pricing method used for each transaction; and 
(H)a description of the vehicles established to exercise such authority. 
(b)Tranche reports to Congress 
(1)ReportsThe Secretary shall provide to the appropriate committees of Congress, at the times specified in paragraph (2), a written report, including— 
(A)a description of all of the transactions made during the reporting period; 
(B)a description of the pricing mechanism for the transactions; 
(C)a justification of the price paid for and other financial terms associated with the transactions; 
(D)a description of the impact of the exercise of such authority on the financial system, supported, to the extent possible, by specific data; 
(E)a description of challenges that remain in the financial system, including any benchmarks yet to be achieved; and 
(F)an estimate of additional actions under the authority provided under this Act that may be necessary to address such challenges. 
(2)TimingThe report required by this subsection shall be submitted not later than 7 days after the date on which commitments to purchase troubled assets under the authorities provided in this Act first reach an aggregate of $50,000,000,000 and not later than 7 days after each $50,000,000,000 interval of such commitments is reached thereafter. 
(c)Regulatory modernization reportThe Secretary shall review the current state of the financial markets and the regulatory system and submit a written report to the appropriate committees of Congress not later than April 30, 2009, analyzing the current state of the regulatory system and its effectiveness at overseeing the participants in the financial markets, including the over-the-counter swaps market and government-sponsored enterprises, and providing recommendations for improvement, including— 
(1)recommendations regarding— 
(A)whether any participants in the financial markets that are currently outside the regulatory system should become subject to the regulatory system; and 
(B)enhancement of the clearing and settlement of over-the-counter swaps; and 
(2)the rationale underlying such recommendations. 
(d)Sharing of informationAny report required under this section shall also be submitted to the Congressional Oversight Panel established under section 125. 
(e)SunsetThe reporting requirements under this section shall terminate on the later of— 
(1)the date that the last troubled asset acquired by the Secretary under section 101 has been sold or transferred out of the ownership or control of the Federal Government; or 
(2)the date of expiration of the last insurance contract issued under section 102. 
106.Rights; management; sale of troubled assets; revenues and sale proceeds 
(a)Exercise of rightsThe Secretary may, at any time, exercise any rights received in connection with troubled assets purchased under this Act. 
(b)Management of troubled assetsThe Secretary shall have authority to manage troubled assets purchased under this Act, including revenues and portfolio risks therefrom. 
(c)Sale of troubled assetsThe Secretary may, at any time, upon terms and conditions and at a price determined by the Secretary, sell, or enter into securities loans, repurchase transactions, or other financial transactions in regard to, any troubled asset purchased under this Act. 
(d)Transfer to treasuryRevenues of, and proceeds from the sale of troubled assets purchased under this Act, or from the sale, exercise, or surrender of warrants or senior debt instruments acquired under section 113 shall be paid into the general fund of the Treasury for reduction of the public debt. 
(e)Application of sunset to troubled assetsThe authority of the Secretary to hold any troubled asset purchased under this Act before the termination date in section 120, or to purchase or fund the purchase of a troubled asset under a commitment entered into before the termination date in section 120, is not subject to the provisions of section 120. 
107.Contracting procedures 
(a)Streamlined processFor purposes of this Act, the Secretary may waive specific provisions of the Federal Acquisition Regulation upon a determination that urgent and compelling circumstances make compliance with such provisions contrary to the public interest. Any such determination, and the justification for such determination, shall be submitted to the Committees on Oversight and Government Reform and Financial Services of the House of Representatives and the Committees on Homeland Security and Governmental Affairs and Banking, Housing, and Urban Affairs of the Senate within 7 days. 
(b)Additional contracting requirementsIn any solicitation or contract where the Secretary has, pursuant to subsection (a), waived any provision of the Federal Acquisition Regulation pertaining to minority contracting, the Secretary shall develop and implement standards and procedures to ensure, to the maximum extent practicable, the inclusion and utilization of minorities (as such term is defined in section 1204(c) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note)) and women, and minority- and women-owned businesses (as such terms are defined in section 21A(r)(4) of the Federal Home Loan Bank Act (12 U.S.C. 1441a(r)(4)), in that solicitation or contract, including contracts to asset managers, servicers, property managers, and other service providers or expert consultants. 
(c)Eligibility of FDICNotwithstanding subsections (a) and (b), the Corporation— 
(1)shall be eligible for, and shall be considered in, the selection of asset managers for residential mortgage loans and residential mortgage-backed securities; and 
(2)shall be reimbursed by the Secretary for any services provided. 
108.Conflicts of interest 
(a)Standards requiredThe Secretary shall issue regulations or guidelines necessary to address and manage or to prohibit conflicts of interest that may arise in connection with the administration and execution of the authorities provided under this Act, including— 
(1)conflicts arising in the selection or hiring of contractors or advisors, including asset managers; 
(2)the purchase of troubled assets; 
(3)the management of the troubled assets held; 
(4)post-employment restrictions on employees; and 
(5)any other potential conflict of interest, as the Secretary deems necessary or appropriate in the public interest. 
(b)TimingRegulations or guidelines required by this section shall be issued as soon as practicable after the date of enactment of this Act. 
109.Foreclosure mitigation efforts 
(a)Residential mortgage loan servicing standardsTo the extent that the Secretary acquires mortgages, mortgage backed securities, and other assets secured by residential real estate, including multifamily housing, the Secretary shall implement a plan that seeks to maximize assistance for homeowners and use the authority of the Secretary to encourage the servicers of the underlying mortgages, considering net present value to the taxpayer, to take advantage of the HOPE for Homeowners Program under section 257 of the National Housing Act or other available programs to minimize foreclosures. In addition, the Secretary may use loan guarantees and credit enhancements to facilitate loan modifications to prevent avoidable foreclosures. 
(b)CoordinationThe Secretary shall coordinate with the Corporation, the Board (with respect to any mortgage or mortgage-backed securities or pool of securities held, owned, or controlled by or on behalf of a Federal reserve bank, as provided in section 110(a)(1)(C)), the Federal Housing Finance Agency, the Secretary of Housing and Urban Development, and other Federal Government entities that hold troubled assets to attempt to identify opportunities for the acquisition of classes of troubled assets that will improve the ability of the Secretary to improve the loan modification and restructuring process and, where permissible, to permit bona fide tenants who are current on their rent to remain in their homes under the terms of the lease. In the case of a mortgage on a residential rental property, the plan required under this section shall include protecting Federal, State, and local rental subsidies and protections, and ensuring any modification takes into account the need for operating funds to maintain decent and safe conditions at the property. 
(c)Consent to reasonable loan modification requestsUpon any request arising under existing investment contracts, the Secretary shall consent, where appropriate, and considering net present value to the taxpayer, to reasonable requests for loss mitigation measures, including term extensions, rate reductions, principal write downs, increases in the proportion of loans within a trust or other structure allowed to be modified, or removal of other limitation on modifications. 
110.Assistance to homeowners 
(a)DefinitionsAs used in this section— 
(1)the term Federal property manager means— 
(A)the Federal Housing Finance Agency, in its capacity as conservator of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation; 
(B)the Corporation, with respect to residential mortgage loans and mortgage-backed securities held by any bridge depository institution pursuant to section 11(n) of the Federal Deposit Insurance Act; and 
(C)the Board, with respect to any mortgage or mortgage-backed securities or pool of securities held, owned, or controlled by or on behalf of a Federal reserve bank, other than mortgages or securities held, owned, or controlled in connection with open market operations under section 14 of the Federal Reserve Act (12 U.S.C. 353), or as collateral for an advance or discount that is not in default; 
(2)the term consumer has the same meaning as in section 103 of the Truth in Lending Act (15 U.S.C. 1602); 
(3)the term insured depository institution has the same meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and 
(4)the term servicer has the same meaning as in section 6(i)(2) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)(2)). 
(b)Homeowner assistance by agencies 
(1)In generalTo the extent that the Federal property manager holds, owns, or controls mortgages, mortgage backed securities, and other assets secured by residential real estate, including multifamily housing, the Federal property manager shall implement a plan that seeks to maximize assistance for homeowners and use its authority to encourage the servicers of the underlying mortgages, and considering net present value to the taxpayer, to take advantage of the HOPE for Homeowners Program under section 257 of the National Housing Act or other available programs to minimize foreclosures. 
(2)ModificationsIn the case of a residential mortgage loan, modifications made under paragraph (1) may include— 
(A)reduction in interest rates; 
(B)reduction of loan principal; and 
(C)other similar modifications. 
(3)Tenant protectionsIn the case of mortgages on residential rental properties, modifications made under paragraph (1) shall ensure— 
(A)the continuation of any existing Federal, State, and local rental subsidies and protections; and 
(B)that modifications take into account the need for operating funds to maintain decent and safe conditions at the property. 
(4)TimingEach Federal property manager shall develop and begin implementation of the plan required by this subsection not later than 60 days after the date of enactment of this Act. 
(5)Reports to congressEach Federal property manager shall, 60 days after the date of enactment of this Act and every 30 days thereafter, report to Congress specific information on the number and types of loan modifications made and the number of actual foreclosures occurring during the reporting period in accordance with this section. 
(6)ConsultationIn developing the plan required by this subsection, the Federal property managers shall consult with one another and, to the extent possible, utilize consistent approaches to implement the requirements of this subsection. 
(c)Actions with respect to servicersIn any case in which a Federal property manager is not the owner of a residential mortgage loan, but holds an interest in obligations or pools of obligations secured by residential mortgage loans, the Federal property manager shall— 
(1)encourage implementation by the loan servicers of loan modifications developed under subsection (b); and 
(2)assist in facilitating any such modifications, to the extent possible. 
(d)LimitationThe requirements of this section shall not supersede any other duty or requirement imposed on the Federal property managers under otherwise applicable law. 
111.Executive compensation and corporate governance 
(a)ApplicabilityAny financial institution that sells troubled assets to the Secretary under this Act shall be subject to the executive compensation requirements of subsections (b) and (c) and the provisions under the Internal Revenue Code of 1986, as provided under the amendment by section 302, as applicable. 
(b)Direct purchases 
(1)In generalWhere the Secretary determines that the purposes of this Act are best met through direct purchases of troubled assets from an individual financial institution where no bidding process or market prices are available, and the Secretary receives a meaningful equity or debt position in the financial institution as a result of the transaction, the Secretary shall require that the financial institution meet appropriate standards for executive compensation and corporate governance. The standards required under this subsection shall be effective for the duration of the period that the Secretary holds an equity or debt position in the financial institution. 
(2)CriteriaThe standards required under this subsection shall include— 
(A)limits on compensation that exclude incentives for senior executive officers of a financial institution to take unnecessary and excessive risks that threaten the value of the financial institution during the period that the Secretary holds an equity or debt position in the financial institution; 
(B)a provision for the recovery by the financial institution of any bonus or incentive compensation paid to a senior executive officer based on statements of earnings, gains, or other criteria that are later proven to be materially inaccurate; and 
(C)a prohibition on the financial institution making any golden parachute payment to its senior executive officer during the period that the Secretary holds an equity or debt position in the financial institution. 
(3)DefinitionFor purposes of this section, the term senior executive officer means an individual who is one of the top 5 highly paid executives of a public company, whose compensation is required to be disclosed pursuant to the Securities Exchange Act of 1934, and any regulations issued thereunder, and non-public company counterparts. 
(c)Auction purchasesWhere the Secretary determines that the purposes of this Act are best met through auction purchases of troubled assets, and only where such purchases per financial institution in the aggregate exceed $300,000,000 (including direct purchases), the Secretary shall prohibit, for such financial institution, any new employment contract with a senior executive officer that provides a golden parachute in the event of an involuntary termination, bankruptcy filing, insolvency, or receivership. The Secretary shall issue guidance to carry out this paragraph not later than 2 months after the date of enactment of this Act, and such guidance shall be effective upon issuance. 
(d)SunsetThe provisions of subsection (c) shall apply only to arrangements entered into during the period during which the authorities under section 101(a) are in effect, as determined under section 120. 
112.Coordination with foreign authorities and central banksThe Secretary shall coordinate, as appropriate, with foreign financial authorities and central banks to work toward the establishment of similar programs by such authorities and central banks. To the extent that such foreign financial authorities or banks hold troubled assets as a result of extending financing to financial institutions that have failed or defaulted on such financing, such troubled assets qualify for purchase under section 101. 
113.Minimization of long-term costs and maximization of benefits for taxpayers 
(a)Long-term costs and benefits 
(1)Minimizing negative impactThe Secretary shall use the authority under this Act in a manner that will minimize any potential long-term negative impact on the taxpayer, taking into account the direct outlays, potential long-term returns on assets purchased, and the overall economic benefits of the program, including economic benefits due to improvements in economic activity and the availability of credit, the impact on the savings and pensions of individuals, and reductions in losses to the Federal Government. 
(2)AuthorityIn carrying out paragraph (1), the Secretary shall— 
(A)hold the assets to maturity or for resale for and until such time as the Secretary determines that the market is optimal for selling such assets, in order to maximize the value for taxpayers; and 
(B)sell such assets at a price that the Secretary determines, based on available financial analysis, will maximize return on investment for the Federal Government. 
(3)Private sector participationThe Secretary shall encourage the private sector to participate in purchases of troubled assets, and to invest in financial institutions, consistent with the provisions of this section. 
(b)Use of market mechanismsIn making purchases under this Act, the Secretary shall— 
(1)make such purchases at the lowest price that the Secretary determines to be consistent with the purposes of this Act; and 
(2)maximize the efficiency of the use of taxpayer resources by using market mechanisms, including auctions or reverse auctions, where appropriate. 
(c)Direct purchasesIf the Secretary determines that use of a market mechanism under subsection (b) is not feasible or appropriate, and the purposes of the Act are best met through direct purchases from an individual financial institution, the Secretary shall pursue additional measures to ensure that prices paid for assets are reasonable and reflect the underlying value of the asset. 
(d)Conditions on purchase authority for warrants and debt instruments 
(1)In generalThe Secretary may not purchase, or make any commitment to purchase, any troubled asset under the authority of this Act, unless the Secretary receives from the financial institution from which such assets are to be purchased— 
(A)in the case of a financial institution, the securities of which are traded on a national securities exchange, a warrant giving the right to the Secretary to receive nonvoting common stock or preferred stock in such financial institution, or voting stock with respect to which, the Secretary agrees not to exercise voting power, as the Secretary determines appropriate; or 
(B)in the case of any financial institution other than one described in subparagraph (A), a warrant for common or preferred stock, or a senior debt instrument from such financial institution, as described in paragraph (2)(C). 
(2)Terms and conditionsThe terms and conditions of any warrant or senior debt instrument required under paragraph (1) shall meet the following requirements: 
(A)PurposesSuch terms and conditions shall, at a minimum, be designed— 
(i)to provide for reasonable participation by the Secretary, for the benefit of taxpayers, in equity appreciation in the case of a warrant or other equity security, or a reasonable interest rate premium, in the case of a debt instrument; and 
(ii)to provide additional protection for the taxpayer against losses from sale of assets by the Secretary under this Act and the administrative expenses of the TARP. 
(B)Authority to sell, exercise, or surrenderThe Secretary may sell, exercise, or surrender a warrant or any senior debt instrument received under this subsection, based on the conditions established under subparagraph (A). 
(C)ConversionThe warrant shall provide that if, after the warrant is received by the Secretary under this subsection, the financial institution that issued the warrant is no longer listed or traded on a national securities exchange or securities association, as described in paragraph (1)(A), such warrants shall convert to senior debt, or contain appropriate protections for the Secretary to ensure that the Treasury is appropriately compensated for the value of the warrant, in an amount determined by the Secretary. 
(D)ProtectionsAny warrant representing securities to be received by the Secretary under this subsection shall contain anti-dilution provisions of the type employed in capital market transactions, as determined by the Secretary. Such provisions shall protect the value of the securities from market transactions such as stock splits, stock distributions, dividends, and other distributions, mergers, and other forms of reorganization or recapitalization. 
(E)Exercise priceThe exercise price for any warrant issued pursuant to this subsection shall be set by the Secretary, in the interest of the taxpayers. 
(F)SufficiencyThe financial institution shall guarantee to the Secretary that it has authorized shares of nonvoting stock available to fulfill its obligations under this subsection. Should the financial institution not have sufficient authorized shares, including preferred shares that may carry dividend rights equal to a multiple number of common shares, the Secretary may, to the extent necessary, accept a senior debt note in an amount, and on such terms as will compensate the Secretary with equivalent value, in the event that a sufficient shareholder vote to authorize the necessary additional shares cannot be obtained. 
(3)Exceptions 
(A)De minimisThe Secretary shall establish de minimis exceptions to the requirements of this subsection, based on the size of the cumulative transactions of troubled assets purchased from any one financial institution for the duration of the program, at not more than $100,000,000. 
(B)Other exceptionsThe Secretary shall establish an exception to the requirements of this subsection and appropriate alternative requirements for any participating financial institution that is legally prohibited from issuing securities and debt instruments, so as not to allow circumvention of the requirements of this section. 
114.Market transparency 
(a)PricingTo facilitate market transparency, the Secretary shall make available to the public, in electronic form, a description, amounts, and pricing of assets acquired under this Act, within 2 business days of purchase, trade, or other disposition. 
(b)DisclosureFor each type of financial institutions that sells troubled assets to the Secretary under this Act, the Secretary shall determine whether the public disclosure required for such financial institutions with respect to off-balance sheet transactions, derivatives instruments, contingent liabilities, and similar sources of potential exposure is adequate to provide to the public sufficient information as to the true financial position of the institutions. If such disclosure is not adequate for that purpose, the Secretary shall make recommendations for additional disclosure requirements to the relevant regulators. 
115.Graduated authorization to purchase 
(a)AuthorityThe authority of the Secretary to purchase troubled assets under this Act shall be limited as follows: 
(1)Effective upon the date of enactment of this Act, such authority shall be limited to $250,000,000,000 outstanding at any one time. 
(2)If at any time, the President submits to the Congress a written certification that the Secretary needs to exercise the authority under this paragraph, effective upon such submission, such authority shall be limited to $350,000,000,000 outstanding at any one time. 
(3)If, at any time after the certification in paragraph (2) has been made, the President transmits to the Congress a written report detailing the plan of the Secretary to exercise the authority under this paragraph, unless there is enacted, within 15 calendar days of such transmission, a joint resolution described in subsection (c), effective upon the expiration of such 15-day period, such authority shall be limited to $700,000,000,000 outstanding at any one time. 
(b)Aggregation of purchase pricesThe amount of troubled assets purchased by the Secretary outstanding at any one time shall be determined for purposes of the dollar amount limitations under subsection (a) by aggregating the purchase prices of all troubled assets held. 
(c)Joint resolution of disapproval 
(1)In generalNotwithstanding any other provision of this section, the Secretary may not exercise any authority to make purchases under this Act with regard to any amount in excess of $350,000,000,000 previously obligated, as described in this section if, within 15 calendar days after the date on which Congress receives a report of the plan of the Secretary described in subsection (a)(3), there is enacted into law a joint resolution disapproving the plan of the Secretary with respect to such additional amount. 
(2)Contents of joint resolutionFor the purpose of this section, the term joint resolution means only a joint resolution— 
(A)that is introduced not later than 3 calendar days after the date on which the report of the plan of the Secretary referred to in subsection (a)(3) is received by Congress; 
(B)which does not have a preamble; 
(C)the title of which is as follows: Joint resolution relating to the disapproval of obligations under the Emergency Economic Stabilization Act of 2008; and 
(D)the matter after the resolving clause of which is as follows: That Congress disapproves the obligation of any amount exceeding the amounts obligated as described in paragraphs (1) and (2) of section 115(a) of the Emergency Economic Stabilization Act of 2008.. 
(d)Fast track consideration in House of Representatives 
(1)ReconveningUpon receipt of a report under subsection (a)(3), the Speaker, if the House would otherwise be adjourned, shall notify the Members of the House that, pursuant to this section, the House shall convene not later than the second calendar day after receipt of such report; 
(2)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House not later than 5 calendar days after the date of receipt of the report described in subsection (a)(3). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar. 
(3)Proceeding to considerationAfter each committee authorized to consider a joint resolution reports it to the House or has been discharged from its consideration, it shall be in order, not later than the sixth day after Congress receives the report described in subsection (a)(3), to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on the joint resolution. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(4)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except two hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order. 
(e)Fast track consideration in Senate 
(1)ReconveningUpon receipt of a report under subsection (a)(3), if the Senate has adjourned or recessed for more than 2 days, the majority leader of the Senate, after consultation with the minority leader of the Senate, shall notify the Members of the Senate that, pursuant to this section, the Senate shall convene not later than the second calendar day after receipt of such message. 
(2)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar. 
(3)Floor consideration 
(A)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time during the period beginning on the 4th day after the date on which Congress receives a report of the plan of the Secretary described in subsection (a)(3) and ending on the 6th day after the date on which Congress receives a report of the plan of the Secretary described in subsection (a)(3) (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of. 
(B)DebateDebate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. 
(C)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate. 
(D)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate. 
(f)Rules relating to Senate and House of Representatives 
(1)Coordination with action by other houseIf, before the passage by one House of a joint resolution of that House, that House receives from the other House a joint resolution, then the following procedures shall apply: 
(A)The joint resolution of the other House shall not be referred to a committee. 
(B)With respect to a joint resolution of the House receiving the resolution— 
(i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but 
(ii)the vote on passage shall be on the joint resolution of the other House. 
(2)Treatment of joint resolution of other HouseIf one House fails to introduce or consider a joint resolution under this section, the joint resolution of the other House shall be entitled to expedited floor procedures under this section. 
(3)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable. 
(4)Consideration after passage 
(A)In generalIf Congress passes a joint resolution, the period beginning on the date the President is presented with the joint resolution and ending on the date the President takes action with respect to the joint resolution shall be disregarded in computing the 15-calendar day period described in subsection (a)(3). 
(B)VetoesIf the President vetoes the joint resolution— 
(i)the period beginning on the date the President vetoes the joint resolution and ending on the date the Congress receives the veto message with respect to the joint resolution shall be disregarded in computing the 15-calendar day period described in subsection (a)(3), and 
(ii)debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees. 
(5)Rules of house of representatives and senateThis subsection and subsections (c), (d), and (e) are enacted by Congress— 
(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
116.Oversight and audits 
(a)Comptroller General Oversight 
(1)Scope of OversightThe Comptroller General of the United States shall, upon establishment of the troubled assets relief program under this Act (in this section referred to as the TARP), commence ongoing oversight of the activities and performance of the TARP and of any agents and representatives of the TARP (as related to the agent or representative’s activities on behalf of or under the authority of the TARP), including vehicles established by the Secretary under this Act. The subjects of such oversight shall include the following: 
(A)The performance of the TARP in meeting the purposes of this Act, particularly those involving— 
(i)foreclosure mitigation; 
(ii)cost reduction; 
(iii)whether it has provided stability or prevented disruption to the financial markets or the banking system; and 
(iv)whether it has protected taxpayers. 
(B)The financial condition and internal controls of the TARP, its representatives and agents. 
(C)Characteristics of transactions and commitments entered into, including transaction type, frequency, size, prices paid, and all other relevant terms and conditions, and the timing, duration and terms of any future commitments to purchase assets. 
(D)Characteristics and disposition of acquired assets, including type, acquisition price, current market value, sale prices and terms, and use of proceeds from sales. 
(E)Efficiency of the operations of the TARP in the use of appropriated funds. 
(F)Compliance with all applicable laws and regulations by the TARP, its agents and representatives. 
(G)The efforts of the TARP to prevent, identify, and minimize conflicts of interest involving any agent or representative performing activities on behalf of or under the authority of the TARP. 
(H)The efficacy of contracting procedures pursuant to section 107(b), including, as applicable, the efforts of the TARP in evaluating proposals for inclusion and contracting to the maximum extent possible of minorities (as such term is defined in 1204(c) of the Financial Institutions Reform, Recovery, and Enhancement Act of 1989 (12 U.S.C. 1811 note), women, and minority- and women-owned businesses, including ascertaining and reporting the total amount of fees paid and other value delivered by the TARP to all of its agents and representatives, and such amounts paid or delivered to such firms that are minority- and women-owned businesses (as such terms are defined in section 21A of the Federal Home Loan Bank Act (12 U.S.C. 1441a)). 
(2)Conduct and Administration of oversight 
(A)GAO presenceThe Secretary shall provide the Comptroller General with appropriate space and facilities in the Department of the Treasury as necessary to facilitate oversight of the TARP until the termination date established in section 120. 
(B)Access to recordsTo the extent otherwise consistent with law, the Comptroller General shall have access, upon request, to any information, data, schedules, books, accounts, financial records, reports, files, electronic communications, or other papers, things, or property belonging to or in use by the TARP, or any vehicles established by the Secretary under this Act, and to the officers, directors, employees, independent public accountants, financial advisors, and other agents and representatives of the TARP (as related to the agent or representative’s activities on behalf of or under the authority of the TARP) or any such vehicle at such reasonable time as the Comptroller General may request. The Comptroller General shall be afforded full facilities for verifying transactions with the balances or securities held by depositaries, fiscal agents, and custodians. The Comptroller General may make and retain copies of such books, accounts, and other records as the Comptroller General deems appropriate. 
(C)Reimbursement of costsThe Treasury shall reimburse the Government Accountability Office for the full cost of any such oversight activities as billed therefor by the Comptroller General of the United States. Such reimbursements shall be credited to the appropriation account “Salaries and Expenses, Government Accountability Office” current when the payment is received and remain available until expended. 
(3)ReportingThe Comptroller General shall submit reports of findings under this section, regularly and no less frequently than once every 60 days, to the appropriate committees of Congress, and the Special Inspector General for the Troubled Asset Relief Program established under this Act on the activities and performance of the TARP. The Comptroller may also submit special reports under this subsection as warranted by the findings of its oversight activities. 
(b)Comptroller General audits 
(1)Annual auditThe TARP shall annually prepare and issue to the appropriate committees of Congress and the public audited financial statements prepared in accordance with generally accepted accounting principles, and the Comptroller General shall annually audit such statements in accordance with generally accepted auditing standards. The Treasury shall reimburse the Government Accountability Office for the full cost of any such audit as billed therefor by the Comptroller General. Such reimbursements shall be credited to the appropriation account “Salaries and Expenses, Government Accountability Office” current when the payment is received and remain available until expended. The financial statements prepared under this paragraph shall be on the fiscal year basis prescribed under section 1102 of title 31, United States Code. 
(2)AuthorityThe Comptroller General may audit the programs, activities, receipts, expenditures, and financial transactions of the TARP and any agents and representatives of the TARP (as related to the agent or representative’s activities on behalf of or under the authority of the TARP), including vehicles established by the Secretary under this Act. 
(3)Corrective responses to audit problemsThe TARP shall— 
(A)take action to address deficiencies identified by the Comptroller General or other auditor engaged by the TARP; or 
(B)certify to appropriate committees of Congress that no action is necessary or appropriate. 
(c)Internal Control 
(1)EstablishmentThe TARP shall establish and maintain an effective system of internal control, consistent with the standards prescribed under section 3512(c) of title 31, United States Code, that provides reasonable assurance of— 
(A)the effectiveness and efficiency of operations, including the use of the resources of the TARP; 
(B)the reliability of financial reporting, including financial statements and other reports for internal and external use; and 
(C)compliance with applicable laws and regulations. 
(2)ReportingIn conjunction with each annual financial statement issued under this section, the TARP shall— 
(A)state the responsibility of management for establishing and maintaining adequate internal control over financial reporting; and 
(B)state its assessment, as of the end of the most recent year covered by such financial statement of the TARP, of the effectiveness of the internal control over financial reporting. 
(d)Sharing of informationAny report or audit required under this section shall also be submitted to the Congressional Oversight Panel established under section 125. 
(e)TerminationAny oversight, reporting, or audit requirement under this section shall terminate on the later of— 
(1)the date that the last troubled asset acquired by the Secretary under section 101 has been sold or transferred out of the ownership or control of the Federal Government; or 
(2)the date of expiration of the last insurance contract issued under section 102. 
117.Study and report on margin authority 
(a)StudyThe Comptroller General shall undertake a study to determine the extent to which leverage and sudden deleveraging of financial institutions was a factor behind the current financial crisis. 
(b)ContentThe study required by this section shall include— 
(1)an analysis of the roles and responsibilities of the Board, the Securities and Exchange Commission, the Secretary, and other Federal banking agencies with respect to monitoring leverage and acting to curtail excessive leveraging; 
(2)an analysis of the authority of the Board to regulate leverage, including by setting margin requirements, and what process the Board used to decide whether or not to use its authority; 
(3)an analysis of any usage of the margin authority by the Board; and 
(4)recommendations for the Board and appropriate committees of Congress with respect to the existing authority of the Board. 
(c)ReportNot later than June 1, 2009, the Comptroller General shall complete and submit a report on the study required by this section to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives. 
(d)Sharing of informationAny reports required under this section shall also be submitted to the Congressional Oversight Panel established under section 125. 
118.FundingFor the purpose of the authorities granted in this Act, and for the costs of administering those authorities, the Secretary may use the proceeds of the sale of any securities issued under chapter 31 of title 31, United States Code, and the purposes for which securities may be issued under chapter 31 of title 31, United States Code, are extended to include actions authorized by this Act, including the payment of administrative expenses. Any funds expended or obligated by the Secretary for actions authorized by this Act, including the payment of administrative expenses, shall be deemed appropriated at the time of such expenditure or obligation. 
119.Judicial review and related matters 
(a)Judicial review 
(1)StandardActions by the Secretary pursuant to the authority of this Act shall be subject to chapter 7 of title 5, United States Code, including that such final actions shall be held unlawful and set aside if found to be arbitrary, capricious, an abuse of discretion, or not in accordance with law. 
(2)Limitations on equitable relief 
(A)InjunctionNo injunction or other form of equitable relief shall be issued against the Secretary for actions pursuant to section 101, 102, 106, and 109, other than to remedy a violation of the Constitution. 
(B)Temporary restraining orderAny request for a temporary restraining order against the Secretary for actions pursuant to this Act shall be considered and granted or denied by the court within 3 days of the date of the request. 
(C)Preliminary injunctionAny request for a preliminary injunction against the Secretary for actions pursuant to this Act shall be considered and granted or denied by the court on an expedited basis consistent with the provisions of rule 65(b)(3) of the Federal Rules of Civil Procedure, or any successor thereto. 
(D)Permanent injunctionAny request for a permanent injunction against the Secretary for actions pursuant to this Act shall be considered and granted or denied by the court on an expedited basis. Whenever possible, the court shall consolidate trial on the merits with any hearing on a request for a preliminary injunction, consistent with the provisions of rule 65(a)(2) of the Federal Rules of Civil Procedure, or any successor thereto. 
(3)Limitation on actions by participating companiesNo action or claims may be brought against the Secretary by any person that divests its assets with respect to its participation in a program under this Act, except as provided in paragraph (1), other than as expressly provided in a written contract with the Secretary. 
(4)StaysAny injunction or other form of equitable relief issued against the Secretary for actions pursuant to section 101, 102, 106, and 109, shall be automatically stayed. The stay shall be lifted unless the Secretary seeks a stay from a higher court within 3 calendar days after the date on which the relief is issued. 
(b)Related matters 
(1)Treatment of homeowners' rightsThe terms of any residential mortgage loan that is part of any purchase by the Secretary under this Act shall remain subject to all claims and defenses that would otherwise apply, notwithstanding the exercise of authority by the Secretary under this Act. 
(2)Savings clauseAny exercise of the authority of the Secretary pursuant to this Act shall not impair the claims or defenses that would otherwise apply with respect to persons other than the Secretary. Except as established in any contract, a servicer of pooled residential mortgages owes any duty to determine whether the net present value of the payments on the loan, as modified, is likely to be greater than the anticipated net recovery that would result from foreclosure to all investors and holders of beneficial interests in such investment, but not to any individual or groups of investors or beneficial interest holders, and shall be deemed to act in the best interests of all such investors or holders of beneficial interests if the servicer agrees to or implements a modification or workout plan when the servicer takes reasonable loss mitigation actions, including partial payments. 
120.Termination of authority 
(a)TerminationThe authorities provided under sections 101(a), excluding section 101(a)(3), and 102 shall terminate on December 31, 2009. 
(b)Extension upon certificationThe Secretary, upon submission of a written certification to Congress, may extend the authority provided under this Act to expire not later than 2 years from the date of enactment of this Act. Such certification shall include a justification of why the extension is necessary to assist American families and stabilize financial markets, as well as the expected cost to the taxpayers for such an extension. 
121.Special Inspector General for the Troubled Asset Relief Program 
(a)Office of Inspector GeneralThere is hereby established the Office of the Special Inspector General for the Troubled Asset Relief Program. 
(b)Appointment of Inspector General; removal 
(1)The head of the Office of the Special Inspector General for the Troubled Asset Relief Program is the Special Inspector General for the Troubled Asset Relief Program (in this section referred to as the Special Inspector General), who shall be appointed by the President, by and with the advice and consent of the Senate. 
(2)The appointment of the Special Inspector General shall be made on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. 
(3)The nomination of an individual as Special Inspector General shall be made as soon as practicable after the establishment of any program under sections 101 and 102. 
(4)The Special Inspector General shall be removable from office in accordance with the provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.). 
(5)For purposes of section 7324 of title 5, United States Code, the Special Inspector General shall not be considered an employee who determines policies to be pursued by the United States in the nationwide administration of Federal law. 
(6)The annual rate of basic pay of the Special Inspector General shall be the annual rate of basic pay for an Inspector General under section 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.). 
(c)Duties 
(1)It shall be the duty of the Special Inspector General to conduct, supervise, and coordinate audits and investigations of the purchase, management, and sale of assets by the Secretary of the Treasury under any program established by the Secretary under section 101, and the management by the Secretary of any program established under section 102, including by collecting and summarizing the following information: 
(A)A description of the categories of troubled assets purchased or otherwise procured by the Secretary. 
(B)A listing of the troubled assets purchased in each such category described under subparagraph (A). 
(C)An explanation of the reasons the Secretary deemed it necessary to purchase each such troubled asset. 
(D)A listing of each financial institution that such troubled assets were purchased from. 
(E)A listing of and detailed biographical information on each person or entity hired to manage such troubled assets. 
(F)A current estimate of the total amount of troubled assets purchased pursuant to any program established under section 101, the amount of troubled assets on the books of the Treasury, the amount of troubled assets sold, and the profit and loss incurred on each sale or disposition of each such troubled asset. 
(G)A listing of the insurance contracts issued under section 102. 
(2)The Special Inspector General shall establish, maintain, and oversee such systems, procedures, and controls as the Special Inspector General considers appropriate to discharge the duty under paragraph (1). 
(3)In addition to the duties specified in paragraphs (1) and (2), the Inspector General shall also have the duties and responsibilities of inspectors general under the Inspector General Act of 1978. 
(d)Powers and authorities 
(1)In carrying out the duties specified in subsection (c), the Special Inspector General shall have the authorities provided in section 6 of the Inspector General Act of 1978. 
(2)The Special Inspector General shall carry out the duties specified in subsection (c)(1) in accordance with section 4(b)(1) of the Inspector General Act of 1978. 
(e)Personnel, facilities, and other resources 
(1)The Special Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Special Inspector General, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates. 
(2)The Special Inspector General may obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of such title. 
(3)The Special Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Inspector General. 
(4) 
(A)Upon request of the Special Inspector General for information or assistance from any department, agency, or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, furnish such information or assistance to the Special Inspector General, or an authorized designee. 
(B)Whenever information or assistance requested by the Special Inspector General is, in the judgment of the Special Inspector General, unreasonably refused or not provided, the Special Inspector General shall report the circumstances to the appropriate committees of Congress without delay. 
(f)Reports 
(1)Not later than 60 days after the confirmation of the Special Inspector General, and every calendar quarter thereafter, the Special Inspector General shall submit to the appropriate committees of Congress a report summarizing the activities of the Special Inspector General during the 120-day period ending on the date of such report. Each report shall include, for the period covered by such report, a detailed statement of all purchases, obligations, expenditures, and revenues associated with any program established by the Secretary of the Treasury under sections 101 and 102, as well as the information collected under subsection (c)(1). 
(2)Nothing in this subsection shall be construed to authorize the public disclosure of information that is— 
(A)specifically prohibited from disclosure by any other provision of law; 
(B)specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or 
(C)a part of an ongoing criminal investigation. 
(3)Any reports required under this section shall also be submitted to the Congressional Oversight Panel established under section 125. 
(g)Funding 
(1)Of the amounts made available to the Secretary of the Treasury under section 118, $50,000,000 shall be available to the Special Inspector General to carry out this section. 
(2)The amount available under paragraph (1) shall remain available until expended. 
(h)TerminationThe Office of the Special Inspector General shall terminate on the later of— 
(1)the date that the last troubled asset acquired by the Secretary under section 101 has been sold or transferred out of the ownership or control of the Federal Government; or 
(2)the date of expiration of the last insurance contract issued under section 102. 
122.Increase in statutory limit on the public debtSubsection (b) of section 3101 of title 31, United States Code, is amended by striking out the dollar limitation contained in such subsection and inserting $11,315,000,000,000. 
123.Credit reform 
(a)In GeneralSubject to subsection (b), the costs of purchases of troubled assets made under section 101(a) and guarantees of troubled assets under section 102, and any cash flows associated with the activities authorized in section 102 and subsections (a), (b), and (c) of section 106 shall be determined as provided under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et. seq.). 
(b)CostsFor the purposes of section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))— 
(1)the cost of troubled assets and guarantees of troubled assets shall be calculated by adjusting the discount rate in section 502(5)(E) (2 U.S.C. 661a(5)(E)) for market risks; and 
(2)the cost of a modification of a troubled asset or guarantee of a troubled asset shall be the difference between the current estimate consistent with paragraph (1) under the terms of the troubled asset or guarantee of the troubled asset and the current estimate consistent with paragraph (1) under the terms of the troubled asset or guarantee of the troubled asset, as modified. 
124.HOPE for Homeowners amendmentsSection 257 of the National Housing Act (12 U.S.C. 1715z–23) is amended— 
(1)in subsection (e)— 
(A)in paragraph (1)(B), by inserting before a ratio the following: , or thereafter is likely to have, due to the terms of the mortgage being reset,; 
(B)in paragraph (2)(B), by inserting before the period at the end (or such higher percentage as the Board determines, in the discretion of the Board); 
(C)in paragraph (4)(A)— 
(i)in the first sentence, by inserting after insured loan the following: and any payments made under this paragraph,; and 
(ii)by adding at the end the following: Such actions may include making payments, which shall be accepted as payment in full of all indebtedness under the eligible mortgage, to any holder of an existing subordinate mortgage, in lieu of any future appreciation payments authorized under subparagraph (B).; and 
(2)in subsection (w), by inserting after administrative costs the following: and payments pursuant to subsection (e)(4)(A). 
125.Congressional Oversight Panel 
(a)EstablishmentThere is hereby established the Congressional Oversight Panel (hereafter in this section referred to as the Oversight Panel) as an establishment in the legislative branch. 
(b)DutiesThe Oversight Panel shall review the current state of the financial markets and the regulatory system and submit the following reports to Congress: 
(1)Regular reports 
(A)In generalRegular reports of the Oversight Panel shall include the following: 
(i)The use by the Secretary of authority under this Act, including with respect to the use of contracting authority and administration of the program. 
(ii)The impact of purchases made under the Act on the financial markets and financial institutions. 
(iii)The extent to which the information made available on transactions under the program has contributed to market transparency. 
(iv)The effectiveness of foreclosure mitigation efforts, and the effectiveness of the program from the standpoint of minimizing long-term costs to the taxpayers and maximizing the benefits for taxpayers. 
(B)TimingThe reports required under this paragraph shall be submitted not later than 30 days after the first exercise by the Secretary of the authority under section 101(a) or 102, and every 30 days thereafter. 
(2)Special report on regulatory reformThe Oversight Panel shall submit a special report on regulatory reform not later than January 20, 2009, analyzing the current state of the regulatory system and its effectiveness at overseeing the participants in the financial system and protecting consumers, and providing recommendations for improvement, including recommendations regarding whether any participants in the financial markets that are currently outside the regulatory system should become subject to the regulatory system, the rationale underlying such recommendation, and whether there are any gaps in existing consumer protections. 
(c)Membership 
(1)In generalThe Oversight Panel shall consist of 5 members, as follows: 
(A)1 member appointed by the Speaker of the House of Representatives. 
(B)1 member appointed by the minority leader of the House of Representatives. 
(C)1 member appointed by the majority leader of the Senate. 
(D)1 member appointed by the minority leader of the Senate. 
(E)1 member appointed by the Speaker of the House of Representatives and the majority leader of the Senate, after consultation with the minority leader of the Senate and the minority leader of the House of Representatives. 
(2)PayEach member of the Oversight Panel shall each be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level I of the Executive Schedule for each day (including travel time) during which such member is engaged in the actual performance of duties vested in the Commission. 
(3)Prohibition of compensation of federal employeesMembers of the Oversight Panel who are full-time officers or employees of the United States or Members of Congress may not receive additional pay, allowances, or benefits by reason of their service on the Oversight Panel. 
(4)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(5)QuorumFour members of the Oversight Panel shall constitute a quorum but a lesser number may hold hearings. 
(6)VacanciesA vacancy on the Oversight Panel shall be filled in the manner in which the original appointment was made. 
(7)MeetingsThe Oversight Panel shall meet at the call of the Chairperson or a majority of its members. 
(d)Staff 
(1)In generalThe Oversight Panel may appoint and fix the pay of any personnel as the Commission considers appropriate. 
(2)Experts and consultantsThe Oversight Panel may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(3)Staff of agenciesUpon request of the Oversight Panel, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Oversight Panel to assist it in carrying out its duties under this Act. 
(e)Powers 
(1)Hearings and sessionsThe Oversight Panel may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Panel considers appropriate and may administer oaths or affirmations to witnesses appearing before it. 
(2)Powers of members and agentsAny member or agent of the Oversight Panel may, if authorized by the Oversight Panel, take any action which the Oversight Panel is authorized to take by this section. 
(3)Obtaining Official DataThe Oversight Panel may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chairperson of the Oversight Panel, the head of that department or agency shall furnish that information to the Oversight Panel. 
(4)ReportsThe Oversight Panel shall receive and consider all reports required to be submitted to the Oversight Panel under this Act. 
(f)TerminationThe Oversight Panel shall terminate 6 months after the termination date specified in section 120. 
(g)Funding for expenses 
(1)Authorization of appropriationsThere is authorized to be appropriated to the Oversight Panel such sums as may be necessary for any fiscal year, half of which shall be derived from the applicable account of the House of Representatives, and half of which shall be derived from the contingent fund of the Senate. 
(2)Reimbursement of amountsAn amount equal to the expenses of the Oversight Panel shall be promptly transferred by the Secretary, from time to time upon the presentment of a statement of such expenses by the Chairperson of the Oversight Panel, from funds made available to the Secretary under this Act to the applicable fund of the House of Representatives and the contingent fund of the Senate, as appropriate, as reimbursement for amounts expended from such account and fund under paragraph (1). 
126.FDIC authority 
(a)In GeneralSection 18(a) of the Federal Deposit Insurance Act (12 U.S.C. 1828(a)) is amended by adding at the end the following new paragraph: 
 
(4)False advertising, misuse of fdic names, and misrepresentation to indicate insured status 
(A)Prohibition on false advertising and misuse of fdic namesNo person may represent or imply that any deposit liability, obligation, certificate, or share is insured or guaranteed by the Corporation, if such deposit liability, obligation, certificate, or share is not insured or guaranteed by the Corporation— 
(i)by using the terms Federal Deposit, Federal Deposit Insurance, Federal Deposit Insurance Corporation, any combination of such terms, or the abbreviation FDIC as part of the business name or firm name of any person, including any corporation, partnership, business trust, association, or other business entity; or 
(ii)by using such terms or any other terms, sign, or symbol as part of an advertisement, solicitation, or other document. 
(B)Prohibition on misrepresentations of insured statusNo person may knowingly misrepresent— 
(i)that any deposit liability, obligation, certificate, or share is insured, under this Act, if such deposit liability, obligation, certificate, or share is not so insured; or 
(ii)the extent to which or the manner in which any deposit liability, obligation, certificate, or share is insured under this Act, if such deposit liability, obligation, certificate, or share is not so insured, to the extent or in the manner represented. 
(C)Authority of the appropriate federal banking agencyThe appropriate Federal banking agency shall have enforcement authority in the case of a violation of this paragraph by any person for which the agency is the appropriate Federal banking agency, or any institution-affiliated party thereof. 
(D)Corporation authority if the appropriate federal banking agency fails to follow recommendation 
(i)RecommendationThe Corporation may recommend in writing to the appropriate Federal banking agency that the agency take any enforcement action authorized under section 8 for purposes of enforcement of this paragraph with respect to any person for which the agency is the appropriate Federal banking agency or any institution-affiliated party thereof. 
(ii)Agency responseIf the appropriate Federal banking agency does not, within 30 days of the date of receipt of a recommendation under clause (i), take the enforcement action with respect to this paragraph recommended by the Corporation or provide a plan acceptable to the Corporation for responding to the situation presented, the Corporation may take the recommended enforcement action against such person or institution-affiliated party. 
(E)Additional authorityIn addition to its authority under subparagraphs (C) and (D), for purposes of this paragraph, the Corporation shall have, in the same manner and to the same extent as with respect to a State nonmember insured bank— 
(i)jurisdiction over— 
(I)any person other than a person for which another agency is the appropriate Federal banking agency or any institution-affiliated party thereof; and 
(II)any person that aids or abets a violation of this paragraph by a person described in subclause (I); and 
(ii)for purposes of enforcing the requirements of this paragraph, the authority of the Corporation under— 
(I)section 10(c) to conduct investigations; and 
(II)subsections (b), (c), (d) and (i) of section 8 to conduct enforcement actions. 
(F)Other actions preservedNo provision of this paragraph shall be construed as barring any action otherwise available, under the laws of the United States or any State, to any Federal or State agency or individual.. 
(b)Enforcement OrdersSection 8(c) of the Federal Deposit Insurance Act (12 U.S.C. 1818(c)) is amended by adding at the end the following new paragraph: 
 
(4)False advertising or misuse of names to indicate insured status 
(A)Temporary order 
(i)In generalIf a notice of charges served under subsection (b)(1) specifies on the basis of particular facts that any person engaged or is engaging in conduct described in section 18(a)(4), the Corporation or other appropriate Federal banking agency may issue a temporary order requiring— 
(I)the immediate cessation of any activity or practice described, which gave rise to the notice of charges; and 
(II)affirmative action to prevent any further, or to remedy any existing, violation. 
(ii)Effect of orderAny temporary order issued under this subparagraph shall take effect upon service. 
(B)Effective period of temporary orderA temporary order issued under subparagraph (A) shall remain effective and enforceable, pending the completion of an administrative proceeding pursuant to subsection (b)(1) in connection with the notice of charges— 
(i)until such time as the Corporation or other appropriate Federal banking agency dismisses the charges specified in such notice; or 
(ii)if a cease-and-desist order is issued against such person, until the effective date of such order. 
(C)Civil money penaltiesAny violation of section 18(a)(4) shall be subject to civil money penalties, as set forth in subsection (i), except that for any person other than an insured depository institution or an institution-affiliated party that is found to have violated this paragraph, the Corporation or other appropriate Federal banking agency shall not be required to demonstrate any loss to an insured depository institution.. 
(c)Unenforceability of certain agreementsSection 13(c) of the Federal Deposit Insurance Act (12 U.S.C. 1823(c)) is amended by adding at the end the following new paragraph: 
 
(11)Unenforceability of certain agreementsNo provision contained in any existing or future standstill, confidentiality, or other agreement that, directly or indirectly— 
(A)affects, restricts, or limits the ability of any person to offer to acquire or acquire, 
(B)prohibits any person from offering to acquire or acquiring, or 
(C)prohibits any person from using any previously disclosed information in connection with any such offer to acquire or acquisition of,all or part of any insured depository institution, including any liabilities, assets, or interest therein, in connection with any transaction in which the Corporation exercises its authority under section 11 or 13, shall be enforceable against or impose any liability on such person, as such enforcement or liability shall be contrary to public policy.. 
(d)Technical and Conforming AmendmentsSection 18 of the Federal Deposit Insurance Act (12 U.S.C. 1828) is amended— 
(1)in subsection (a)(3)— 
(A)by striking this subsection the first place that term appears and inserting paragraph (1); and 
(B)by striking this subsection the second place that term appears and inserting paragraph (2); and 
(2)in the heading for subsection (a), by striking Insurance Logo.— and inserting Representations of Deposit Insurance.—. 
127.Cooperation with the FBIAny Federal financial regulatory agency shall cooperate with the Federal Bureau of Investigation and other law enforcement agencies investigating fraud, misrepresentation, and malfeasance with respect to development, advertising, and sale of financial products. 
128.Acceleration of effective dateSection 203 of the Financial Services Regulatory Relief Act of 2006 (12 U.S.C. 461 note) is amended by striking October 1, 2011 and inserting October 1, 2008. 
129.Disclosures on exercise of loan authority 
(a)In generalNot later than 7 days after the date on which the Board exercises its authority under the third paragraph of section 13 of the Federal Reserve Act (12 U.S.C. 343; relating to discounts for individuals, partnerships, and corporations) the Board shall provide to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report which includes— 
(1)the justification for exercising the authority; and 
(2)the specific terms of the actions of the Board, including the size and duration of the lending, available information concerning the value of any collateral held with respect to such a loan, the recipient of warrants or any other potential equity in exchange for the loan, and any expected cost to the taxpayers for such exercise. 
(b)Periodic updatesThe Board shall provide updates to the Committees specified in subsection (a) not less frequently than once every 60 days while the subject loan is outstanding, including— 
(1)the status of the loan; 
(2)the value of the collateral held by the Federal reserve bank which initiated the loan; and 
(3)the projected cost to the taxpayers of the loan. 
(c)ConfidentialityThe information submitted to the Congress under this section shall be kept confidential, upon the written request of the Chairman of the Board, in which case it shall be made available only to the Chairpersons and Ranking Members of the Committees described in subsection (a). 
(d)ApplicabilityThe provisions of this section shall be in force for all uses of the authority provided under section 13 of the Federal Reserve Act occurring during the period beginning on March 1, 2008 and ending on the after the date of enactment of this Act, and reports described in subsection (a) shall be required beginning not later than 30 days after that date of enactment, with respect to any such exercise of authority. 
(e)Sharing of informationAny reports required under this section shall also be submitted to the Congressional Oversight Panel established under section 125. 
130.Technical corrections 
(a)In generalSection 128(b)(2) of the Truth in Lending Act (15 U.S.C. 1638(b)(2)), as amended by section 2502 of the Mortgage Disclosure Improvement Act of 2008 (Public Law 110–289), is amended— 
(1)in subparagraph (A), by striking In the case and inserting Except as provided in subparagraph (G), in the case; and 
(2)by amending subparagraph (G) to read as follows: 
 
(G) 
(i)In the case of an extension of credit relating to a plan described in section 101(53D) of title 11, United States Code— 
(I)the requirements of subparagraphs (A) through (E) shall not apply; and 
(II)a good faith estimate of the disclosures required under subsection (a) shall be made in accordance with regulations of the Board under section 121(c) before such credit is extended, or shall be delivered or placed in the mail not later than 3 business days after the date on which the creditor receives the written application of the consumer for such credit, whichever is earlier. 
(ii)If a disclosure statement furnished within 3 business days of the written application (as provided under clause (i)(II)) contains an annual percentage rate which is subsequently rendered inaccurate, within the meaning of section 107(c), the creditor shall furnish another disclosure statement at the time of settlement or consummation of the transaction.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the amendments made by section 2502 of the Mortgage Disclosure Improvement Act of 2008 (Public Law 110–289). 
131.Exchange Stabilization Fund reimbursement 
(a)ReimbursementThe Secretary shall reimburse the Exchange Stabilization Fund established under section 5302 of title 31, United States Code, for any funds that are used for the Treasury Money Market Funds Guaranty Program for the United States money market mutual fund industry, from funds under this Act. 
(b)Limits on use of Exchange Stabilization FundThe Secretary is prohibited from using the Exchange Stabilization Fund for the establishment of any future guaranty programs for the United States money market mutual fund industry. 
132.Authority to suspend mark-to-market accounting 
(a)AuthorityThe Securities and Exchange Commission shall have the authority under the securities laws (as such term is defined in section 3(a)(47) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)) to suspend, by rule, regulation, or order, the application of Statement Number 157 of the Financial Accounting Standards Board for any issuer (as such term is defined in section 3(a)(8) of such Act) or with respect to any class or category of transaction if the Commission determines that is necessary or appropriate in the public interest and is consistent with the protection of investors. 
(b)Savings provisionNothing in subsection (a) shall be construed to restrict or limit any authority of the Securities and Exchange Commission under securities laws as in effect on the date of enactment of this Act. 
133.Study on mark-to-market accounting 
(a)StudyThe Securities and Exchange Commission, in consultation with the Board and the Secretary, shall conduct a study on mark-to-market accounting standards as provided in Statement Number 157 of the Financial Accounting Standards Board, as such standards are applicable to financial institutions, including depository institutions. Such a study shall consider at a minimum— 
(1)the effects of such accounting standards on a financial institution's balance sheet; 
(2)the impacts of such accounting on bank failures in 2008; 
(3)the impact of such standards on the quality of financial information available to investors; 
(4)the process used by the Financial Accounting Standards Board in developing accounting standards; 
(5)the advisability and feasibility of modifications to such standards; and 
(6)alternative accounting standards to those provided in such Statement Number 157. 
(b)ReportThe Securities and Exchange Commission shall submit to Congress a report of such study before the end of the 90-day period beginning on the date of the enactment of this Act containing the findings and determinations of the Commission, including such administrative and legislative recommendations as the Commission determines appropriate. 
134.RecoupmentUpon the expiration of the 5-year period beginning upon the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Director of the Congressional Budget Office, shall submit a report to the Congress on the net amount within the Troubled Asset Relief Program under this Act. In any case where there is a shortfall, the President shall submit a legislative proposal that recoups from the financial industry an amount equal to the shortfall in order to ensure that the Troubled Asset Relief Program does not add to the deficit or national debt. 
135.Preservation of authorityWith the exception of section 131, nothing in this Act may be construed to limit the authority of the Secretary or the Board under any other provision of law. 
136.Temporary increase in deposit and share insurance coverage 
(a)Federal Deposit Insurance Act; temporary increase in deposit insurance 
(1)Increased amountEffective only during the period beginning on the date of enactment of this Act and ending on December 31, 2009, section 11(a)(1)(E) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)(E)) shall apply with $250,000 substituted for $100,000. 
(2)Temporary increase not to be considered for setting assessmentsThe temporary increase in the standard maximum deposit insurance amount made under paragraph (1) shall not be taken into account by the Board of Directors of the Corporation for purposes of setting assessments under section 7(b)(2) of the Federal Deposit Insurance Act (12 U.S.C. 1817(b)(2)). 
(3)Borrowing limits temporarily liftedDuring the period beginning on the date of enactment of this Act and ending on December 31, 2009, the Board of Directors of the Corporation may request from the Secretary, and the Secretary shall approve, a loan or loans in an amount or amounts necessary to carry out this subsection, without regard to the limitations on such borrowing under section 14(a) and 15(c) of the Federal Deposit Insurance Act (12 U.S.C. 1824(a), 1825(c)). 
(b)Federal Credit Union Act; temporary increase in share insurance 
(1)Increased amountEffective only during the period beginning on the date of enactment of this Act and ending on December 31, 2009, section 207(k)(5) of the Federal Credit Union Act (12 U.S.C. 1787(k)(5)) shall apply with $250,000 substituted for $100,000. 
(2)Temporary increase not to be considered for setting insurance premium charges and insurance deposit adjustmentsThe temporary increase in the standard maximum share insurance amount made under paragraph (1) shall not be taken into account by the National Credit Union Administration Board for purposes of setting insurance premium charges and share insurance deposit adjustments under section 202(c)(2) of the Federal Credit Union Act (12 U.S.C. 1782(c)(2)). 
(3)Borrowing limits temporarily liftedDuring the period beginning on the date of enactment of this Act and ending on December 31, 2009, the National Credit Union Administration Board may request from the Secretary, and the Secretary shall approve, a loan or loans in an amount or amounts necessary to carry out this subsection, without regard to the limitations on such borrowing under section 203(d)(1) of the Federal Credit Union Act (12 U.S.C. 1783(d)(1)). 
(c)Not for use in inflation adjustmentsThe temporary increase in the standard maximum deposit insurance amount made under this section shall not be used to make any inflation adjustment under section 11(a)(1)(F) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)(F)) for purposes of that Act or the Federal Credit Union Act. 
IIBudget-related provisions 
201.Information for congressional support agenciesUpon request, and to the extent otherwise consistent with law, all information used by the Secretary in connection with activities authorized under this Act (including the records to which the Comptroller General is entitled under this Act) shall be made available to congressional support agencies (in accordance with their obligations to support the Congress as set out in their authorizing statutes) for the purposes of assisting the committees of Congress with conducting oversight, monitoring, and analysis of the activities authorized under this Act. 
202.Reports by the Office of Management and Budget and the Congressional Budget Office 
(a)Reports by the Office of Management and BudgetWithin 60 days of the first exercise of the authority granted in section 101(a), but in no case later than December 31, 2008, and semiannually thereafter, the Office of Management and Budget shall report to the President and the Congress— 
(1)the estimate, notwithstanding section 502(5)(F) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)(F)), as of the first business day that is at least 30 days prior to the issuance of the report, of the cost of the troubled assets, and guarantees of the troubled assets, determined in accordance with section 123; 
(2)the information used to derive the estimate, including assets purchased or guaranteed, prices paid, revenues received, the impact on the deficit and debt, and a description of any outstanding commitments to purchase troubled assets; and 
(3)a detailed analysis of how the estimate has changed from the previous report.Beginning with the second report under subsection (a), the Office of Management and Budget shall explain the differences between the Congressional Budget Office estimates delivered in accordance with subsection (b) and prior Office of Management and Budget estimates. 
(b)Reports by the Congressional Budget OfficeWithin 45 days of receipt by the Congress of each report from the Office of Management and Budget under subsection (a), the Congressional Budget Office shall report to the Congress the Congressional Budget Office’s assessment of the report submitted by the Office of Management and Budget, including— 
(1)the cost of the troubled assets and guarantees of the troubled assets, 
(2)the information and valuation methods used to calculate such cost, and 
(3)the impact on the deficit and the debt. 
(c)Financial expertiseIn carrying out the duties in this subsection or performing analyses of activities under this Act, the Director of the Congressional Budget Office may employ personnel and procure the services of experts and consultants. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to produce reports required by this section. 
203.Analysis in President’s Budget 
(a)In generalSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph: 
 
(35)as supplementary materials, a separate analysis of the budgetary effects for all prior fiscal years, the current fiscal year, the fiscal year for which the budget is submitted, and ensuing fiscal years of the actions the Secretary of the Treasury has taken or plans to take using any authority provided in the Emergency Economic Stabilization Act of 2008, including— 
(A)an estimate of the current value of all assets purchased, sold, and guaranteed under the authority provided in the Emergency Economic Stabilization Act of 2008 using methodology required by the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.) and section 123 of the Emergency Economic Stabilization Act of 2008; 
(B)an estimate of the deficit, the debt held by the public, and the gross Federal debt using methodology required by the Federal Credit Reform Act of 1990 and section 123 of the Emergency Economic Stabilization Act of 2008; 
(C)an estimate of the current value of all assets purchased, sold, and guaranteed under the authority provided in the Emergency Economic Stabilization Act of 2008 calculated on a cash basis; 
(D)a revised estimate of the deficit, the debt held by the public, and the gross Federal debt, substituting the cash-based estimates in subparagraph (C) for the estimates calculated under subparagraph (A) pursuant to the Federal Credit Reform Act of 1990 and section 123 of the Emergency Economic Stabilization Act of 2008; and 
(E)the portion of the deficit which can be attributed to any action taken by the Secretary using authority provided by the Emergency Economic Stabilization Act of 2008 and the extent to which the change in the deficit since the most recent estimate is due to a reestimate using the methodology required by the Federal Credit Reform Act of 1990 and section 123 of the Emergency Economic Stabilization Act of 2008. 
(b)ConsultationIn implementing this section, the Director of Office of Management and Budget shall consult periodically, but at least annually, with the Committee on the Budget of the House of Representatives, the Committee on the Budget of the Senate, and the Director of the Congressional Budget Office. 
(c)Effective dateThis section and the amendment made by this section shall apply beginning with respect to the fiscal year 2010 budget submission of the President. 
204.Emergency treatmentAll provisions of this Act are designated as an emergency requirement and necessary to meet emergency needs pursuant to section 204(a) of S. Con. Res 21 (110th Congress), the concurrent resolution on the budget for fiscal year 2008 and rescissions of any amounts provided in this Act shall not be counted for purposes of budget enforcement. 
IIITax Provisions 
301.Gain or loss from sale or exchange of certain preferred stock 
(a)In generalFor purposes of the Internal Revenue Code of 1986, gain or loss from the sale or exchange of any applicable preferred stock by any applicable financial institution shall be treated as ordinary income or loss. 
(b)Applicable preferred stockFor purposes of this section, the term applicable preferred stock means any stock— 
(1)which is preferred stock in— 
(A)the Federal National Mortgage Association, established pursuant to the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.), or 
(B)the Federal Home Loan Mortgage Corporation, established pursuant to the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.), and 
(2)which— 
(A)was held by the applicable financial institution on September 6, 2008, or 
(B)was sold or exchanged by the applicable financial institution on or after January 1, 2008, and before September 7, 2008. 
(c)Applicable financial institutionFor purposes of this section: 
(1)In generalExcept as provided in paragraph (2), the term applicable financial institution means— 
(A)a financial institution referred to in section 582(c)(2) of the Internal Revenue Code of 1986, or 
(B)a depository institution holding company (as defined in section 3(w)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(w)(1))). 
(2)Special rules for certain salesIn the case of— 
(A)a sale or exchange described in subsection (b)(2)(B), an entity shall be treated as an applicable financial institution only if it was an entity described in subparagraph (A) or (B) of paragraph (1) at the time of the sale or exchange, and 
(B)a sale or exchange after September 6, 2008, of preferred stock described in subsection (b)(2)(A), an entity shall be treated as an applicable financial institution only if it was an entity described in subparagraph (A) or (B) of paragraph (1) at all times during the period beginning on September 6, 2008, and ending on the date of the sale or exchange of the preferred stock. 
(d)Special rule for certain property not held on September 6, 2008The Secretary of the Treasury or the Secretary's delegate may extend the application of this section to all or a portion of the gain or loss from a sale or exchange in any case where— 
(1)an applicable financial institution sells or exchanges applicable preferred stock after September 6, 2008, which the applicable financial institution did not hold on such date, but the basis of which in the hands of the applicable financial institution at the time of the sale or exchange is the same as the basis in the hands of the person which held such stock on such date, or 
(2)the applicable financial institution is a partner in a partnership which— 
(A)held such stock on September 6, 2008, and later sold or exchanged such stock, or 
(B)sold or exchanged such stock during the period described in subsection (b)(2)(B). 
(e)Regulatory authorityThe Secretary of the Treasury or the Secretary's delegate may prescribe such guidance, rules, or regulations as are necessary to carry out the purposes of this section. 
(f)Effective dateThis section shall apply to sales or exchanges occurring after December 31, 2007, in taxable years ending after such date. 
302.Special rules for tax treatment of executive compensation of employers participating in the troubled assets relief program 
(a)Denial of deductionSubsection (m) of section 162 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(5)Special rule for application to employers participating in the Troubled Assets Relief Program 
(A)In generalIn the case of an applicable employer, no deduction shall be allowed under this chapter— 
(i)in the case of executive remuneration for any applicable taxable year which is attributable to services performed by a covered executive during such applicable taxable year, to the extent that the amount of such remuneration exceeds $500,000, or 
(ii)in the case of deferred deduction executive remuneration for any taxable year for services performed during any applicable taxable year by a covered executive, to the extent that the amount of such remuneration exceeds $500,000 reduced (but not below zero) by the sum of— 
(I)the executive remuneration for such applicable taxable year, plus 
(II)the portion of the deferred deduction executive remuneration for such services which was taken into account under this clause in a preceding taxable year. 
(B)Applicable employerFor purposes of this paragraph— 
(i)In generalExcept as provided in clause (ii), the term applicable employer means any employer from whom 1 or more troubled assets are acquired under a program established by the Secretary under section 101(a) of the Emergency Economic Stabilization Act of 2008 if the aggregate amount of the assets so acquired for all taxable years exceeds $300,000,000. 
(ii)Disregard of certain assets sold through direct purchaseIf the only sales of troubled assets by an employer under the program described in clause (i) are through 1 or more direct purchases (within the meaning of section 113(c) of the Emergency Economic Stabilization Act of 2008), such assets shall not be taken into account under clause (i) in determining whether the employer is an applicable employer for purposes of this paragraph. 
(iii)Aggregation rulesTwo or more persons who are treated as a single employer under subsection (b) or (c) of section 414 shall be treated as a single employer, except that in applying section 1563(a) for purposes of either such subsection, paragraphs (2) and (3) thereof shall be disregarded. 
(C)Applicable taxable yearFor purposes of this paragraph, the term applicable taxable year means, with respect to any employer— 
(i)the first taxable year of the employer— 
(I)which includes any portion of the period during which the authorities under section 101(a) of the Emergency Economic Stabilization Act of 2008 are in effect (determined under section 120 thereof), and 
(II)in which the aggregate amount of troubled assets acquired from the employer during the taxable year pursuant to such authorities (other than assets to which subparagraph (B)(ii) applies), when added to the aggregate amount so acquired for all preceding taxable years, exceeds $300,000,000, and 
(ii)any subsequent taxable year which includes any portion of such period. 
(D)Covered executiveFor purposes of this paragraph— 
(i)In generalThe term covered executive means, with respect to any applicable taxable year, any employee— 
(I)who, at any time during the portion of the taxable year during which the authorities under section 101(a) of the Emergency Economic Stabilization Act of 2008 are in effect (determined under section 120 thereof), is the chief executive officer of the applicable employer or the chief financial officer of the applicable employer, or an individual acting in either such capacity, or 
(II)who is described in clause (ii). 
(ii)Highest compensated employeesAn employee is described in this clause if the employee is 1 of the 3 highest compensated officers of the applicable employer for the taxable year (other than an individual described in clause (i)(I)), determined— 
(I)on the basis of the shareholder disclosure rules for compensation under the Securities Exchange Act of 1934 (without regard to whether those rules apply to the employer), and 
(II)by only taking into account employees employed during the portion of the taxable year described in clause (i)(I). 
(iii)Employee remains covered executiveIf an employee is a covered executive with respect to an applicable employer for any applicable taxable year, such employee shall be treated as a covered executive with respect to such employer for all subsequent applicable taxable years and for all subsequent taxable years in which deferred deduction executive remuneration with respect to services performed in all such applicable taxable years would (but for this paragraph) be deductible. 
(E)Executive remunerationFor purposes of this paragraph, the term executive remuneration means the applicable employee remuneration of the covered executive, as determined under paragraph (4) without regard to subparagraphs (B), (C), and (D) thereof. Such term shall not include any deferred deduction executive remuneration with respect to services performed in a prior applicable taxable year. 
(F)Deferred deduction executive remunerationFor purposes of this paragraph, the term deferred deduction executive remuneration means remuneration which would be executive remuneration for services performed in an applicable taxable year but for the fact that the deduction under this chapter (determined without regard to this paragraph) for such remuneration is allowable in a subsequent taxable year. 
(G)CoordinationRules similar to the rules of subparagraphs (F) and (G) of paragraph (4) shall apply for purposes of this paragraph. 
(H)Regulatory authorityThe Secretary may prescribe such guidance, rules, or regulations as are necessary to carry out the purposes of this paragraph and the Emergency Economic Stabilization Act of 2008, including the extent to which this paragraph applies in the case of any acquisition, merger, or reorganization of an applicable employer.. 
(b)Golden parachute ruleSection 280G of the Internal Revenue Code of 1986 is amended— 
(1)by redesignating subsection (e) as subsection (f), and 
(2)by inserting after subsection (d) the following new subsection: 
 
(e)Special rule for application to employers participating in the Troubled Assets Relief Program 
(1)In generalIn the case of the severance from employment of a covered executive of an applicable employer during the period during which the authorities under section 101(a) of the Emergency Economic Stabilization Act of 2008 are in effect (determined under section 120 of such Act), this section shall be applied to payments to such executive with the following modifications: 
(A)Any reference to a disqualified individual (other than in subsection (c)) shall be treated as a reference to a covered executive. 
(B)Any reference to a change described in subsection (b)(2)(A)(i) shall be treated as a reference to an applicable severance from employment of a covered executive, and any reference to a payment contingent on such a change shall be treated as a reference to any payment made during an applicable taxable year of the employer on account of such applicable severance from employment. 
(C)Any reference to a corporation shall be treated as a reference to an applicable employer. 
(D)The provisions of subsections (b)(2)(C), (b)(4), (b)(5), and (d)(5) shall not apply. 
(2)Definitions and special rulesFor purposes of this subsection: 
(A)DefinitionsAny term used in this subsection which is also used in section 162(m)(5) shall have the meaning given such term by such section. 
(B)Applicable severance from employmentThe term applicable severance from employment means any severance from employment of a covered executive— 
(i)by reason of an involuntary termination of the executive by the employer, or 
(ii)in connection with any bankruptcy, liquidation, or receivership of the employer. 
(C)Coordination and other rules 
(i)In generalIf a payment which is treated as a parachute payment by reason of this subsection is also a parachute payment determined without regard to this subsection, this subsection shall not apply to such payment. 
(ii)Regulatory authorityThe Secretary may prescribe such guidance, rules, or regulations as are necessary— 
(I)to carry out the purposes of this subsection and the Emergency Economic Stabilization Act of 2008, including the extent to which this subsection applies in the case of any acquisition, merger, or reorganization of an applicable employer, 
(II)to apply this section and section 4999 in cases where one or more payments with respect to any individual are treated as parachute payments by reason of this subsection, and other payments with respect to such individual are treated as parachute payments under this section without regard to this subsection, and 
(III)to prevent the avoidance of the application of this section through the mischaracterization of a severance from employment as other than an applicable severance from employment.. 
(c)Effective dates 
(1)In generalThe amendment made by subsection (a) shall apply to taxable years ending on or after the date of the enactment of this Act. 
(2)Golden parachute ruleThe amendments made by subsection (b) shall apply to payments with respect to severances occurring during the period during which the authorities under section 101(a) of this Act are in effect (determined under section 120 of this Act). 
303.Extension of exclusion of income from discharge of qualified principal residence indebtedness 
(a)ExtensionSubparagraph (E) of section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2010 and inserting January 1, 2013. 
(b)Effective dateThe amendment made by this section shall apply to discharges of indebtedness occurring on or after January 1, 2010. 
BEnergy Improvement and Extension Act of 2008 
1.Short title, etc 
(a)Short titleThis division may be cited as the Energy Improvement and Extension Act of 2008. 
(b)ReferenceExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents for this division is as follows: 
 
Sec. 1. Short title, etc. 
TITLE I—Energy production incentives 
Subtitle A—Renewable energy incentives 
Sec. 101. Renewable energy credit. 
Sec. 102. Production credit for electricity produced from marine renewables. 
Sec. 103. Energy credit. 
Sec. 104. Energy credit for small wind property. 
Sec. 105. Energy credit for geothermal heat pump systems. 
Sec. 106. Credit for residential energy efficient property. 
Sec. 107. New clean renewable energy bonds. 
Sec. 108. Credit for steel industry fuel. 
Sec. 109. Special rule to implement FERC and State electric restructuring policy. 
Subtitle B—Carbon mitigation and coal provisions 
Sec. 111. Expansion and modification of advanced coal project investment credit. 
Sec. 112. Expansion and modification of coal gasification investment credit. 
Sec. 113. Temporary increase in coal excise tax; funding of Black Lung Disability Trust Fund. 
Sec. 114. Special rules for refund of the coal excise tax to certain coal producers and exporters. 
Sec. 115. Tax credit for carbon dioxide sequestration. 
Sec. 116. Certain income and gains relating to industrial source carbon dioxide treated as qualifying income for publicly traded partnerships. 
Sec. 117. Carbon audit of the tax code. 
TITLE II—Transportation and domestic fuel security provisions 
Sec. 201. Inclusion of cellulosic biofuel in bonus depreciation for biomass ethanol plant property. 
Sec. 202. Credits for biodiesel and renewable diesel. 
Sec. 203. Clarification that credits for fuel are designed to provide an incentive for United States production. 
Sec. 204. Extension and modification of alternative fuel credit. 
Sec. 205. Credit for new qualified plug-in electric drive motor vehicles. 
Sec. 206. Exclusion from heavy truck tax for idling reduction units and advanced insulation. 
Sec. 207. Alternative fuel vehicle refueling property credit. 
Sec. 208. Certain income and gains relating to alcohol fuels and mixtures, biodiesel fuels and mixtures, and alternative fuels and mixtures treated as qualifying income for publicly traded partnerships. 
Sec. 209. Extension and modification of election to expense certain refineries. 
Sec. 210. Extension of suspension of taxable income limit on percentage depletion for oil and natural gas produced from marginal properties. 
Sec. 211. Transportation fringe benefit to bicycle commuters. 
TITLE III—Energy conservation and efficiency provisions 
Sec. 301. Qualified energy conservation bonds. 
Sec. 302. Credit for nonbusiness energy property. 
Sec. 303. Energy efficient commercial buildings deduction. 
Sec. 304. New energy efficient home credit. 
Sec. 305. Modifications of energy efficient appliance credit for appliances produced after 2007. 
Sec. 306. Accelerated recovery period for depreciation of smart meters and smart grid systems. 
Sec. 307. Qualified green building and sustainable design projects. 
Sec. 308. Special depreciation allowance for certain reuse and recycling property. 
TITLE IV—Revenue provisions 
Sec. 401. Limitation of deduction for income attributable to domestic production of oil, gas, or primary products thereof. 
Sec. 402. Elimination of the different treatment of foreign oil and gas extraction income and foreign oil related income for purposes of the foreign tax credit. 
Sec. 403. Broker reporting of customer’s basis in securities transactions. 
Sec. 404. 0.2 percent FUTA surtax. 
Sec. 405. Increase and extension of Oil Spill Liability Trust Fund tax. 
IEnergy production incentives 
ARenewable energy incentives 
101.Renewable energy credit 
(a)Extension of credit 
(1)1-year extension for wind and refined coal facilitiesParagraphs (1) and (8) of section 45(d) are each amended by striking January 1, 2009 and inserting January 1, 2010. 
(2)2-year extension for certain other facilitiesEach of the following provisions of section 45(d) is amended by striking January 1, 2009 and inserting January 1, 2011: 
(A)Clauses (i) and (ii) of paragraph (2)(A). 
(B)Clauses (i)(I) and (ii) of paragraph (3)(A). 
(C)Paragraph (4). 
(D)Paragraph (5). 
(E)Paragraph (6). 
(F)Paragraph (7). 
(G)Subparagraphs (A) and (B) of paragraph (9). 
(b)Modification of refined coal as a qualified energy resource 
(1)Elimination of increased market value testSection 45(c)(7)(A)(i) (defining refined coal), as amended by section 108, is amended— 
(A)by striking subclause (IV), 
(B)by adding and at the end of subclause (II), and 
(C)by striking , and at the end of subclause (III) and inserting a period. 
(2)Increase in required emission reductionSection 45(c)(7)(B) (defining qualified emission reduction) is amended by inserting at least 40 percent of the emissions of after nitrogen oxide and. 
(c)Trash facility clarificationParagraph (7) of section 45(d) is amended— 
(1)by striking facility which burns and inserting facility (other than a facility described in paragraph (6)) which uses, and 
(2)by striking combustion. 
(d)Expansion of biomass facilities 
(1)Open-loop biomass facilitiesParagraph (3) of section 45(d) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Expansion of facilitySuch term shall include a new unit placed in service after the date of the enactment of this subparagraph in connection with a facility described in subparagraph (A), but only to the extent of the increased amount of electricity produced at the facility by reason of such new unit.. 
(2)Closed-loop biomass facilitiesParagraph (2) of section 45(d) is amended by redesignating subparagraph (B) as subparagraph (C) and inserting after subparagraph (A) the following new subparagraph: 
 
(B)Expansion of facilitySuch term shall include a new unit placed in service after the date of the enactment of this subparagraph in connection with a facility described in subparagraph (A)(i), but only to the extent of the increased amount of electricity produced at the facility by reason of such new unit.. 
(e)Modification of rules for hydropower productionSubparagraph (C) of section 45(c)(8) is amended to read as follows: 
 
(C)Nonhydroelectric damFor purposes of subparagraph (A), a facility is described in this subparagraph if— 
(i)the hydroelectric project installed on the nonhydroelectric dam is licensed by the Federal Energy Regulatory Commission and meets all other applicable environmental, licensing, and regulatory requirements, 
(ii)the nonhydroelectric dam was placed in service before the date of the enactment of this paragraph and operated for flood control, navigation, or water supply purposes and did not produce hydroelectric power on the date of the enactment of this paragraph, and 
(iii)the hydroelectric project is operated so that the water surface elevation at any given location and time that would have occurred in the absence of the hydroelectric project is maintained, subject to any license requirements imposed under applicable law that change the water surface elevation for the purpose of improving environmental quality of the affected waterway.The Secretary, in consultation with the Federal Energy Regulatory Commission, shall certify if a hydroelectric project licensed at a nonhydroelectric dam meets the criteria in clause (iii). Nothing in this section shall affect the standards under which the Federal Energy Regulatory Commission issues licenses for and regulates hydropower projects under part I of the Federal Power Act.. 
(f)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to property originally placed in service after December 31, 2008. 
(2)Refined coalThe amendments made by subsection (b) shall apply to coal produced and sold from facilities placed in service after December 31, 2008. 
(3)Trash facility clarificationThe amendments made by subsection (c) shall apply to electricity produced and sold after the date of the enactment of this Act. 
(4)Expansion of biomass facilitiesThe amendments made by subsection (d) shall apply to property placed in service after the date of the enactment of this Act. 
102.Production credit for electricity produced from marine renewables 
(a)In generalParagraph (1) of section 45(c) is amended by striking and at the end of subparagraph (G), by striking the period at the end of subparagraph (H) and inserting , and, and by adding at the end the following new subparagraph: 
 
(I)marine and hydrokinetic renewable energy.. 
(b)Marine renewablesSubsection (c) of section 45 is amended by adding at the end the following new paragraph: 
 
(10)Marine and hydrokinetic renewable energy 
(A)In generalThe term marine and hydrokinetic renewable energy means energy derived from— 
(i)waves, tides, and currents in oceans, estuaries, and tidal areas, 
(ii)free flowing water in rivers, lakes, and streams, 
(iii)free flowing water in an irrigation system, canal, or other man-made channel, including projects that utilize nonmechanical structures to accelerate the flow of water for electric power production purposes, or 
(iv)differentials in ocean temperature (ocean thermal energy conversion). 
(B)ExceptionsSuch term shall not include any energy which is derived from any source which utilizes a dam, diversionary structure (except as provided in subparagraph (A)(iii)), or impoundment for electric power production purposes.. 
(c)Definition of facilitySubsection (d) of section 45 is amended by adding at the end the following new paragraph: 
 
(11)Marine and hydrokinetic renewable energy facilitiesIn the case of a facility producing electricity from marine and hydrokinetic renewable energy, the term qualified facility means any facility owned by the taxpayer— 
(A)which has a nameplate capacity rating of at least 150 kilowatts, and 
(B)which is originally placed in service on or after the date of the enactment of this paragraph and before January 1, 2012.. 
(d)Credit rateSubparagraph (A) of section 45(b)(4) is amended by striking or (9) and inserting (9), or (11). 
(e)Coordination with small irrigation powerParagraph (5) of section 45(d), as amended by section 101, is amended by striking January 1, 2012 and inserting the date of the enactment of paragraph (11). 
(f)Effective dateThe amendments made by this section shall apply to electricity produced and sold after the date of the enactment of this Act, in taxable years ending after such date. 
103.Energy credit 
(a)Extension of credit 
(1)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) are each amended by striking January 1, 2009 and inserting January 1, 2017. 
(2)Fuel cell propertySubparagraph (E) of section 48(c)(1) is amended by striking December 31, 2008 and inserting December 31, 2016. 
(3)Microturbine propertySubparagraph (E) of section 48(c)(2) is amended by striking December 31, 2008 and inserting December 31, 2016. 
(b)Allowance of energy credit against alternative minimum tax 
(1)In generalSubparagraph (B) of section 38(c)(4), as amended by the Housing Assistance Tax Act of 2008, is amended by redesignating clause (vi) as clause (vi) and (vii), respectively, and by inserting after clause (iv) the following new clause: 
 
(v)the credit determined under section 46 to the extent that such credit is attributable to the energy credit determined under section 48,. 
(2)Technical amendmentClause (vi) of section 38(c)(4)(B), as redesignated by paragraph (1), is amended by striking section 47 to the extent attributable to and inserting section 46 to the extent that such credit is attributable to the rehabilitation credit under section 47, but only with respect to. 
(c)Energy credit for combined heat and power system property 
(1)In generalSection 48(a)(3)(A) is amended by striking or at the end of clause (iii), by inserting or at the end of clause (iv), and by adding at the end the following new clause: 
 
(v)combined heat and power system property,. 
(2)Combined Heat and Power System PropertySubsection (c) of section 48 is amended— 
(A)by striking Qualified fuel cell property; qualified microturbine property in the heading and inserting Definitions, and 
(B)by adding at the end the following new paragraph: 
 
(3)Combined Heat and Power System Property 
(A)Combined heat and power system propertyThe term combined heat and power system property means property comprising a system— 
(i)which uses the same energy source for the simultaneous or sequential generation of electrical power, mechanical shaft power, or both, in combination with the generation of steam or other forms of useful thermal energy (including heating and cooling applications), 
(ii)which produces— 
(I)at least 20 percent of its total useful energy in the form of thermal energy which is not used to produce electrical or mechanical power (or combination thereof), and 
(II)at least 20 percent of its total useful energy in the form of electrical or mechanical power (or combination thereof), 
(iii)the energy efficiency percentage of which exceeds 60 percent, and 
(iv)which is placed in service before January 1, 2017. 
(B)Limitation 
(i)In generalIn the case of combined heat and power system property with an electrical capacity in excess of the applicable capacity placed in service during the taxable year, the credit under subsection (a)(1) (determined without regard to this paragraph) for such year shall be equal to the amount which bears the same ratio to such credit as the applicable capacity bears to the capacity of such property. 
(ii)Applicable capacityFor purposes of clause (i), the term applicable capacity means 15 megawatts or a mechanical energy capacity of more than 20,000 horsepower or an equivalent combination of electrical and mechanical energy capacities. 
(iii)Maximum capacityThe term combined heat and power system property shall not include any property comprising a system if such system has a capacity in excess of 50 megawatts or a mechanical energy capacity in excess of 67,000 horsepower or an equivalent combination of electrical and mechanical energy capacities. 
(C)Special rules 
(i)Energy efficiency percentageFor purposes of this paragraph, the energy efficiency percentage of a system is the fraction— 
(I)the numerator of which is the total useful electrical, thermal, and mechanical power produced by the system at normal operating rates, and expected to be consumed in its normal application, and 
(II)the denominator of which is the lower heating value of the fuel sources for the system. 
(ii)Determinations made on btu basisThe energy efficiency percentage and the percentages under subparagraph (A)(ii) shall be determined on a Btu basis. 
(iii)Input and output property not includedThe term combined heat and power system property does not include property used to transport the energy source to the facility or to distribute energy produced by the facility. 
(D)Systems using biomassIf a system is designed to use biomass (within the meaning of paragraphs (2) and (3) of section 45(c) without regard to the last sentence of paragraph (3)(A)) for at least 90 percent of the energy source— 
(i)subparagraph (A)(iii) shall not apply, but 
(ii)the amount of credit determined under subsection (a) with respect to such system shall not exceed the amount which bears the same ratio to such amount of credit (determined without regard to this subparagraph) as the energy efficiency percentage of such system bears to 60 percent.. 
(3)Conforming amendmentSection 48(a)(1) is amended by striking paragraphs (1)(B) and (2)(B) and inserting paragraphs (1)(B), (2)(B), and (3)(B). 
(d)Increase of credit limitation for fuel cell propertySubparagraph (B) of section 48(c)(1) is amended by striking $500 and inserting $1,500. 
(e)Public utility property taken into account 
(1)In generalParagraph (3) of section 48(a) is amended by striking the second sentence thereof. 
(2)Conforming amendments 
(A)Paragraph (1) of section 48(c) is amended by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D). 
(B)Paragraph (2) of section 48(c) is amended by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D). 
(f)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect on the date of the enactment of this Act. 
(2)Allowance against alternative minimum taxThe amendments made by subsection (b) shall apply to credits determined under section 46 of the Internal Revenue Code of 1986 in taxable years beginning after the date of the enactment of this Act and to carrybacks of such credits. 
(3)Combined heat and power and fuel cell propertyThe amendments made by subsections (c) and (d) shall apply to periods after the date of the enactment of this Act, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
(4) Public utility propertyThe amendments made by subsection (e) shall apply to periods after February 13, 2008, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
104.Energy credit for small wind property 
(a)In generalSection 48(a)(3)(A), as amended by section 103, is amended by striking or at the end of clause (iv), by adding or at the end of clause (v), and by inserting after clause (v) the following new clause: 
 
(vi)qualified small wind energy property,. 
(b)30 percent creditSection 48(a)(2)(A)(i) is amended by striking and at the end of subclause (II) and by inserting after subclause (III) the following new subclause: 
 
(IV)qualified small wind energy property, and. 
(c)Qualified small wind energy propertySection 48(c), as amended by section 103, is amended by adding at the end the following new paragraph: 
 
(4)Qualified small wind energy property 
(A)In generalThe term qualified small wind energy property means property which uses a qualifying small wind turbine to generate electricity. 
(B)LimitationIn the case of qualified small wind energy property placed in service during the taxable year, the credit otherwise determined under subsection (a)(1) for such year with respect to all such property of the taxpayer shall not exceed $4,000. 
(C)Qualifying small wind turbineThe term qualifying small wind turbine means a wind turbine which has a nameplate capacity of not more than 100 kilowatts. 
(D)TerminationThe term qualified small wind energy property shall not include any property for any period after December 31, 2016.. 
(d)Conforming amendmentSection 48(a)(1), as amended by section 103, is amended by striking paragraphs (1)(B), (2)(B), and (3)(B) and inserting paragraphs (1)(B), (2)(B), (3)(B), and (4)(B). 
(e)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
105.Energy credit for geothermal heat pump systems 
(a)In generalSubparagraph (A) of section 48(a)(3), as amended by this Act, is amended by striking or at the end of clause (v), by inserting or at the end of clause (vi), and by adding at the end the following new clause: 
 
(vii)equipment which uses the ground or ground water as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure, but only with respect to periods ending before January 1, 2017,. 
(b)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
106.Credit for residential energy efficient property 
(a)ExtensionSection 25D(g) is amended by striking December 31, 2008 and inserting December 31, 2016. 
(b)Removal of limitation for solar electric property 
(1)In generalSection 25D(b)(1), as amended by subsections (c) and (d), is amended— 
(A)by striking subparagraph (A), and 
(B)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through and (D), respectively. 
(2)Conforming amendmentSection 25D(e)(4)(A), as amended by subsections (c) and (d), is amended— 
(A)by striking clause (i), and 
(B)by redesignating clauses (ii) through (v) as clauses (i) and (iv), respectively. 
(c)Credit for residential wind property 
(1)In generalSection 25D(a) is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by adding at the end the following new paragraph: 
 
(4)30 percent of the qualified small wind energy property expenditures made by the taxpayer during such year.. 
(2)LimitationSection 25D(b)(1) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph: 
 
(D)$500 with respect to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for which qualified small wind energy property expenditures are made.. 
(3)Qualified small wind energy property expenditures 
(A)In generalSection 25D(d) is amended by adding at the end the following new paragraph: 
 
(4)Qualified small wind energy property expenditureThe term qualified small wind energy property expenditure means an expenditure for property which uses a wind turbine to generate electricity for use in connection with a dwelling unit located in the United States and used as a residence by the taxpayer.. 
(B)No double benefitSection 45(d)(1) is amended by adding at the end the following new sentence: Such term shall not include any facility with respect to which any qualified small wind energy property expenditure (as defined in subsection (d)(4) of section 25D) is taken into account in determining the credit under such section.. 
(4)Maximum expenditures in case of joint occupancySection 25D(e)(4)(A) is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause: 
 
(iv)$1,667 in the case of each half kilowatt of capacity (not to exceed $13,333) of wind turbines for which qualified small wind energy property expenditures are made.. 
(d)Credit for geothermal heat pump systems 
(1)In generalSection 25D(a), as amended by subsection (c), is amended by striking and at the end of paragraph (3), by striking the period at the end of paragraph (4) and inserting , and, and by adding at the end the following new paragraph: 
 
(5)30 percent of the qualified geothermal heat pump property expenditures made by the taxpayer during such year.. 
(2)LimitationSection 25D(b)(1), as amended by subsection (c), is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , and, and by adding at the end the following new subparagraph: 
 
(E)$2,000 with respect to any qualified geothermal heat pump property expenditures.. 
(3)Qualified geothermal heat pump property expenditureSection 25D(d), as amended by subsection (c), is amended by adding at the end the following new paragraph: 
 
(5)Qualified geothermal heat pump property expenditure 
(A)In generalThe term qualified geothermal heat pump property expenditure means an expenditure for qualified geothermal heat pump property installed on or in connection with a dwelling unit located in the United States and used as a residence by the taxpayer. 
(B)Qualified geothermal heat pump propertyThe term qualified geothermal heat pump property means any equipment which— 
(i)uses the ground or ground water as a thermal energy source to heat the dwelling unit referred to in subparagraph (A) or as a thermal energy sink to cool such dwelling unit, and 
(ii)meets the requirements of the Energy Star program which are in effect at the time that the expenditure for such equipment is made.. 
(4)Maximum expenditures in case of joint occupancySection 25D(e)(4)(A), as amended by subsection (c), is amended by striking and at the end of clause (iii), by striking the period at the end of clause (iv) and inserting , and, and by adding at the end the following new clause: 
 
(v)$6,667 in the case of any qualified geothermal heat pump property expenditures.. 
(e)Credit allowed against alternative minimum tax 
(1)In generalSubsection (c) of section 25D is amended to read as follows: 
 
(c)Limitation based on amount of tax; carryforward of unused credit 
(1)Limitation based on amount of taxIn the case of a taxable year to which section 26(a)(2) does not apply, the credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this subpart (other than this section) and section 27 for the taxable year. 
(2)Carryforward of unused credit 
(A)Rule for years in which all personal credits allowed against regular and alternative minimum taxIn the case of a taxable year to which section 26(a)(2) applies, if the credit allowable under subsection (a) exceeds the limitation imposed by section 26(a)(2) for such taxable year reduced by the sum of the credits allowable under this subpart (other than this section), such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year. 
(B)Rule for other yearsIn the case of a taxable year to which section 26(a)(2) does not apply, if the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year.. 
(2)Conforming amendments 
(A)Section 23(b)(4)(B) is amended by inserting and section 25D after this section. 
(B)Section 24(b)(3)(B) is amended by striking and 25B and inserting , 25B, and 25D. 
(C)Section 25B(g)(2) is amended by striking section 23 and inserting sections 23 and 25D. 
(D)Section 26(a)(1) is amended by striking and 25B and inserting 25B, and 25D. 
(f)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
(2)Solar electric property limitationThe amendments made by subsection (b) shall apply to taxable years beginning after December 31, 2008. 
(3)Application of EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of subsection (e)(2) shall be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 in the same manner as the provisions of such Act to which such amendments relate. 
107.New clean renewable energy bonds 
(a)In generalSubpart I of part IV of subchapter A of chapter 1 is amended by adding at the end the following new section: 
 
54C.New clean renewable energy bonds 
(a)New clean renewable energy bondFor purposes of this subpart, the term new clean renewable energy bond means any bond issued as part of an issue if— 
(1)100 percent of the available project proceeds of such issue are to be used for capital expenditures incurred by governmental bodies, public power providers, or cooperative electric companies for one or more qualified renewable energy facilities, 
(2)the bond is issued by a qualified issuer, and 
(3)the issuer designates such bond for purposes of this section. 
(b)Reduced credit amountThe annual credit determined under section 54A(b) with respect to any new clean renewable energy bond shall be 70 percent of the amount so determined without regard to this subsection. 
(c)Limitation on amount of bonds designated 
(1)In generalThe maximum aggregate face amount of bonds which may be designated under subsection (a) by any issuer shall not exceed the limitation amount allocated under this subsection to such issuer. 
(2)National limitation on amount of bonds designatedThere is a national new clean renewable energy bond limitation of $800,000,000 which shall be allocated by the Secretary as provided in paragraph (3), except that— 
(A)not more than 331/3 percent thereof may be allocated to qualified projects of public power providers, 
(B)not more than 331/3 percent thereof may be allocated to qualified projects of governmental bodies, and 
(C)not more than 331/3 percent thereof may be allocated to qualified projects of cooperative electric companies. 
(3)Method of allocation 
(A)Allocation among public power providersAfter the Secretary determines the qualified projects of public power providers which are appropriate for receiving an allocation of the national new clean renewable energy bond limitation, the Secretary shall, to the maximum extent practicable, make allocations among such projects in such manner that the amount allocated to each such project bears the same ratio to the cost of such project as the limitation under paragraph (2)(A) bears to the cost of all such projects. 
(B)Allocation among governmental bodies and cooperative electric companiesThe Secretary shall make allocations of the amount of the national new clean renewable energy bond limitation described in paragraphs (2)(B) and (2)(C) among qualified projects of governmental bodies and cooperative electric companies, respectively, in such manner as the Secretary determines appropriate. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified renewable energy facilityThe term qualified renewable energy facility means a qualified facility (as determined under section 45(d) without regard to paragraphs (8) and (10) thereof and to any placed in service date) owned by a public power provider, a governmental body, or a cooperative electric company. 
(2)Public power providerThe term public power provider means a State utility with a service obligation, as such terms are defined in section 217 of the Federal Power Act (as in effect on the date of the enactment of this paragraph). 
(3)Governmental bodyThe term governmental body means any State or Indian tribal government, or any political subdivision thereof. 
(4)Cooperative electric companyThe term cooperative electric company means a mutual or cooperative electric company described in section 501(c)(12) or section 1381(a)(2)(C). 
(5)Clean renewable energy bond lenderThe term clean renewable energy bond lender means a lender which is a cooperative which is owned by, or has outstanding loans to, 100 or more cooperative electric companies and is in existence on February 1, 2002, and shall include any affiliated entity which is controlled by such lender. 
(6)Qualified issuerThe term qualified issuer means a public power provider, a cooperative electric company, a governmental body, a clean renewable energy bond lender, or a not-for-profit electric utility which has received a loan or loan guarantee under the Rural Electrification Act.. 
(b)Conforming amendments 
(1)Paragraph (1) of section 54A(d) is amended to read as follows: 
 
(1)Qualified tax credit bondThe term qualified tax credit bond means— 
(A)a qualified forestry conservation bond, or 
(B)a new clean renewable energy bond,which is part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and (6).. 
(2)Subparagraph (C) of section 54A(d)(2) is amended to read as follows: 
 
(C)Qualified purposeFor purposes of this paragraph, the term qualified purpose means— 
(i)in the case of a qualified forestry conservation bond, a purpose specified in section 54B(e), and 
(ii)in the case of a new clean renewable energy bond, a purpose specified in section 54C(a)(1).. 
(3)The table of sections for subpart I of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 54C. Qualified clean renewable energy bonds.. 
(c)Extension for clean renewable energy bondsSubsection (m) of section 54 is amended by striking December 31, 2008 and inserting December 31, 2009. 
(d)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act. 
108.Credit for steel industry fuel 
(a)Treatment as refined coal 
(1)In generalSubparagraph (A) of section 45(c)(7) of the Internal Revenue Code of 1986 (relating to refined coal), as amended by this Act, is amended to read as follows: 
 
(A)In generalThe term refined coal means a fuel— 
(i)which— 
(I)is a liquid, gaseous, or solid fuel produced from coal (including lignite) or high carbon fly ash, including such fuel used as a feedstock, 
(II)is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam, 
(III)is certified by the taxpayer as resulting (when used in the production of steam) in a qualified emission reduction, and 
(IV)is produced in such a manner as to result in an increase of at least 50 percent in the market value of the refined coal (excluding any increase caused by materials combined or added during the production process), as compared to the value of the feedstock coal, or 
(ii)which is steel industry fuel.. 
(2)Steel industry fuel definedParagraph (7) of section 45(c) of such Code is amended by adding at the end the following new subparagraph: 
 
(C)Steel industry fuel 
(i)In generalThe term steel industry fuel means a fuel which— 
(I)is produced through a process of liquifying coal waste sludge and distributing it on coal, and 
(II)is used as a feedstock for the manufacture of coke. 
(ii)Coal waste sludgeThe term coal waste sludge means the tar decanter sludge and related byproducts of the coking process, including such materials that have been stored in ground, in tanks and in lagoons, that have been treated as hazardous wastes under applicable Federal environmental rules absent liquefaction and processing with coal into a feedstock for the manufacture of coke.. 
(b)Credit amount 
(1)In generalParagraph (8) of section 45(e) of the Internal Revenue Code of 1986 (relating to refined coal production facilities) is amended by adding at the end the following new subparagraph 
 
(D)Special rule for steel industry fuel 
(i)In generalIn the case of a taxpayer who produces steel industry fuel— 
(I)this paragraph shall be applied separately with respect to steel industry fuel and other refined coal, and 
(II)in applying this paragraph to steel industry fuel, the modifications in clause (ii) shall apply. 
(ii)Modifications 
(I)Credit amountSubparagraph (A) shall be applied by substituting $2 per barrel-of-oil equivalent for $4.375 per ton. 
(II)Credit periodIn lieu of the 10-year period referred to in clauses (i) and (ii)(II) of subparagraph (A), the credit period shall be the period beginning on the later of the date such facility was originally placed in service, the date the modifications described in clause (iii) were placed in service, or October 1, 2008, and ending on the later of December 31, 2009, or the date which is 1 year after the date such facility or the modifications described in clause (iii) were placed in service. 
(III)No phaseoutSubparagraph (B) shall not apply. 
(iii)ModificationsThe modifications described in this clause are modifications to an existing facility which allow such facility to produce steel industry fuel. 
(iv)Barrel-of-oil equivalentFor purposes of this subparagraph, a barrel-of-oil equivalent is the amount of steel industry fuel that has a Btu content of 5,800,000 Btus.. 
(2)Inflation adjustmentParagraph (2) of section 45(b) of such Code is amended by inserting the $3 amount in subsection (e)(8)(D)(ii)(I), after subsection (e)(8)(A),. 
(c)TerminationParagraph (8) of section 45(d) of the Internal Revenue Code of 1986 (relating to refined coal production facility), as amended by this Act, is amended to read as follows: 
 
(8)Refined coal production facilityIn the case of a facility that produces refined coal, the term refined coal production facility means— 
(A)with respect to a facility producing steel industry fuel, any facility (or any modification to a facility) which is placed in service before January 1, 2010, and 
(B)with respect to any other facility producing refined coal, any facility placed in service after the date of the enactment of the American Jobs Creation Act of 2004 and before January 1, 2010.. 
(d)Coordination with credit for producing fuel from a nonconventional source 
(1)In generalSubparagraph (B) of section 45(e)(9) of the Internal Revenue Code of 1986 is amended— 
(A)by striking The term and inserting the following: 
 
(i)In generalThe term, and 
(B)by adding at the end the following new clause: 
 
(ii)Exception for steel industry coalIn the case of a facility producing steel industry fuel, clause (i) shall not apply to so much of the refined coal produced at such facility as is steel industry fuel.. 
(2)No double benefitSection 45K(g)(2) of such Code is amended by adding at the end the following new subparagraph: 
 
(E)Coordination with section 45No credit shall be allowed with respect to any qualified fuel which is steel industry fuel (as defined in section 45(c)(7)) if a credit is allowed to the taxpayer for such fuel under section 45.. 
(e)Effective dateThe amendments made by this section shall apply to fuel produced and sold after September 30, 2008. 
109.Special rule to implement FERC and State electric restructuring policy 
(a)Extension for qualified electric utilities 
(1)In generalParagraph (3) of section 451(i) is amended by inserting (before January 1, 2010, in the case of a qualified electric utility) after January 1, 2008. 
(2)Qualified electric utilitySubsection (i) of section 451 is amended by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively, and by inserting after paragraph (5) the following new paragraph: 
 
(6)Qualified electric utilityFor purposes of this subsection, the term qualified electric utility means a person that, as of the date of the qualifying electric transmission transaction, is vertically integrated, in that it is both— 
(A)a transmitting utility (as defined in section 3(23) of the Federal Power Act (16 U.S.C. 796(23))) with respect to the transmission facilities to which the election under this subsection applies, and 
(B)an electric utility (as defined in section 3(22) of the Federal Power Act (16 U.S.C. 796(22))).. 
(b)Extension of period for transfer of operational control authorized by FERCClause (ii) of section 451(i)(4)(B) is amended by striking December 31, 2007 and inserting the date which is 4 years after the close of the taxable year in which the transaction occurs. 
(c)Property located outside the united states not treated as exempt utility propertyParagraph (5) of section 451(i) is amended by adding at the end the following new subparagraph: 
 
(C)Exception for property located outside the united statesThe term exempt utility property shall not include any property which is located outside the United States.. 
(d)Effective Dates 
(1)ExtensionThe amendments made by subsection (a) shall apply to transactions after December 31, 2007. 
(2)Transfers of operational controlThe amendment made by subsection (b) shall take effect as if included in section 909 of the American Jobs Creation Act of 2004. 
(3)Exception for property located outside the united statesThe amendment made by subsection (c) shall apply to transactions after the date of the enactment of this Act. 
BCarbon mitigation and coal provisions 
111.Expansion and modification of advanced coal project investment credit 
(a)Modification of credit amountSection 48A(a) is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph: 
 
(3)30 percent of the qualified investment for such taxable year in the case of projects described in clause (iii) of subsection (d)(3)(B).. 
(b)Expansion of aggregate creditsSection 48A(d)(3)(A) is amended by striking $1,300,000,000 and inserting $2,550,000,000. 
(c)Authorization of Additional Projects 
(1)In generalSubparagraph (B) of section 48A(d)(3) is amended to read as follows: 
 
(B)Particular projectsOf the dollar amount in subparagraph (A), the Secretary is authorized to certify— 
(i)$800,000,000 for integrated gasification combined cycle projects the application for which is submitted during the period described in paragraph (2)(A)(i), 
(ii)$500,000,000 for projects which use other advanced coal-based generation technologies the application for which is submitted during the period described in paragraph (2)(A)(i), and 
(iii)$1,250,000,000 for advanced coal-based generation technology projects the application for which is submitted during the period described in paragraph (2)(A)(ii).. 
(2)Application period for additional projectsSubparagraph (A) of section 48A(d)(2) is amended to read as follows: 
 
(A)Application periodEach applicant for certification under this paragraph shall submit an application meeting the requirements of subparagraph (B). An applicant may only submit an application— 
(i)for an allocation from the dollar amount specified in clause (i) or (ii) of paragraph (3)(B) during the 3-year period beginning on the date the Secretary establishes the program under paragraph (1), and 
(ii)for an allocation from the dollar amount specified in paragraph (3)(B)(iii) during the 3-year period beginning at the earlier of the termination of the period described in clause (i) or the date prescribed by the Secretary.. 
(3)Capture and sequestration of carbon dioxide emissions requirement 
(A)In generalSection 48A(e)(1) is amended by striking and at the end of subparagraph (E), by striking the period at the end of subparagraph (F) and inserting ; and, and by adding at the end the following new subparagraph: 
 
(G)in the case of any project the application for which is submitted during the period described in subsection (d)(2)(A)(ii), the project includes equipment which separates and sequesters at least 65 percent (70 percent in the case of an application for reallocated credits under subsection (d)(4)) of such project's total carbon dioxide emissions.. 
(B)Highest priority for projects which sequester carbon dioxide emissionsSection 48A(e)(3) is amended by striking and at the end of subparagraph (A)(iii), by striking the period at the end of subparagraph (B)(iii) and inserting , and, and by adding at the end the following new subparagraph: 
 
(C)give highest priority to projects with the greatest separation and sequestration percentage of total carbon dioxide emissions.. 
(C)Recapture of credit for failure to sequesterSection 48A is amended by adding at the end the following new subsection: 
 
(i)Recapture of credit for failure To sequesterThe Secretary shall provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any project which fails to attain or maintain the separation and sequestration requirements of subsection (e)(1)(G).. 
(4)Additional priority for research partnershipsSection 48A(e)(3)(B), as amended by paragraph (3)(B), is amended— 
(A)by striking and at the end of clause (ii), 
(B)by redesignating clause (iii) as clause (iv), and 
(C)by inserting after clause (ii) the following new clause: 
 
(iii)applicant participants who have a research partnership with an eligible educational institution (as defined in section 529(e)(5)), and. 
(5)Clerical amendmentSection 48A(e)(3) is amended by striking integrated gasification combined cycle in the heading and inserting certain. 
(d)Disclosure of allocationsSection 48A(d) is amended by adding at the end the following new paragraph: 
 
(5)Disclosure of allocationsThe Secretary shall, upon making a certification under this subsection or section 48B(d), publicly disclose the identity of the applicant and the amount of the credit certified with respect to such applicant.. 
(e)Effective dates 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to credits the application for which is submitted during the period described in section 48A(d)(2)(A)(ii) of the Internal Revenue Code of 1986 and which are allocated or reallocated after the date of the enactment of this Act. 
(2)Disclosure of allocationsThe amendment made by subsection (d) shall apply to certifications made after the date of the enactment of this Act. 
(3)Clerical amendmentThe amendment made by subsection (c)(5) shall take effect as if included in the amendment made by section 1307(b) of the Energy Tax Incentives Act of 2005. 
112.Expansion and modification of coal gasification investment credit 
(a)Modification of credit amountSection 48B(a) is amended by inserting (30 percent in the case of credits allocated under subsection (d)(1)(B)) after 20 percent. 
(b)Expansion of aggregate creditsSection 48B(d)(1) is amended by striking shall not exceed $350,000,000 and all that follows and inserting 
shall not exceed— 
(A)$350,000,000, plus 
(B)$250,000,000 for qualifying gasification projects that include equipment which separates and sequesters at least 75 percent of such project’s total carbon dioxide emissions.. 
(c)Recapture of credit for failure to sequesterSection 48B is amended by adding at the end the following new subsection: 
 
(f)Recapture of credit for failure to sequesterThe Secretary shall provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any project which fails to attain or maintain the separation and sequestration requirements for such project under subsection (d)(1).. 
(d)Selection prioritiesSection 48B(d) is amended by adding at the end the following new paragraph: 
 
(4)Selection prioritiesIn determining which qualifying gasification projects to certify under this section, the Secretary shall— 
(A)give highest priority to projects with the greatest separation and sequestration percentage of total carbon dioxide emissions, and 
(B)give high priority to applicant participants who have a research partnership with an eligible educational institution (as defined in section 529(e)(5)).. 
(e)Eligible projects include transportation grade liquid fuelsSection 48B(c)(7) (defining eligible entity) is amended by striking and at the end of subparagraph (F), by striking the period at the end of subparagraph (G) and inserting , and, and by adding at the end the following new subparagraph: 
 
(H)transportation grade liquid fuels.. 
(f)Effective dateThe amendments made by this section shall apply to credits described in section 48B(d)(1)(B) of the Internal Revenue Code of 1986 which are allocated or reallocated after the date of the enactment of this Act. 
113.Temporary increase in coal excise tax; funding of Black Lung Disability Trust Fund 
(a)Extension of temporary increaseParagraph (2) of section 4121(e) is amended— 
(1)by striking January 1, 2014 in subparagraph (A) and inserting December 31, 2018, and 
(2)by striking January 1 after 1981 in subparagraph (B) and inserting December 31 after 2007. 
(b)Restructuring of Trust Fund debt 
(1)DefinitionsFor purposes of this subsection— 
(A)Market value of the outstanding repayable advances, plus accrued interestThe term market value of the outstanding repayable advances, plus accrued interest means the present value (determined by the Secretary of the Treasury as of the refinancing date and using the Treasury rate as the discount rate) of the stream of principal and interest payments derived assuming that each repayable advance that is outstanding on the refinancing date is due on the 30th anniversary of the end of the fiscal year in which the advance was made to the Trust Fund, and that all such principal and interest payments are made on September 30 of the applicable fiscal year. 
(B)Refinancing dateThe term refinancing date means the date occurring 2 days after the enactment of this Act. 
(C)Repayable advanceThe term repayable advance means an amount that has been appropriated to the Trust Fund in order to make benefit payments and other expenditures that are authorized under section 9501 of the Internal Revenue Code of 1986 and are required to be repaid when the Secretary of the Treasury determines that monies are available in the Trust Fund for such purpose. 
(D)Treasury rateThe term Treasury rate means a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturities. 
(E)Treasury 1-year rateThe term Treasury 1-year rate means a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States with remaining periods to maturity of approximately 1 year, to have been in effect as of the close of business 1 business day prior to the date on which the Trust Fund issues obligations to the Secretary of the Treasury under paragraph (2)(B). 
(2)Refinancing of outstanding principal of repayable advances and unpaid interest on such advances 
(A)Transfer to general fundOn the refinancing date, the Trust Fund shall repay the market value of the outstanding repayable advances, plus accrued interest, by transferring into the general fund of the Treasury the following sums: 
(i)The proceeds from obligations that the Trust Fund shall issue to the Secretary of the Treasury in such amounts as the Secretaries of Labor and the Treasury shall determine and bearing interest at the Treasury rate, and that shall be in such forms and denominations and be subject to such other terms and conditions, including maturity, as the Secretary of the Treasury shall prescribe. 
(ii)All, or that portion, of the appropriation made to the Trust Fund pursuant to paragraph (3) that is needed to cover the difference defined in that paragraph. 
(B)Repayment of obligationsIn the event that the Trust Fund is unable to repay the obligations that it has issued to the Secretary of the Treasury under subparagraph (A)(i) and this subparagraph, or is unable to make benefit payments and other authorized expenditures, the Trust Fund shall issue obligations to the Secretary of the Treasury in such amounts as may be necessary to make such repayments, payments, and expenditures, with a maturity of 1 year, and bearing interest at the Treasury 1-year rate. These obligations shall be in such forms and denominations and be subject to such other terms and conditions as the Secretary of the Treasury shall prescribe. 
(C)Authority to issue obligationsThe Trust Fund is authorized to issue obligations to the Secretary of the Treasury under subparagraphs (A)(i) and (B). The Secretary of the Treasury is authorized to purchase such obligations of the Trust Fund. For the purposes of making such purchases, the Secretary of the Treasury may use as a public debt transaction the proceeds from the sale of any securities issued under chapter 31 of title 31, United States Code, and the purposes for which securities may be issued under such chapter are extended to include any purchase of such Trust Fund obligations under this subparagraph. 
(3)One-time appropriationThere is hereby appropriated to the Trust Fund an amount sufficient to pay to the general fund of the Treasury the difference between— 
(A)the market value of the outstanding repayable advances, plus accrued interest; and 
(B)the proceeds from the obligations issued by the Trust Fund to the Secretary of the Treasury under paragraph (2)(A)(i). 
(4)Prepayment of Trust Fund obligationsThe Trust Fund is authorized to repay any obligation issued to the Secretary of the Treasury under subparagraphs (A)(i) and (B) of paragraph (2) prior to its maturity date by paying a prepayment price that would, if the obligation being prepaid (including all unpaid interest accrued thereon through the date of prepayment) were purchased by a third party and held to the maturity date of such obligation, produce a yield to the third-party purchaser for the period from the date of purchase to the maturity date of such obligation substantially equal to the Treasury yield on outstanding marketable obligations of the United States having a comparable maturity to this period. 
114.Special rules for refund of the coal excise tax to certain coal producers and exporters 
(a)Refund 
(1)Coal producers 
(A)In generalNotwithstanding subsections (a)(1) and (c) of section 6416 and section 6511 of the Internal Revenue Code of 1986, if— 
(i)a coal producer establishes that such coal producer, or a party related to such coal producer, exported coal produced by such coal producer to a foreign country or shipped coal produced by such coal producer to a possession of the United States, or caused such coal to be exported or shipped, the export or shipment of which was other than through an exporter who meets the requirements of paragraph (2), 
(ii)such coal producer filed an excise tax return on or after October 1, 1990, and on or before the date of the enactment of this Act, and 
(iii)such coal producer files a claim for refund with the Secretary not later than the close of the 30-day period beginning on the date of the enactment of this Act,then the Secretary shall pay to such coal producer an amount equal to the tax paid under section 4121 of such Code on such coal exported or shipped by the coal producer or a party related to such coal producer, or caused by the coal producer or a party related to such coal producer to be exported or shipped. 
(B)Special rules for certain taxpayersFor purposes of this section— 
(i)In generalIf a coal producer or a party related to a coal producer has received a judgment described in clause (iii), such coal producer shall be deemed to have established the export of coal to a foreign country or shipment of coal to a possession of the United States under subparagraph (A)(i). 
(ii)Amount of paymentIf a taxpayer described in clause (i) is entitled to a payment under subparagraph (A), the amount of such payment shall be reduced by any amount paid pursuant to the judgment described in clause (iii). 
(iii)Judgment describedA judgment is described in this subparagraph if such judgment— 
(I)is made by a court of competent jurisdiction within the United States, 
(II)relates to the constitutionality of any tax paid on exported coal under section 4121 of the Internal Revenue Code of 1986, and 
(III)is in favor of the coal producer or the party related to the coal producer. 
(2)ExportersNotwithstanding subsections (a)(1) and (c) of section 6416 and section 6511 of the Internal Revenue Code of 1986, and a judgment described in paragraph (1)(B)(iii) of this subsection, if— 
(A)an exporter establishes that such exporter exported coal to a foreign country or shipped coal to a possession of the United States, or caused such coal to be so exported or shipped, 
(B)such exporter filed a tax return on or after October 1, 1990, and on or before the date of the enactment of this Act, and 
(C)such exporter files a claim for refund with the Secretary not later than the close of the 30-day period beginning on the date of the enactment of this Act,then the Secretary shall pay to such exporter an amount equal to $0.825 per ton of such coal exported by the exporter or caused to be exported or shipped, or caused to be exported or shipped, by the exporter. 
(b)LimitationsSubsection (a) shall not apply with respect to exported coal if a settlement with the Federal Government has been made with and accepted by, the coal producer, a party related to such coal producer, or the exporter, of such coal, as of the date that the claim is filed under this section with respect to such exported coal. For purposes of this subsection, the term settlement with the Federal Government shall not include any settlement or stipulation entered into as of the date of the enactment of this Act, the terms of which contemplate a judgment concerning which any party has reserved the right to file an appeal, or has filed an appeal. 
(c)Subsequent refund prohibitedNo refund shall be made under this section to the extent that a credit or refund of such tax on such exported or shipped coal has been paid to any person. 
(d)DefinitionsFor purposes of this section— 
(1)Coal producerThe term coal producer means the person in whom is vested ownership of the coal immediately after the coal is severed from the ground, without regard to the existence of any contractual arrangement for the sale or other disposition of the coal or the payment of any royalties between the producer and third parties. The term includes any person who extracts coal from coal waste refuse piles or from the silt waste product which results from the wet washing (or similar processing) of coal. 
(2)ExporterThe term exporter means a person, other than a coal producer, who does not have a contract, fee arrangement, or any other agreement with a producer or seller of such coal to export or ship such coal to a third party on behalf of the producer or seller of such coal and— 
(A)is indicated in the shipper’s export declaration or other documentation as the exporter of record, or 
(B)actually exported such coal to a foreign country or shipped such coal to a possession of the United States, or caused such coal to be so exported or shipped. 
(3)Related partyThe term a party related to such coal producer means a person who— 
(A)is related to such coal producer through any degree of common management, stock ownership, or voting control, 
(B)is related (within the meaning of section 144(a)(3) of the Internal Revenue Code of 1986) to such coal producer, or 
(C)has a contract, fee arrangement, or any other agreement with such coal producer to sell such coal to a third party on behalf of such coal producer. 
(4)SecretaryThe term Secretary means the Secretary of Treasury or the Secretary's designee. 
(e)Timing of refundWith respect to any claim for refund filed pursuant to this section, the Secretary shall determine whether the requirements of this section are met not later than 180 days after such claim is filed. If the Secretary determines that the requirements of this section are met, the claim for refund shall be paid not later than 180 days after the Secretary makes such determination. 
(f)InterestAny refund paid pursuant to this section shall be paid by the Secretary with interest from the date of overpayment determined by using the overpayment rate and method under section 6621 of the Internal Revenue Code of 1986. 
(g)Denial of double benefitThe payment under subsection (a) with respect to any coal shall not exceed— 
(1)in the case of a payment to a coal producer, the amount of tax paid under section 4121 of the Internal Revenue Code of 1986 with respect to such coal by such coal producer or a party related to such coal producer, and 
(2)in the case of a payment to an exporter, an amount equal to $0.825 per ton with respect to such coal exported by the exporter or caused to be exported by the exporter. 
(h)Application of sectionThis section applies only to claims on coal exported or shipped on or after October 1, 1990, through the date of the enactment of this Act. 
(i)Standing not conferred 
(1)ExportersWith respect to exporters, this section shall not confer standing upon an exporter to commence, or intervene in, any judicial or administrative proceeding concerning a claim for refund by a coal producer of any Federal or State tax, fee, or royalty paid by the coal producer. 
(2)Coal producersWith respect to coal producers, this section shall not confer standing upon a coal producer to commence, or intervene in, any judicial or administrative proceeding concerning a claim for refund by an exporter of any Federal or State tax, fee, or royalty paid by the producer and alleged to have been passed on to an exporter. 
115.Tax credit for carbon dioxide sequestration 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 (relating to business credits) is amended by adding at the end the following new section: 
 
45Q.Credit for carbon dioxide sequestration 
(a)General ruleFor purposes of section 38, the carbon dioxide sequestration credit for any taxable year is an amount equal to the sum of— 
(1)$20 per metric ton of qualified carbon dioxide which is— 
(A)captured by the taxpayer at a qualified facility, and 
(B)disposed of by the taxpayer in secure geological storage, and 
(2)$10 per metric ton of qualified carbon dioxide which is— 
(A)captured by the taxpayer at a qualified facility, and 
(B)used by the taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas recovery project. 
(b)Qualified carbon dioxideFor purposes of this section— 
(1)In generalThe term qualified carbon dioxide means carbon dioxide captured from an industrial source which— 
(A)would otherwise be released into the atmosphere as industrial emission of greenhouse gas, and 
(B)is measured at the source of capture and verified at the point of disposal or injection. 
(2)Recycled carbon dioxideThe term qualified carbon dioxide includes the initial deposit of captured carbon dioxide used as a tertiary injectant. Such term does not include carbon dioxide that is re-captured, recycled, and re-injected as part of the enhanced oil and natural gas recovery process. 
(c)Qualified facilityFor purposes of this section, the term qualified facility means any industrial facility— 
(1)which is owned by the taxpayer, 
(2)at which carbon capture equipment is placed in service, and 
(3)which captures not less than 500,000 metric tons of carbon dioxide during the taxable year. 
(d)Special rules and other definitionsFor purposes of this section— 
(1)Only carbon dioxide captured and disposed of or used within the United States taken into accountThe credit under this section shall apply only with respect to qualified carbon dioxide the capture and disposal or use of which is within— 
(A)the United States (within the meaning of section 638(1)), or 
(B)a possession of the United States (within the meaning of section 638(2)). 
(2)Secure geological storageThe Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall establish regulations for determining adequate security measures for the geological storage of carbon dioxide under subsection (a)(1)(B) such that the carbon dioxide does not escape into the atmosphere. Such term shall include storage at deep saline formations and unminable coal seems under such conditions as the Secretary may determine under such regulations. 
(3)Tertiary injectantThe term tertiary injectant has the same meaning as when used within section 193(b)(1). 
(4)Qualified enhanced oil or natural gas recovery projectThe term qualified enhanced oil or natural gas recovery project has the meaning given the term qualified enhanced oil recovery project by section 43(c)(2), by substituting crude oil or natural gas for crude oil in subparagraph (A)(i) thereof. 
(5)Credit attributable to taxpayerAny credit under this section shall be attributable to the person that captures and physically or contractually ensures the disposal of or the use as a tertiary injectant of the qualified carbon dioxide, except to the extent provided in regulations prescribed by the Secretary. 
(6)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any qualified carbon dioxide which ceases to be captured, disposed of, or used as a tertiary injectant in a manner consistent with the requirements of this section. 
(7)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2009, there shall be substituted for each dollar amount contained in subsection (a) an amount equal to the product of— 
(A)such dollar amount, multiplied by 
(B)the inflation adjustment factor for such calendar year determined under section 43(b)(3)(B) for such calendar year, determined by substituting 2008 for 1990. 
(e)Application of sectionThe credit under this section shall apply with respect to qualified carbon dioxide before the end of the calendar year in which the Secretary, in consultation with the Administrator of the Environmental Protection Agency, certifies that 75,000,000 metric tons of qualified carbon dioxide have been captured and disposed of or used as a tertiary injectant.. 
(b)Conforming amendmentSection 38(b) (relating to general business credit) is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end of following new paragraph: 
 
(34)the carbon dioxide sequestration credit determined under section 45Q(a).. 
(c)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 (relating to other credits) is amended by adding at the end the following new section: 
 
 
Sec. 45Q. Credit for carbon dioxide sequestration.. 
(d)Effective dateThe amendments made by this section shall apply to carbon dioxide captured after the date of the enactment of this Act. 
116.Certain income and gains relating to industrial source carbon dioxide treated as qualifying income for publicly traded partnerships 
(a)In generalSubparagraph (E) of section 7704(d)(1) (defining qualifying income) is amended by inserting or industrial source carbon dioxide after timber). 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act, in taxable years ending after such date. 
117.Carbon audit of the tax code 
(a)StudyThe Secretary of the Treasury shall enter into an agreement with the National Academy of Sciences to undertake a comprehensive review of the Internal Revenue Code of 1986 to identify the types of and specific tax provisions that have the largest effects on carbon and other greenhouse gas emissions and to estimate the magnitude of those effects. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the National Academy of Sciences shall submit to Congress a report containing the results of study authorized under this section. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000 for the period of fiscal years 2009 and 2010. 
IITransportation and domestic fuel security provisions 
201.Inclusion of cellulosic biofuel in bonus depreciation for biomass ethanol plant property 
(a)In generalParagraph (3) of section 168(l) is amended to read as follows: 
 
(3)Cellulosic biofuelThe term cellulosic biofuel means any liquid fuel which is produced from any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis.. 
(b)Conforming amendmentsSubsection (l) of section 168 is amended— 
(1)by striking cellulosic biomass ethanol each place it appears and inserting cellulosic biofuel, 
(2)by striking cellulosic biomass ethanol in the heading of such subsection and inserting cellulosic biofuel, and 
(3)by striking cellulosic biomass ethanol in the heading of paragraph (2) thereof and inserting cellulosic biofuel. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
202.Credits for biodiesel and renewable diesel 
(a)In generalSections 40A(g), 6426(c)(6), and 6427(e)(5)(B) are each amended by striking December 31, 2008 and inserting December 31, 2009. 
(b)Increase in rate of credit 
(1)Income tax creditParagraphs (1)(A) and (2)(A) of section 40A(b) are each amended by striking 50 cents and inserting $1.00. 
(2)Excise tax creditParagraph (2) of section 6426(c) is amended to read as follows: 
 
(2)Applicable amountFor purposes of this subsection, the applicable amount is $1.00.. 
(3)Conforming amendments 
(A)Subsection (b) of section 40A is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. 
(B)Paragraph (2) of section 40A(f) is amended to read as follows: 
 
(2)ExceptionSubsection (b)(4) shall not apply with respect to renewable diesel.. 
(C)Paragraphs (2) and (3) of section 40A(e) are each amended by striking subsection (b)(5)(C) and inserting subsection (b)(4)(C). 
(D)Clause (ii) of section 40A(d)(3)(C) is amended by striking subsection (b)(5)(B) and inserting subsection (b)(4)(B). 
(c)Uniform treatment of diesel produced from biomassParagraph (3) of section 40A(f) is amended— 
(1)by striking diesel fuel and inserting liquid fuel, 
(2)by striking using a thermal depolymerization process, and 
(3)by inserting , or other equivalent standard approved by the Secretary after D396. 
(d)Coproduction of renewable diesel with petroleum feedstock 
(1)In generalParagraph (3) of section 40A(f) is amended by adding at the end the following new sentences: Such term does not include any fuel derived from coprocessing biomass with a feedstock which is not biomass. For purposes of this paragraph, the term biomass has the meaning given such term by section 45K(c)(3).. 
(2)Conforming amendmentParagraph (3) of section 40A(f) is amended by striking (as defined in section 45K(c)(3)). 
(e)Eligibility of certain aviation fuelSubsection (f) of section 40A (relating to renewable diesel) is amended by adding at the end the following new paragraph: 
 
(4)Certain aviation fuel 
(A)In generalExcept as provided in the last 3 sentences of paragraph (3), the term renewable diesel shall include fuel derived from biomass which meets the requirements of a Department of Defense specification for military jet fuel or an American Society of Testing and Materials specification for aviation turbine fuel. 
(B)Application of mixture creditsIn the case of fuel which is treated as renewable diesel solely by reason of subparagraph (A), subsection (b)(1) and section 6426(c) shall be applied with respect to such fuel by treating kerosene as though it were diesel fuel.. 
(f)Modification relating to definition of agri-biodieselParagraph (2) of section 40A(d) (relating to agri-biodiesel) is amended by striking and mustard seeds and inserting mustard seeds, and camelina. 
(g)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to fuel produced, and sold or used, after December 31, 2008. 
(2)Coproduction of renewable diesel with petroleum feedstockThe amendment made by subsection (d) shall apply to fuel produced, and sold or used, after the date of the enactment of this Act. 
203.Clarification that credits for fuel are designed to provide an incentive for United States production 
(a)Alcohol fuels creditSubsection (d) of section 40 is amended by adding at the end the following new paragraph: 
 
(7)Limitation to alcohol with connection to the United StatesNo credit shall be determined under this section with respect to any alcohol which is produced outside the United States for use as a fuel outside the United States. For purposes of this paragraph, the term United States includes any possession of the United States.. 
(b)Biodiesel fuels creditSubsection (d) of section 40A is amended by adding at the end the following new paragraph: 
 
(5)Limitation to biodiesel with connection to the United StatesNo credit shall be determined under this section with respect to any biodiesel which is produced outside the United States for use as a fuel outside the United States. For purposes of this paragraph, the term United States includes any possession of the United States.. 
(c)Excise tax credit 
(1)In generalSection 6426 is amended by adding at the end the following new subsection: 
 
(i)Limitation to fuels with connection to the United States 
(1)AlcoholNo credit shall be determined under this section with respect to any alcohol which is produced outside the United States for use as a fuel outside the United States. 
(2)Biodiesel and alternative fuelsNo credit shall be determined under this section with respect to any biodiesel or alternative fuel which is produced outside the United States for use as a fuel outside the United States.For purposes of this subsection, the term United States includes any possession of the United States.. 
(2)Conforming amendmentSubsection (e) of section 6427 is amended by redesignating paragraph (5) as paragraph (6) and by inserting after paragraph (4) the following new paragraph: 
 
(5)Limitation to fuels with connection to the United StatesNo amount shall be payable under paragraph (1) or (2) with respect to any mixture or alternative fuel if credit is not allowed with respect to such mixture or alternative fuel by reason of section 6426(i).. 
(d)Effective dateThe amendments made by this section shall apply to claims for credit or payment made on or after May 15, 2008. 
204.Extension and modification of alternative fuel credit 
(a)Extension 
(1)Alternative fuel creditParagraph (4) of section 6426(d) (relating to alternative fuel credit) is amended by striking September 30, 2009 and inserting December 31, 2009. 
(2)Alternative fuel mixture creditParagraph (3) of section 6426(e) (relating to alternative fuel mixture credit) is amended by striking September 30, 2009 and inserting December 31, 2009. 
(3)PaymentsSubparagraph (C) of section 6427(e)(5) (relating to termination) is amended by striking September 30, 2009 and inserting December 31, 2009. 
(b)Modifications 
(1)Alternative fuel to include compressed or liquified biomass gasParagraph (2) of section 6426(d) (relating to alternative fuel credit) is amended by striking and at the end of subparagraph (E), by redesignating subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E) the following new subparagraph: 
 
(F)compressed or liquefied gas derived from biomass (as defined in section 45K(c)(3)), and. 
(2)Credit allowed for aviation use of fuelParagraph (1) of section 6426(d) is amended by inserting sold by the taxpayer for use as a fuel in aviation, after motorboat,. 
(c)Carbon capture requirement for certain fuels 
(1)In generalSubsection (d) of section 6426, as amended by subsection (a), is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph: 
 
(4)Carbon capture requirement 
(A)In generalThe requirements of this paragraph are met if the fuel is certified, under such procedures as required by the Secretary, as having been derived from coal produced at a gasification facility which separates and sequesters not less than the applicable percentage of such facility's total carbon dioxide emissions. 
(B)Applicable percentageFor purposes of subparagraph (A), the applicable percentage is— 
(i)50 percent in the case of fuel produced after September 30, 2009, and on or before December 30, 2009, and 
(ii)75 percent in the case of fuel produced after December 30, 2009.. 
(2)Conforming amendmentSubparagraph (E) of section 6426(d)(2) is amended by inserting which meets the requirements of paragraph (4) and which is after any liquid fuel. 
(d)Effective dateThe amendments made by this section shall apply to fuel sold or used after the date of the enactment of this Act. 
205.Credit for new qualified plug-in electric drive motor vehicles 
(a)Plug-in electric drive motor vehicle creditSubpart B of part IV of subchapter A of chapter 1 (relating to other credits) is amended by adding at the end the following new section: 
 
30D.New qualified plug-in electric drive motor vehicles 
(a)Allowance of credit 
(1)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable amount with respect to each new qualified plug-in electric drive motor vehicle placed in service by the taxpayer during the taxable year. 
(2)Applicable amountFor purposes of paragraph (1), the applicable amount is sum of— 
(A)$2,500, plus 
(B)$417 for each kilowatt hour of traction battery capacity in excess of 4 kilowatt hours. 
(b)Limitations 
(1)Limitation based on weightThe amount of the credit allowed under subsection (a) by reason of subsection (a)(2) shall not exceed— 
(A)$7,500, in the case of any new qualified plug-in electric drive motor vehicle with a gross vehicle weight rating of not more than 10,000 pounds, 
(B)$10,000, in the case of any new qualified plug-in electric drive motor vehicle with a gross vehicle weight rating of more than 10,000 pounds but not more than 14,000 pounds, 
(C)$12,500, in the case of any new qualified plug-in electric drive motor vehicle with a gross vehicle weight rating of more than 14,000 pounds but not more than 26,000 pounds, and 
(D)$15,000, in the case of any new qualified plug-in electric drive motor vehicle with a gross vehicle weight rating of more than 26,000 pounds. 
(2)Limitation on number of passenger vehicles and light trucks eligible for credit 
(A)In generalIn the case of a new qualified plug-in electric drive motor vehicle sold during the phaseout period, only the applicable percentage of the credit otherwise allowable under subsection (a) shall be allowed. 
(B)Phaseout periodFor purposes of this subsection, the phaseout period is the period beginning with the second calendar quarter following the calendar quarter which includes the first date on which the total number of such new qualified plug-in electric drive motor vehicles sold for use in the United States after December 31, 2008, is at least 250,000. 
(C)Applicable percentageFor purposes of subparagraph (A), the applicable percentage is— 
(i)50 percent for the first 2 calendar quarters of the phaseout period, 
(ii)25 percent for the 3d and 4th calendar quarters of the phaseout period, and 
(iii)0 percent for each calendar quarter thereafter. 
(D)Controlled groupsRules similar to the rules of section 30B(f)(4) shall apply for purposes of this subsection. 
(c)New qualified plug-in electric drive motor vehicleFor purposes of this section, the term new qualified plug-in electric drive motor vehicle means a motor vehicle— 
(1)which draws propulsion using a traction battery with at least 4 kilowatt hours of capacity, 
(2)which uses an offboard source of energy to recharge such battery, 
(3)which, in the case of a passenger vehicle or light truck which has a gross vehicle weight rating of not more than 8,500 pounds, has received a certificate of conformity under the Clean Air Act and meets or exceeds the equivalent qualifying California low emission vehicle standard under section 243(e)(2) of the Clean Air Act for that make and model year, and 
(A)in the case of a vehicle having a gross vehicle weight rating of 6,000 pounds or less, the Bin 5 Tier II emission standard established in regulations prescribed by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act for that make and model year vehicle, and 
(B)in the case of a vehicle having a gross vehicle weight rating of more than 6,000 pounds but not more than 8,500 pounds, the Bin 8 Tier II emission standard which is so established, 
(4)the original use of which commences with the taxpayer, 
(5)which is acquired for use or lease by the taxpayer and not for resale, and 
(6)which is made by a manufacturer. 
(d)Application with other credits 
(1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)). 
(2)Personal credit 
(A)In generalFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year. 
(B)Limitation based on amount of taxIn the case of a taxable year to which section 26(a)(2) does not apply, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall not exceed the excess of— 
(i)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(ii)the sum of the credits allowable under subpart A (other than this section and sections 23 and 25D) and section 27 for the taxable year. 
(e)Other definitions and special rulesFor purposes of this section— 
(1)Motor vehicleThe term motor vehicle has the meaning given such term by section 30(c)(2). 
(2)Other termsThe terms passenger automobile, light truck, and manufacturer have the meanings given such terms in regulations prescribed by the Administrator of the Environmental Protection Agency for purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521 et seq.). 
(3)Traction battery capacityTraction battery capacity shall be measured in kilowatt hours from a 100 percent state of charge to a zero percent state of charge. 
(4)Reduction in basisFor purposes of this subtitle, the basis of any property for which a credit is allowable under subsection (a) shall be reduced by the amount of such credit so allowed. 
(5)No double benefitThe amount of any deduction or other credit allowable under this chapter for a new qualified plug-in electric drive motor vehicle shall be reduced by the amount of credit allowed under subsection (a) for such vehicle for the taxable year. 
(6)Property used by tax-exempt entityIn the case of a vehicle the use of which is described in paragraph (3) or (4) of section 50(b) and which is not subject to a lease, the person who sold such vehicle to the person or entity using such vehicle shall be treated as the taxpayer that placed such vehicle in service, but only if such person clearly discloses to such person or entity in a document the amount of any credit allowable under subsection (a) with respect to such vehicle (determined without regard to subsection (b)(2)). 
(7)Property used outside United States, etc., not qualifiedNo credit shall be allowable under subsection (a) with respect to any property referred to in section 50(b)(1) or with respect to the portion of the cost of any property taken into account under section 179. 
(8)RecaptureThe Secretary shall, by regulations, provide for recapturing the benefit of any credit allowable under subsection (a) with respect to any property which ceases to be property eligible for such credit (including recapture in the case of a lease period of less than the economic life of a vehicle). 
(9)Election to not take creditNo credit shall be allowed under subsection (a) for any vehicle if the taxpayer elects not to have this section apply to such vehicle. 
(10)Interaction with air quality and motor vehicle safety standardsUnless otherwise provided in this section, a motor vehicle shall not be considered eligible for a credit under this section unless such vehicle is in compliance with— 
(A)the applicable provisions of the Clean Air Act for the applicable make and model year of the vehicle (or applicable air quality provisions of State law in the case of a State which has adopted such provision under a waiver under section 209(b) of the Clean Air Act), and 
(B)the motor vehicle safety provisions of sections 30101 through 30169 of title 49, United States Code. 
(f)Regulations 
(1)In generalExcept as provided in paragraph (2), the Secretary shall promulgate such regulations as necessary to carry out the provisions of this section. 
(2)Coordination in prescription of certain regulationsThe Secretary of the Treasury, in coordination with the Secretary of Transportation and the Administrator of the Environmental Protection Agency, shall prescribe such regulations as necessary to determine whether a motor vehicle meets the requirements to be eligible for a credit under this section. 
(g)TerminationThis section shall not apply to property purchased after December 31, 2014.. 
(b)Coordination with alternative motor vehicle creditSection 30B(d)(3) is amended by adding at the end the following new subparagraph: 
 
(D)Exclusion of plug-in vehiclesAny vehicle with respect to which a credit is allowable under section 30D (determined without regard to subsection (d) thereof) shall not be taken into account under this section.. 
(c)Credit made part of general business creditSection 38(b), as amended by this Act, is amended by striking plus at the end of paragraph (33), by striking the period at the end of paragraph (34) and inserting plus, and by adding at the end the following new paragraph: 
 
(35)the portion of the new qualified plug-in electric drive motor vehicle credit to which section 30D(d)(1) applies.. 
(d)Conforming amendments 
(1) 
(A)Section 24(b)(3)(B), as amended by section 106, is amended by striking and 25D and inserting 25D, and 30D. 
(B)Section 25(e)(1)(C)(ii) is amended by inserting 30D, after 25D,. 
(C)Section 25B(g)(2), as amended by section 106, is amended by striking and 25D and inserting , 25D, and 30D. 
(D)Section 26(a)(1), as amended by section 106, is amended by striking and 25D and inserting 25D, and 30D. 
(E)Section 1400C(d)(2) is amended by striking and 25D and inserting 25D, and 30D. 
(2)Section 1016(a) is amended by striking and at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , and, and by adding at the end the following new paragraph: 
 
(37)to the extent provided in section 30D(e)(4).. 
(3)Section 6501(m) is amended by inserting 30D(e)(9), after 30C(e)(5),. 
(4)The table of sections for subpart B of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 30D. New qualified plug-in electric drive motor vehicles.. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
(f)Application of EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 in the same manner as the provision of such Act to which such amendment relates. 
206.Exclusion from heavy truck tax for idling reduction units and advanced insulation 
(a)In generalSection 4053 is amended by adding at the end the following new paragraphs: 
 
(9)Idling reduction deviceAny device or system of devices which— 
(A)is designed to provide to a vehicle those services (such as heat, air conditioning, or electricity) that would otherwise require the operation of the main drive engine while the vehicle is temporarily parked or remains stationary using one or more devices affixed to a tractor, and 
(B)is determined by the Administrator of the Environmental Protection Agency, in consultation with the Secretary of Energy and the Secretary of Transportation, to reduce idling of such vehicle at a motor vehicle rest stop or other location where such vehicles are temporarily parked or remain stationary. 
(10)Advanced insulationAny insulation that has an R value of not less than R35 per inch.. 
(b)Effective dateThe amendment made by this section shall apply to sales or installations after the date of the enactment of this Act. 
207.Alternative fuel vehicle refueling property credit 
(a)Extension of creditParagraph (2) of section 30C(g) is amended by striking December 31, 2009 and inserting December 31, 2010. 
(b)Inclusion of electricity as a clean-burning fuelSection 30C(c)(2) is amended by adding at the end the following new subparagraph: 
 
(C)Electricity.. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
208.Certain income and gains relating to alcohol fuels and mixtures, biodiesel fuels and mixtures, and alternative fuels and mixtures treated as qualifying income for publicly traded partnerships 
(a)In generalSubparagraph (E) of section 7704(d)(1), as amended by this Act, is amended by striking or industrial source carbon dioxide and inserting “, industrial source carbon dioxide, or the transportation or storage of any fuel described in subsection (b), (c), (d), or (e) of section 6426, or any alcohol fuel defined in section 6426(b)(4)(A) or any biodiesel fuel as defined in section 40A(d)(1)” after timber). 
(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act, in taxable years ending after such date. 
209.Extension and modification of election to expense certain refineries 
(a)ExtensionParagraph (1) of section 179C(c) (relating to qualified refinery property) is amended— 
(1)by striking January 1, 2012 in subparagraph (B) and inserting January 1, 2014, and 
(2)by striking January 1, 2008 each place it appears in subparagraph (F) and inserting January 1, 2010. 
(b)Inclusion of fuel derived from shale and tar sands 
(1)In generalSubsection (d) of section 179C is amended by inserting , or directly from shale or tar sands after (as defined in section 45K(c)). 
(2)Conforming amendmentParagraph (2) of section 179C(e) is amended by inserting shale, tar sands, or before qualified fuels. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
210.Extension of suspension of taxable income limit on percentage depletion for oil and natural gas produced from marginal propertiesSubparagraph (H) of section 613A(c)(6) (relating to oil and gas produced from marginal properties) is amended by striking for any taxable year and all that follows and inserting 
for any taxable year— 
(i)beginning after December 31, 1997, and before January 1, 2008, or 
(ii)beginning after December 31, 2008, and before January 1, 2010.. 
211.Transportation fringe benefit to bicycle commuters 
(a)In generalParagraph (1) of section 132(f) is amended by adding at the end the following: 
 
(D)Any qualified bicycle commuting reimbursement.. 
(b)Limitation on exclusionParagraph (2) of section 132(f) is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , and, and by adding at the end the following new subparagraph: 
 
(C)the applicable annual limitation in the case of any qualified bicycle commuting reimbursement.. 
(c)DefinitionsParagraph (5) of section 132(f) is amended by adding at the end the following: 
 
(F)Definitions related to bicycle commuting reimbursement 
(i)Qualified bicycle commuting reimbursementThe term qualified bicycle commuting reimbursement means, with respect to any calendar year, any employer reimbursement during the 15-month period beginning with the first day of such calendar year for reasonable expenses incurred by the employee during such calendar year for the purchase of a bicycle and bicycle improvements, repair, and storage, if such bicycle is regularly used for travel between the employee’s residence and place of employment. 
(ii)Applicable annual limitationThe term applicable annual limitation means, with respect to any employee for any calendar year, the product of $20 multiplied by the number of qualified bicycle commuting months during such year. 
(iii)Qualified bicycle commuting monthThe term qualified bicycle commuting month means, with respect to any employee, any month during which such employee— 
(I)regularly uses the bicycle for a substantial portion of the travel between the employee’s residence and place of employment, and 
(II)does not receive any benefit described in subparagraph (A), (B), or (C) of paragraph (1).. 
(d)Constructive receipt of benefitParagraph (4) of section 132(f) is amended by inserting (other than a qualified bicycle commuting reimbursement) after qualified transportation fringe. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
IIIEnergy conservation and efficiency provisions 
301.Qualified energy conservation bonds 
(a)In generalSubpart I of part IV of subchapter A of chapter 1, as amended by section 107, is amended by adding at the end the following new section: 
 
54D.Qualified energy conservation bonds 
(a)Qualified energy conservation bondFor purposes of this subchapter, the term qualified energy conservation bond means any bond issued as part of an issue if— 
(1)100 percent of the available project proceeds of such issue are to be used for one or more qualified conservation purposes, 
(2)the bond is issued by a State or local government, and 
(3)the issuer designates such bond for purposes of this section. 
(b)Reduced credit amountThe annual credit determined under section 54A(b) with respect to any qualified energy conservation bond shall be 70 percent of the amount so determined without regard to this subsection. 
(c)Limitation on amount of bonds designatedThe maximum aggregate face amount of bonds which may be designated under subsection (a) by any issuer shall not exceed the limitation amount allocated to such issuer under subsection (e). 
(d)National limitation on amount of bonds designatedThere is a national qualified energy conservation bond limitation of $800,000,000. 
(e)Allocations 
(1)In generalThe limitation applicable under subsection (d) shall be allocated by the Secretary among the States in proportion to the population of the States. 
(2)Allocations to largest local governments 
(A)In generalIn the case of any State in which there is a large local government, each such local government shall be allocated a portion of such State’s allocation which bears the same ratio to the State’s allocation (determined without regard to this subparagraph) as the population of such large local government bears to the population of such State. 
(B)Allocation of unused limitation to StateThe amount allocated under this subsection to a large local government may be reallocated by such local government to the State in which such local government is located. 
(C)Large local governmentFor purposes of this section, the term large local government means any municipality or county if such municipality or county has a population of 100,000 or more. 
(3)Allocation to issuers; restriction on private activity bondsAny allocation under this subsection to a State or large local government shall be allocated by such State or large local government to issuers within the State in a manner that results in not less than 70 percent of the allocation to such State or large local government being used to designate bonds which are not private activity bonds. 
(f)Qualified conservation purposeFor purposes of this section— 
(1)In generalThe term qualified conservation purpose means any of the following: 
(A)Capital expenditures incurred for purposes of— 
(i)reducing energy consumption in publicly-owned buildings by at least 20 percent, 
(ii)implementing green community programs, 
(iii)rural development involving the production of electricity from renewable energy resources, or 
(iv)any qualified facility (as determined under section 45(d) without regard to paragraphs (8) and (10) thereof and without regard to any placed in service date). 
(B)Expenditures with respect to research facilities, and research grants, to support research in— 
(i)development of cellulosic ethanol or other nonfossil fuels, 
(ii)technologies for the capture and sequestration of carbon dioxide produced through the use of fossil fuels, 
(iii)increasing the efficiency of existing technologies for producing nonfossil fuels, 
(iv)automobile battery technologies and other technologies to reduce fossil fuel consumption in transportation, or 
(v)technologies to reduce energy use in buildings. 
(C)Mass commuting facilities and related facilities that reduce the consumption of energy, including expenditures to reduce pollution from vehicles used for mass commuting. 
(D)Demonstration projects designed to promote the commercialization of— 
(i)green building technology, 
(ii)conversion of agricultural waste for use in the production of fuel or otherwise, 
(iii)advanced battery manufacturing technologies, 
(iv)technologies to reduce peak use of electricity, or 
(v)technologies for the capture and sequestration of carbon dioxide emitted from combusting fossil fuels in order to produce electricity. 
(E)Public education campaigns to promote energy efficiency. 
(2)Special rules for private activity bondsFor purposes of this section, in the case of any private activity bond, the term qualified conservation purposes shall not include any expenditure which is not a capital expenditure. 
(g)Population 
(1)In generalThe population of any State or local government shall be determined for purposes of this section as provided in section 146(j) for the calendar year which includes the date of the enactment of this section. 
(2)Special rule for countiesIn determining the population of any county for purposes of this section, any population of such county which is taken into account in determining the population of any municipality which is a large local government shall not be taken into account in determining the population of such county. 
(h)Application to Indian tribal governmentsAn Indian tribal government shall be treated for purposes of this section in the same manner as a large local government, except that— 
(1)an Indian tribal government shall be treated for purposes of subsection (e) as located within a State to the extent of so much of the population of such government as resides within such State, and 
(2)any bond issued by an Indian tribal government shall be treated as a qualified energy conservation bond only if issued as part of an issue the available project proceeds of which are used for purposes for which such Indian tribal government could issue bonds to which section 103(a) applies.. 
(b)Conforming amendments 
(1)Paragraph (1) of section 54A(d), as amended by this Act, is amended to read as follows: 
 
(1)Qualified tax credit bondThe term qualified tax credit bond means— 
(A)a qualified forestry conservation bond, 
(B)a new clean renewable energy bond, or 
(C)a qualified energy conservation bond,which is part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and (6).. 
(2)Subparagraph (C) of section 54A(d)(2), as amended by this Act, is amended to read as follows: 
 
(C)Qualified purposeFor purposes of this paragraph, the term qualified purpose means— 
(i)in the case of a qualified forestry conservation bond, a purpose specified in section 54B(e), 
(ii)in the case of a new clean renewable energy bond, a purpose specified in section 54C(a)(1), and 
(iii)in the case of a qualified energy conservation bond, a purpose specified in section 54D(a)(1).. 
(3)The table of sections for subpart I of part IV of subchapter A of chapter 1, as amended by this Act, is amended by adding at the end the following new item: 
 
 
Sec. 54D. Qualified energy conservation bonds.. 
(c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act. 
302.Credit for nonbusiness energy property 
(a)Extension of creditSection 25C(g) is amended by striking placed in service after December 31, 2007 and inserting “placed in service— 
 
(1)after December 31, 2007, and before January 1, 2009, or 
(2)after December 31, 2009.. 
(b)Qualified biomass fuel property 
(1)In generalSection 25C(d)(3) is amended— 
(A)by striking and at the end of subparagraph (D), 
(B)by striking the period at the end of subparagraph (E) and inserting , and, and 
(C)by adding at the end the following new subparagraph: 
 
(F)a stove which uses the burning of biomass fuel to heat a dwelling unit located in the United States and used as a residence by the taxpayer, or to heat water for use in such a dwelling unit, and which has a thermal efficiency rating of at least 75 percent.. 
(2)Biomass fuelSection 25C(d) is amended by adding at the end the following new paragraph: 
 
(6)Biomass fuelThe term biomass fuel means any plant-derived fuel available on a renewable or recurring basis, including agricultural crops and trees, wood and wood waste and residues (including wood pellets), plants (including aquatic plants), grasses, residues, and fibers.. 
(c)Modification of water heater requirementsSection 25C(d)(3)(E) is amended by inserting or a thermal efficiency of at least 90 percent after 0.80. 
(d)Coordination with credit for qualified geothermal heat pump property expenditures 
(1)In generalParagraph (3) of section 25C(d), as amended by subsections (b) and (c), is amended by striking subparagraph (C) and by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively. 
(2)Conforming amendmentSubparagraph (C) of section 25C(d)(2) is amended to read as follows: 
 
(C)Requirements and standards for air conditioners and heat pumpsThe standards and requirements prescribed by the Secretary under subparagraph (B) with respect to the energy efficiency ratio (EER) for central air conditioners and electric heat pumps— 
(i)shall require measurements to be based on published data which is tested by manufacturers at 95 degrees Fahrenheit, and 
(ii)may be based on the certified data of the Air Conditioning and Refrigeration Institute that are prepared in partnership with the Consortium for Energy Efficiency.. 
(e)Modification of qualified energy efficiency improvements 
(1)In generalParagraph (1) of section 25C(c) is amended by inserting , or an asphalt roof with appropriate cooling granules, before which meet the Energy Star program requirements. 
(2)Building envelope componentSubparagraph (D) of section 25C(c)(2) is amended— 
(A)by inserting or asphalt roof after metal roof, and 
(B)by inserting or cooling granules after pigmented coatings. 
(f)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made this section shall apply to expenditures made after December 31, 2008. 
(2)Modification of qualified energy efficiency improvementsThe amendments made by subsection (e) shall apply to property placed in service after the date of the enactment of this Act. 
303.Energy efficient commercial buildings deductionSubsection (h) of section 179D is amended by striking December 31, 2008 and inserting December 31, 2013. 
304.New energy efficient home creditSubsection (g) of section 45L (relating to termination) is amended by striking December 31, 2008 and inserting December 31, 2009. 
305.Modifications of energy efficient appliance credit for appliances produced after 2007 
(a)In generalSubsection (b) of section 45M is amended to read as follows: 
 
(b)Applicable amountFor purposes of subsection (a)— 
(1)DishwashersThe applicable amount is— 
(A)$45 in the case of a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and 
(B)$75 in the case of a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle (5.5 gallons per cycle for dishwashers designed for greater than 12 place settings). 
(2)Clothes washersThe applicable amount is— 
(A)$75 in the case of a residential top-loading clothes washer manufactured in calendar year 2008 which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0 water consumption factor, 
(B)$125 in the case of a residential top-loading clothes washer manufactured in calendar year 2008 or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed a 7.5 water consumption factor, 
(C)$150 in the case of a residential or commercial clothes washer manufactured in calendar year 2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does not exceed a 6.0 water consumption factor, and 
(D)$250 in the case of a residential or commercial clothes washer manufactured in calendar year 2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does not exceed a 4.5 water consumption factor. 
(3)RefrigeratorsThe applicable amount is— 
(A)$50 in the case of a refrigerator which is manufactured in calendar year 2008, and consumes at least 20 percent but not more than 22.9 percent less kilowatt hours per year than the 2001 energy conservation standards, 
(B)$75 in the case of a refrigerator which is manufactured in calendar year 2008 or 2009, and consumes at least 23 percent but no more than 24.9 percent less kilowatt hours per year than the 2001 energy conservation standards, 
(C)$100 in the case of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010, and consumes at least 25 percent but not more than 29.9 percent less kilowatt hours per year than the 2001 energy conservation standards, and 
(D)$200 in the case of a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which consumes at least 30 percent less energy than the 2001 energy conservation standards.. 
(b)Eligible production 
(1)Similar treatment for all appliancesSubsection (c) of section 45M is amended— 
(A)by striking paragraph (2), 
(B)by striking (1) In general and all that follows through the eligible and inserting The eligible, 
(C)by moving the text of such subsection in line with the subsection heading, and 
(D)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by moving such paragraphs 2 ems to the left. 
(2)Modification of base periodParagraph (2) of section 45M(c), as amended by paragraph (1), is amended by striking 3-calendar year and inserting 2-calendar year. 
(c)Types of energy efficient appliancesSubsection (d) of section 45M is amended to read as follows: 
 
(d)Types of energy efficient applianceFor purposes of this section, the types of energy efficient appliances are— 
(1)dishwashers described in subsection (b)(1), 
(2)clothes washers described in subsection (b)(2), and 
(3)refrigerators described in subsection (b)(3).. 
(d)Aggregate credit amount allowed 
(1)Increase in limitParagraph (1) of section 45M(e) is amended to read as follows: 
 
(1)Aggregate credit amount allowedThe aggregate amount of credit allowed under subsection (a) with respect to a taxpayer for any taxable year shall not exceed $75,000,000 reduced by the amount of the credit allowed under subsection (a) to the taxpayer (or any predecessor) for all prior taxable years beginning after December 31, 2007.. 
(2)Exception for certain refrigerator and clothes washersParagraph (2) of section 45M(e) is amended to read as follows: 
 
(2)Amount allowed for certain refrigerators and clothes washersRefrigerators described in subsection (b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be taken into account under paragraph (1).. 
(e)Qualified energy efficient appliances 
(1)In generalParagraph (1) of section 45M(f) is amended to read as follows: 
 
(1)Qualified energy efficient applianceThe term qualified energy efficient appliance means— 
(A)any dishwasher described in subsection (b)(1), 
(B)any clothes washer described in subsection (b)(2), and 
(C)any refrigerator described in subsection (b)(3).. 
(2)Clothes washerSection 45M(f)(3) is amended by inserting commercial before residential the second place it appears. 
(3)Top-loading clothes washerSubsection (f) of section 45M is amended by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7), and (8), respectively, and by inserting after paragraph (3) the following new paragraph: 
 
(4)Top-loading clothes washerThe term top-loading clothes washer means a clothes washer which has the clothes container compartment access located on the top of the machine and which operates on a vertical axis.. 
(4)Replacement of energy factorSection 45M(f)(6), as redesignated by paragraph (3), is amended to read as follows: 
 
(6)Modified energy factorThe term modified energy factor means the modified energy factor established by the Department of Energy for compliance with the Federal energy conservation standard.. 
(5)Gallons per cycle; water consumption factorSection 45M(f), as amended by paragraph (3), is amended by adding at the end the following: 
 
(9)Gallons per cycleThe term gallons per cycle means, with respect to a dishwasher, the amount of water, expressed in gallons, required to complete a normal cycle of a dishwasher. 
(10)Water consumption factorThe term water consumption factor means, with respect to a clothes washer, the quotient of the total weighted per-cycle water consumption divided by the cubic foot (or liter) capacity of the clothes washer.. 
(f)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2007. 
306.Accelerated recovery period for depreciation of smart meters and smart grid systems 
(a)In generalSection 168(e)(3)(D) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting a comma, and by inserting after clause (ii) the following new clauses: 
 
(iii)any qualified smart electric meter, and 
(iv)any qualified smart electric grid system.. 
(b)DefinitionsSection 168(i) is amended by inserting at the end the following new paragraph: 
 
(18)Qualified smart electric meters 
(A)In generalThe term qualified smart electric meter means any smart electric meter which— 
(i)is placed in service by a taxpayer who is a supplier of electric energy or a provider of electric energy services, and 
(ii)does not have a class life (determined without regard to subsection (e)) of less than 10 years. 
(B)Smart electric meterFor purposes of subparagraph (A), the term smart electric meter means any time-based meter and related communication equipment which is capable of being used by the taxpayer as part of a system that— 
(i)measures and records electricity usage data on a time-differentiated basis in at least 24 separate time segments per day, 
(ii)provides for the exchange of information between supplier or provider and the customer’s electric meter in support of time-based rates or other forms of demand response, 
(iii)provides data to such supplier or provider so that the supplier or provider can provide energy usage information to customers electronically, and 
(iv)provides net metering. 
(19)Qualified smart electric grid systems 
(A)In generalThe term qualified smart electric grid system means any smart grid property which— 
(i)is used as part of a system for electric distribution grid communications, monitoring, and management placed in service by a taxpayer who is a supplier of electric energy or a provider of electric energy services, and 
(ii)does not have a class life (determined without regard to subsection (e)) of less than 10 years. 
(B)Smart grid propertyFor the purposes of subparagraph (A), the term smart grid property means electronics and related equipment that is capable of— 
(i)sensing, collecting, and monitoring data of or from all portions of a utility’s electric distribution grid, 
(ii)providing real-time, two-way communications to monitor or manage such grid, and 
(iii)providing real time analysis of and event prediction based upon collected data that can be used to improve electric distribution system reliability, quality, and performance.. 
(c)Continued application of 150 percent declining balance methodParagraph (2) of section 168(b) is amended by striking or at the end of subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)any property (other than property described in paragraph (3)) which is a qualified smart electric meter or qualified smart electric grid system, or. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
307.Qualified green building and sustainable design projects 
(a)In generalParagraph (8) of section 142(l) is amended by striking September 30, 2009 and inserting September 30, 2012. 
(b)Treatment of current refunding bondsParagraph (9) of section 142(l) is amended by striking October 1, 2009 and inserting October 1, 2012. 
(c)AccountabilityThe second sentence of section 701(d) of the American Jobs Creation Act of 2004 is amended by striking issuance, and inserting issuance of the last issue with respect to such project,. 
308.Special depreciation allowance for certain reuse and recycling property 
(a)In generalSection 168 is amended by adding at the end the following new subsection: 
 
(m)Special allowance for certain reuse and recycling property 
(1)In generalIn the case of any qualified reuse and recycling property— 
(A)the depreciation deduction provided by section 167(a) for the taxable year in which such property is placed in service shall include an allowance equal to 50 percent of the adjusted basis of the qualified reuse and recycling property, and 
(B)the adjusted basis of the qualified reuse and recycling property shall be reduced by the amount of such deduction before computing the amount otherwise allowable as a depreciation deduction under this chapter for such taxable year and any subsequent taxable year. 
(2)Qualified reuse and recycling propertyFor purposes of this subsection— 
(A)In generalThe term qualified reuse and recycling property means any reuse and recycling property— 
(i)to which this section applies, 
(ii)which has a useful life of at least 5 years, 
(iii)the original use of which commences with the taxpayer after August 31, 2008, and 
(iv)which is— 
(I)acquired by purchase (as defined in section 179(d)(2)) by the taxpayer after August 31, 2008, but only if no written binding contract for the acquisition was in effect before September 1, 2008, or 
(II)acquired by the taxpayer pursuant to a written binding contract which was entered into after August 31, 2008. 
(B)Exceptions 
(i)Bonus depreciation property under subsection (k)The term qualified reuse and recycling property shall not include any property to which section 168(k) applies. 
(ii)Alternative depreciation propertyThe term qualified reuse and recycling property shall not include any property to which the alternative depreciation system under subsection (g) applies, determined without regard to paragraph (7) of subsection (g) (relating to election to have system apply). 
(iii)Election outIf a taxpayer makes an election under this clause with respect to any class of property for any taxable year, this subsection shall not apply to all property in such class placed in service during such taxable year. 
(C)Special rule for self-constructed propertyIn the case of a taxpayer manufacturing, constructing, or producing property for the taxpayer's own use, the requirements of clause (iv) of subparagraph (A) shall be treated as met if the taxpayer begins manufacturing, constructing, or producing the property after August 31, 2008. 
(D)Deduction allowed in computing minimum taxFor purposes of determining alternative minimum taxable income under section 55, the deduction under subsection (a) for qualified reuse and recycling property shall be determined under this section without regard to any adjustment under section 56. 
(3)DefinitionsFor purposes of this subsection— 
(A)Reuse and recycling property 
(i)In generalThe term reuse and recycling property means any machinery and equipment (not including buildings or real estate), along with all appurtenances thereto, including software necessary to operate such equipment, which is used exclusively to collect, distribute, or recycle qualified reuse and recyclable materials. 
(ii)ExclusionSuch term does not include rolling stock or other equipment used to transport reuse and recyclable materials. 
(B)Qualified reuse and recyclable materials 
(i)In generalThe term qualified reuse and recyclable materials means scrap plastic, scrap glass, scrap textiles, scrap rubber, scrap packaging, recovered fiber, scrap ferrous and nonferrous metals, or electronic scrap generated by an individual or business. 
(ii)Electronic scrapFor purposes of clause (i), the term electronic scrap means— 
(I)any cathode ray tube, flat panel screen, or similar video display device with a screen size greater than 4 inches measured diagonally, or 
(II)any central processing unit. 
(C)Recycling or recycleThe term recycling or recycle means that process (including sorting) by which worn or superfluous materials are manufactured or processed into specification grade commodities that are suitable for use as a replacement or substitute for virgin materials in manufacturing tangible consumer and commercial products, including packaging.. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after August 31, 2008. 
IVRevenue provisions 
401.Limitation of deduction for income attributable to domestic production of oil, gas, or primary products thereof 
(a)In generalSection 199(d) is amended by redesignating paragraph (9) as paragraph (10) and by inserting after paragraph (8) the following new paragraph: 
 
(9)Special rule for taxpayers with oil related qualified production activities income 
(A)In generalIf a taxpayer has oil related qualified production activities income for any taxable year beginning after 2009, the amount otherwise allowable as a deduction under subsection (a) shall be reduced by 3 percent of the least of— 
(i)the oil related qualified production activities income of the taxpayer for the taxable year, 
(ii)the qualified production activities income of the taxpayer for the taxable year, or 
(iii)taxable income (determined without regard to this section). 
(B)Oil related qualified production activities incomeFor purposes of this paragraph, the term oil related qualified production activities income means for any taxable year the qualified production activities income which is attributable to the production, refining, processing, transportation, or distribution of oil, gas, or any primary product thereof during such taxable year. 
(C)Primary productFor purposes of this paragraph, the term primary product has the same meaning as when used in section 927(a)(2)(C), as in effect before its repeal.. 
(b)Conforming amendmentSection 199(d)(2) (relating to application to individuals) is amended by striking subsection (a)(1)(B) and inserting subsections (a)(1)(B) and (d)(9)(A)(iii). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
402.Elimination of the different treatment of foreign oil and gas extraction income and foreign oil related income for purposes of the foreign tax credit 
(a)In generalSubsections (a) and (b) of section 907 (relating to special rules in case of foreign oil and gas income) are amended to read as follows: 
 
(a)Reduction in amount allowed as foreign tax under section 901In applying section 901, the amount of any foreign oil and gas taxes paid or accrued (or deemed to have been paid) during the taxable year which would (but for this subsection) be taken into account for purposes of section 901 shall be reduced by the amount (if any) by which the amount of such taxes exceeds the product of— 
(1)the amount of the combined foreign oil and gas income for the taxable year, 
(2)multiplied by— 
(A)in the case of a corporation, the percentage which is equal to the highest rate of tax specified under section 11(b), or 
(B)in the case of an individual, a fraction the numerator of which is the tax against which the credit under section 901(a) is taken and the denominator of which is the taxpayer's entire taxable income. 
(b)Combined foreign oil and gas income; foreign oil and gas taxesFor purposes of this section— 
(1)Combined foreign oil and gas incomeThe term combined foreign oil and gas income means, with respect to any taxable year, the sum of— 
(A)foreign oil and gas extraction income, and 
(B)foreign oil related income. 
(2)Foreign oil and gas taxesThe term foreign oil and gas taxes means, with respect to any taxable year, the sum of— 
(A)oil and gas extraction taxes, and 
(B)any income, war profits, and excess profits taxes paid or accrued (or deemed to have been paid or accrued under section 902 or 960) during the taxable year with respect to foreign oil related income (determined without regard to subsection (c)(4)) or loss which would be taken into account for purposes of section 901 without regard to this section.. 
(b)Recapture of foreign oil and gas lossesParagraph (4) of section 907(c) (relating to recapture of foreign oil and gas extraction losses by recharacterizing later extraction income) is amended to read as follows: 
 
(4)Recapture of foreign oil and gas losses by recharacterizing later combined foreign oil and gas income 
(A)In generalThe combined foreign oil and gas income of a taxpayer for a taxable year (determined without regard to this paragraph) shall be reduced— 
(i)first by the amount determined under subparagraph (B), and 
(ii)then by the amount determined under subparagraph (C).The aggregate amount of such reductions shall be treated as income (from sources without the United States) which is not combined foreign oil and gas income. 
(B)Reduction for pre-2009 foreign oil extraction lossesThe reduction under this paragraph shall be equal to the lesser of— 
(i)the foreign oil and gas extraction income of the taxpayer for the taxable year (determined without regard to this paragraph), or 
(ii)the excess of— 
(I)the aggregate amount of foreign oil extraction losses for preceding taxable years beginning after December 31, 1982, and before January 1, 2009, over 
(II)so much of such aggregate amount as was recharacterized under this paragraph (as in effect before and after the date of the enactment of the Energy Improvement and Extension Act of 2008) for preceding taxable years beginning after December 31, 1982. 
(C)Reduction for post-2008 foreign oil and gas lossesThe reduction under this paragraph shall be equal to the lesser of— 
(i)the combined foreign oil and gas income of the taxpayer for the taxable year (determined without regard to this paragraph), reduced by an amount equal to the reduction under subparagraph (A) for the taxable year, or 
(ii)the excess of— 
(I)the aggregate amount of foreign oil and gas losses for preceding taxable years beginning after December 31, 2008, over 
(II)so much of such aggregate amount as was recharacterized under this paragraph for preceding taxable years beginning after December 31, 2008. 
(D)Foreign oil and gas loss defined 
(i)In generalFor purposes of this paragraph, the term foreign oil and gas loss means the amount by which— 
(I)the gross income for the taxable year from sources without the United States and its possessions (whether or not the taxpayer chooses the benefits of this subpart for such taxable year) taken into account in determining the combined foreign oil and gas income for such year, is exceeded by 
(II)the sum of the deductions properly apportioned or allocated thereto. 
(ii)Net operating loss deduction not taken into accountFor purposes of clause (i), the net operating loss deduction allowable for the taxable year under section 172(a) shall not be taken into account. 
(iii)Expropriation and casualty losses not taken into accountFor purposes of clause (i), there shall not be taken into account— 
(I)any foreign expropriation loss (as defined in section 172(h) (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990)) for the taxable year, or 
(II)any loss for the taxable year which arises from fire, storm, shipwreck, or other casualty, or from theft,to the extent such loss is not compensated for by insurance or otherwise. 
(iv)Foreign oil extraction lossFor purposes of subparagraph (B)(ii)(I), foreign oil extraction losses shall be determined under this paragraph as in effect on the day before the date of the enactment of the Energy Improvement and Extension Act of 2008.. 
(c)Carryback and carryover of disallowed creditsSection 907(f) (relating to carryback and carryover of disallowed credits) is amended— 
(1)by striking oil and gas extraction taxes each place it appears and inserting foreign oil and gas taxes, and 
(2)by adding at the end the following new paragraph: 
 
(4)Transition rules for pre-2009 and 2009 disallowed credits 
(A)Pre-2009 creditsIn the case of any unused credit year beginning before January 1, 2009, this subsection shall be applied to any unused oil and gas extraction taxes carried from such unused credit year to a year beginning after December 31, 2008— 
(i)by substituting oil and gas extraction taxes for foreign oil and gas taxes each place it appears in paragraphs (1), (2), and (3), and 
(ii)by computing, for purposes of paragraph (2)(A), the limitation under subparagraph (A) for the year to which such taxes are carried by substituting foreign oil and gas extraction income for foreign oil and gas income in subsection (a). 
(B)2009 creditsIn the case of any unused credit year beginning in 2009, the amendments made to this subsection by the Energy Improvement and Extension Act of 2008 shall be treated as being in effect for any preceding year beginning before January 1, 2009, solely for purposes of determining how much of the unused foreign oil and gas taxes for such unused credit year may be deemed paid or accrued in such preceding year.. 
(d)Conforming amendmentSection 6501(i) is amended by striking oil and gas extraction taxes and inserting foreign oil and gas taxes. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
403.Broker reporting of customer’s basis in securities transactions 
(a)In general 
(1)Broker reporting for securities transactionsSection 6045 is amended by adding at the end the following new subsection: 
 
(g)Additional information required in the case of securities transactions, etc 
(1)In generalIf a broker is otherwise required to make a return under subsection (a) with respect to the gross proceeds of the sale of a covered security, the broker shall include in such return the information described in paragraph (2). 
(2)Additional information required 
(A)In generalThe information required under paragraph (1) to be shown on a return with respect to a covered security of a customer shall include the customer’s adjusted basis in such security and whether any gain or loss with respect to such security is long-term or short-term (within the meaning of section 1222). 
(B)Determination of adjusted basisFor purposes of subparagraph (A)— 
(i)In generalThe customer’s adjusted basis shall be determined— 
(I)in the case of any security (other than any stock for which an average basis method is permissible under section 1012), in accordance with the first-in first-out method unless the customer notifies the broker by means of making an adequate identification of the stock sold or transferred, and 
(II)in the case of any stock for which an average basis method is permissible under section 1012, in accordance with the broker’s default method unless the customer notifies the broker that he elects another acceptable method under section 1012 with respect to the account in which such stock is held. 
(ii)Exception for wash salesExcept as otherwise provided by the Secretary, the customer’s adjusted basis shall be determined without regard to section 1091 (relating to loss from wash sales of stock or securities) unless the transactions occur in the same account with respect to identical securities. 
(3)Covered securityFor purposes of this subsection— 
(A)In generalThe term covered security means any specified security acquired on or after the applicable date if such security— 
(i)was acquired through a transaction in the account in which such security is held, or 
(ii)was transferred to such account from an account in which such security was a covered security, but only if the broker received a statement under section 6045A with respect to the transfer. 
(B)Specified securityThe term specified security means— 
(i)any share of stock in a corporation, 
(ii)any note, bond, debenture, or other evidence of indebtedness, 
(iii)any commodity, or contract or derivative with respect to such commodity, if the Secretary determines that adjusted basis reporting is appropriate for purposes of this subsection, and 
(iv)any other financial instrument with respect to which the Secretary determines that adjusted basis reporting is appropriate for purposes of this subsection. 
(C)Applicable dateThe term applicable date means— 
(i)January 1, 2011, in the case of any specified security which is stock in a corporation (other than any stock described in clause (ii)), 
(ii)January 1, 2012, in the case of any stock for which an average basis method is permissible under section 1012, and 
(iii)January 1, 2013, or such later date determined by the Secretary in the case of any other specified security. 
(4)Treatment of S corporationsIn the case of the sale of a covered security acquired by an S corporation (other than a financial institution) after December 31, 2011, such S corporation shall be treated in the same manner as a partnership for purposes of this section. 
(5)Special rules for short salesIn the case of a short sale, reporting under this section shall be made for the year in which such sale is closed.. 
(2)Broker information required with respect to optionsSection 6045, as amended by subsection (a), is amended by adding at the end the following new subsection: 
 
(h)Application to options on securities 
(1)Exercise of optionFor purposes of this section, if a covered security is acquired or disposed of pursuant to the exercise of an option that was granted or acquired in the same account as the covered security, the amount received with respect to the grant or paid with respect to the acquisition of such option shall be treated as an adjustment to gross proceeds or as an adjustment to basis, as the case may be. 
(2)Lapse or closing transactionIn the case of the lapse (or closing transaction (as defined in section 1234(b)(2)(A))) of an option on a specified security or the exercise of a cash-settled option on a specified security, reporting under subsections (a) and (g) with respect to such option shall be made for the calendar year which includes the date of such lapse, closing transaction, or exercise. 
(3)Prospective applicationParagraphs (1) and (2) shall not apply to any option which is granted or acquired before January 1, 2013. 
(4)DefinitionsFor purposes of this subsection, the terms covered security and specified security shall have the meanings given such terms in subsection (g)(3).. 
(3)Extension of period for statements sent to customers 
(A)In generalSubsection (b) of section 6045 is amended by striking January 31 and inserting February 15. 
(B)Statements related to substitute paymentsSubsection (d) of section 6045 is amended— 
(i)by striking at such time and, and 
(ii)by inserting after other item. the following new sentence: The written statement required under the preceding sentence shall be furnished on or before February 15 of the year following the calendar year in which the payment was made.. 
(C)Other statementsSubsection (b) of section 6045 is amended by adding at the end the following: In the case of a consolidated reporting statement (as defined in regulations) with respect to any customer, any statement which would otherwise be required to be furnished on or before January 31 of a calendar year with respect to any item reportable to the taxpayer shall instead be required to be furnished on or before February 15 of such calendar year if furnished with such consolidated reporting statement.. 
(b)Determination of basis of certain securities on account by account or average basis methodSection 1012 is amended— 
(1)by striking The basis of property and inserting the following: 
 
(a)In generalThe basis of property, 
(2)by striking The cost of real property and inserting the following: 
 
(b)Special rule for apportioned real estate taxesThe cost of real property, and 
(3)by adding at the end the following new subsections: 
 
(c)Determinations by account 
(1)In generalIn the case of the sale, exchange, or other disposition of a specified security on or after the applicable date, the conventions prescribed by regulations under this section shall be applied on an account by account basis. 
(2)Application to certain funds 
(A)In generalExcept as provided in subparagraph (B), any stock for which an average basis method is permissible under section 1012 which is acquired before January 1, 2012, shall be treated as a separate account from any such stock acquired on or after such date. 
(B)Election fund for treatment as single accountIf a fund described in subparagraph (A) elects to have this subparagraph apply with respect to one or more of its stockholders— 
(i)subparagraph (A) shall not apply with respect to any stock in such fund held by such stockholders, and 
(ii)all stock in such fund which is held by such stockholders shall be treated as covered securities described in section 6045(g)(3) without regard to the date of the acquisition of such stock.A rule similar to the rule of the preceding sentence shall apply with respect to a broker holding such stock as a nominee. 
(3)DefinitionsFor purposes of this section, the terms specified security and applicable date shall have the meaning given such terms in section 6045(g). 
(d)Average basis for stock acquired pursuant to a dividend reinvestment plan 
(1)In generalIn the case of any stock acquired after December 31, 2010, in connection with a dividend reinvestment plan, the basis of such stock while held as part of such plan shall be determined using one of the methods which may be used for determining the basis of stock in an open-end fund. 
(2)Treatment after transferIn the case of the transfer to another account of stock to which paragraph (1) applies, such stock shall have a cost basis in such other account equal to its basis in the dividend reinvestment plan immediately before such transfer (properly adjusted for any fees or other charges taken into account in connection with such transfer). 
(3)Separate accounts; election for treatment as single accountRules similar to the rules of subsection (c)(2) shall apply for purposes of this subsection. 
(4)Dividend reinvestment planFor purposes of this subsection— 
(A)In generalThe term dividend reinvestment plan means any arrangement under which dividends on any stock are reinvested in stock identical to the stock with respect to which the dividends are paid. 
(B)Initial stock acquisition treated as acquired in connection with planStock shall be treated as acquired in connection with a dividend reinvestment plan if such stock is acquired pursuant to such plan or if the dividends paid on such stock are subject to such plan.. 
(c)Information by transferors To aid brokers 
(1)In generalSubpart B of part III of subchapter A of chapter 61 is amended by inserting after section 6045 the following new section: 
 
6045A.Information required in connection with transfers of covered securities to brokers 
(a)Furnishing of informationEvery applicable person which transfers to a broker (as defined in section 6045(c)(1)) a security which is a covered security (as defined in section 6045(g)(3)) in the hands of such applicable person shall furnish to such broker a written statement in such manner and setting forth such information as the Secretary may by regulations prescribe for purposes of enabling such broker to meet the requirements of section 6045(g). 
(b)Applicable personFor purposes of subsection (a), the term applicable person means— 
(1)any broker (as defined in section 6045(c)(1)), and 
(2)any other person as provided by the Secretary in regulations. 
(c)Time for furnishing statementExcept as otherwise provided by the Secretary, any statement required by subsection (a) shall be furnished not later than 15 days after the date of the transfer described in such subsection.. 
(2)Assessable penaltiesParagraph (2) of section 6724(d), as amended by the Housing Assistance Tax Act of 2008, is amended by redesignating subparagraphs (I) through (DD) as subparagraphs (J) through (EE), respectively, and by inserting after subparagraph (H) the following new subparagraph: 
 
(I)section 6045A (relating to information required in connection with transfers of covered securities to brokers),. 
(3)Clerical amendmentThe table of sections for subpart B of part III of subchapter A of chapter 61 is amended by inserting after the item relating to section 6045 the following new item: 
 
 
Sec. 6045A. Information required in connection with transfers of covered securities to brokers.. 
(d)Additional issuer information To aid brokers 
(1)In generalSubpart B of part III of subchapter A of chapter 61, as amended by subsection (b), is amended by inserting after section 6045A the following new section: 
 
6045B.Returns relating to actions affecting basis of specified securities 
(a)In generalAccording to the forms or regulations prescribed by the Secretary, any issuer of a specified security shall make a return setting forth— 
(1)a description of any organizational action which affects the basis of such specified security of such issuer, 
(2)the quantitative effect on the basis of such specified security resulting from such action, and 
(3)such other information as the Secretary may prescribe. 
(b)Time for filing returnAny return required by subsection (a) shall be filed not later than the earlier of— 
(1)45 days after the date of the action described in subsection (a), or 
(2)January 15 of the year following the calendar year during which such action occurred. 
(c)Statements To be furnished to holders of specified securities or their nomineesAccording to the forms or regulations prescribed by the Secretary, every person required to make a return under subsection (a) with respect to a specified security shall furnish to the nominee with respect to the specified security (or certificate holder if there is no nominee) a written statement showing— 
(1)the name, address, and phone number of the information contact of the person required to make such return, 
(2)the information required to be shown on such return with respect to such security, and 
(3)such other information as the Secretary may prescribe.The written statement required under the preceding sentence shall be furnished to the holder on or before January 15 of the year following the calendar year during which the action described in subsection (a) occurred. 
(d)Specified securityFor purposes of this section, the term specified security has the meaning given such term by section 6045(g)(3)(B). No return shall be required under this section with respect to actions described in subsection (a) with respect to a specified security which occur before the applicable date (as defined in section 6045(g)(3)(C)) with respect to such security. 
(e)Public reporting in lieu of returnThe Secretary may waive the requirements under subsections (a) and (c) with respect to a specified security, if the person required to make the return under subsection (a) makes publicly available, in such form and manner as the Secretary determines necessary to carry out the purposes of this section— 
(1)the name, address, phone number, and email address of the information contact of such person, and 
(2)the information described in paragraphs (1), (2), and (3) of subsection (a).. 
(2)Assessable penalties 
(A)Subparagraph (B) of section 6724(d)(1), as amended by the Housing Assistance Tax Act of 2008, is amended by redesignating clause (iv) and each of the clauses which follow as clauses (v) through (xxiii), respectively, and by inserting after clause (iii) the following new clause: 
 
(iv)section 6045B(a) (relating to returns relating to actions affecting basis of specified securities),. 
(B)Paragraph (2) of section 6724(d), as amended by the Housing Assistance Tax Act of 2008 and by subsection (c)(2), is amended by redesignating subparagraphs (J) through (EE) as subparagraphs (K) through (FF), respectively, and by inserting after subparagraph (I) the following new subparagraph: 
 
(J)subsections (c) and (e) of section 6045B (relating to returns relating to actions affecting basis of specified securities),. 
(3)Clerical amendmentThe table of sections for subpart B of part III of subchapter A of chapter 61, as amended by subsection (b)(3), is amended by inserting after the item relating to section 6045A the following new item: 
 
 
Sec. 6045B. Returns relating to actions affecting basis of specified securities.. 
(e)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall take effect on January 1, 2011. 
(2)Extension of period for statements sent to customersThe amendments made by subsection (a)(3) shall apply to statements required to be furnished after December 31, 2008. 
404.0.2 percent FUTA surtax 
(a)In generalSection 3301 (relating to rate of tax) is amended— 
(1)by striking through 2008 in paragraph (1) and inserting through 2009, and 
(2)by striking calendar year 2009 in paragraph (2) and inserting calendar year 2010. 
(b)Effective dateThe amendments made by this section shall apply to wages paid after December 31, 2008. 
405.Increase and extension of Oil Spill Liability Trust Fund tax 
(a)Increase in rate 
(1)In generalSection 4611(c)(2)(B) (relating to rates) is amended by striking is 5 cents a barrel. and inserting 
is— 
(i)in the case of crude oil received or petroleum products entered before January 1, 2017, 8 cents a barrel, and 
(ii)in the case of crude oil received or petroleum products entered after December 31, 2016, 9 cents a barrel.. 
(2)Effective dateThe amendment made by this subsection shall apply on and after the first day of the first calendar quarter beginning more than 60 days after the date of the enactment of this Act. 
(b)Extension 
(1)In generalSection 4611(f) (relating to application of Oil Spill Liability Trust Fund financing rate) is amended by striking paragraphs (2) and (3) and inserting the following new paragraph: 
 
(2)TerminationThe Oil Spill Liability Trust Fund financing rate shall not apply after December 31, 2017.. 
(2)Conforming amendmentSection 4611(f)(1) is amended by striking paragraphs (2) and (3) and inserting paragraph (2). 
(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act. 
CTax extenders and alternative minimum tax relief 
1.Short title; amendment of 1986 Code; table of contents 
(a)Short titleThis division may be cited as the Tax Extenders and Alternative Minimum Tax Relief Act of 2008. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this division an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents of this division is as follows: 
 
Sec. 1. Short title; amendment of 1986 Code; table of contents. 
TITLE I—Alternative minimum tax relief 
Sec. 101. Extension of alternative minimum tax relief for nonrefundable personal credits. 
Sec. 102. Extension of increased alternative minimum tax exemption amount. 
Sec. 103. Increase of AMT refundable credit amount for individuals with long-term unused credits for prior year minimum tax liability, etc. 
TITLE II—Extension of individual tax provisions 
Sec. 201. Deduction for State and local sales taxes. 
Sec. 202. Deduction of qualified tuition and related expenses. 
Sec. 203. Deduction for certain expenses of elementary and secondary school teachers. 
Sec. 204. Additional standard deduction for real property taxes for nonitemizers. 
Sec. 205. Tax-free distributions from individual retirement plans for charitable purposes. 
Sec. 206. Treatment of certain dividends of regulated investment companies. 
Sec. 207. Stock in RIC for purposes of determining estates of nonresidents not citizens. 
Sec. 208. Qualified investment entities. 
TITLE III—Extension of business tax provisions 
Sec. 301. Extension and modification of research credit. 
Sec. 302. New markets tax credit. 
Sec. 303. Subpart F exception for active financing income. 
Sec. 304. Extension of look-thru rule for related controlled foreign corporations. 
Sec. 305. Extension of 15-year straight-line cost recovery for qualified leasehold improvements and qualified restaurant improvements; 15-year straight-line cost recovery for certain improvements to retail space. 
Sec. 306. Modification of tax treatment of certain payments to controlling exempt organizations. 
Sec. 307. Basis adjustment to stock of S corporations making charitable contributions of property. 
Sec. 308. Increase in limit on cover over of rum excise tax to Puerto Rico and the Virgin Islands. 
Sec. 309. Extension of economic development credit for American Samoa. 
Sec. 310. Extension of mine rescue team training credit. 
Sec. 311. Extension of election to expense advanced mine safety equipment. 
Sec. 312. Deduction allowable with respect to income attributable to domestic production activities in Puerto Rico. 
Sec. 313. Qualified zone academy bonds. 
Sec. 314. Indian employment credit. 
Sec. 315. Accelerated depreciation for business property on Indian reservations. 
Sec. 316. Railroad track maintenance. 
Sec. 317. Seven-year cost recovery period for motorsports racing track facility. 
Sec. 318. Expensing of environmental remediation costs. 
Sec. 319. Extension of work opportunity tax credit for Hurricane Katrina employees. 
Sec. 320. Extension of increased rehabilitation credit for structures in the Gulf Opportunity Zone. 
Sec. 321. Enhanced deduction for qualified computer contributions. 
Sec. 322. Tax incentives for investment in the District of Columbia. 
Sec. 323. Enhanced charitable deductions for contributions of food inventory. 
Sec. 324. Extension of enhanced charitable deduction for contributions of book inventory. 
Sec. 325. Extension and modification of duty suspension on wool products; wool research fund; wool duty refunds. 
TITLE IV—Extension of tax administration provisions 
Sec. 401. Permanent authority for undercover operations. 
Sec. 402. Permanent authority for disclosure of information relating to terrorist activities. 
TITLE V—Additional tax relief and other tax provisions 
Subtitle A—General provisions 
Sec. 501. $8,500 income threshold used to calculate refundable portion of child tax credit. 
Sec. 502. Provisions related to film and television productions. 
Sec. 503. Exemption from excise tax for certain wooden arrows designed for use by children. 
Sec. 504. Income averaging for amounts received in connection with the Exxon Valdez litigation. 
Sec. 505. Certain farming business machinery and equipment treated as 5-year property. 
Sec. 506. Modification of penalty on understatement of taxpayer’s liability by tax return preparer. 
Subtitle B—Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 
Sec. 511. Short title. 
Sec. 512. Mental health parity. 
TITLE VI—Other provisions 
Sec. 601. Secure rural schools and community self-determination program. 
Sec. 602. Transfer to abandoned mine reclamation fund. 
TITLE VII—Disaster relief 
Subtitle A—Heartland and Hurricane Ike disaster relief 
Sec. 701. Short title. 
Sec. 702. Temporary tax relief for areas damaged by 2008 Midwestern severe storms, tornados, and flooding. 
Sec. 703. Reporting requirements relating to disaster relief contributions. 
Sec. 704. Temporary tax-exempt bond financing and low-income housing tax relief for areas damaged by Hurricane Ike. 
Subtitle B—National disaster relief 
Sec. 706. Losses attributable to federally declared disasters. 
Sec. 707. Expensing of Qualified Disaster Expenses. 
Sec. 708. Net operating losses attributable to federally declared disasters. 
Sec. 709. Waiver of certain mortgage revenue bond requirements following federally declared disasters. 
Sec. 710. Special depreciation allowance for qualified disaster property. 
Sec. 711. Increased expensing for qualified disaster assistance property. 
Sec. 712. Coordination with Heartland disaster relief. 
TITLE VIII—Spending reductions and appropriate revenue raisers for new tax relief policy 
Sec. 801. Nonqualified deferred compensation from certain tax indifferent parties. 
IAlternative minimum tax relief 
101.Extension of alternative minimum tax relief for nonrefundable personal credits 
(a)In generalParagraph (2) of section 26(a) (relating to special rule for taxable years 2000 through 2007) is amended— 
(1)by striking or 2007 and inserting 2007, or 2008, and 
(2)by striking 2007 in the heading thereof and inserting 2008. 
(b) Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
102.Extension of increased alternative minimum tax exemption amount 
(a)In generalParagraph (1) of section 55(d) (relating to exemption amount) is amended— 
(1)by striking ($66,250 in the case of taxable years beginning in 2007) in subparagraph (A) and inserting ($69,950 in the case of taxable years beginning in 2008), and 
(2)by striking ($44,350 in the case of taxable years beginning in 2007) in subparagraph (B) and inserting ($46,200 in the case of taxable years beginning in 2008). 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
103.Increase of AMT refundable credit amount for individuals with long-term unused credits for prior year minimum tax liability, etc 
(a)In generalParagraph (2) of section 53(e) is amended to read as follows: 
 
(2)AMT refundable credit amountFor purposes of paragraph (1), the term AMT refundable credit amount means, with respect to any taxable year, the amount (not in excess of the long-term unused minimum tax credit for such taxable year) equal to the greater of— 
(A)50 percent of the long-term unused minimum tax credit for such taxable year, or 
(B)the amount (if any) of the AMT refundable credit amount determined under this paragraph for the taxpayer’s preceding taxable year (determined without regard to subsection (f)(2)).. 
(b)Treatment of certain underpayments, interest, and penalties attributable to the treatment of incentive stock optionsSection 53 is amended by adding at the end the following new subsection: 
 
(f)Treatment of certain underpayments, interest, and penalties attributable to the treatment of incentive stock options 
(1)AbatementAny underpayment of tax outstanding on the date of the enactment of this subsection which is attributable to the application of section 56(b)(3) for any taxable year ending before January 1, 2008, and any interest or penalty with respect to such underpayment which is outstanding on such date of enactment, is hereby abated. The amount determined under subsection (b)(1) shall not include any tax abated under the preceding sentence. 
(2)Increase in credit for certain interest and penalties already paidThe AMT refundable credit amount, and the minimum tax credit determined under subsection (b), for the taxpayer’s first 2 taxable years beginning after December 31, 2007, shall each be increased by 50 percent of the aggregate amount of the interest and penalties which were paid by the taxpayer before the date of the enactment of this subsection and which would (but for such payment) have been abated under paragraph (1).. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
(2)AbatementSection 53(f)(1), as added by subsection (b), shall take effect on the date of the enactment of this Act. 
IIExtension of individual tax provisions 
201.Deduction for State and local sales taxes 
(a)In generalSubparagraph (I) of section 164(b)(5) is amended by striking January 1, 2008 and inserting January 1, 2010. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
202.Deduction of qualified tuition and related expenses 
(a)In generalSubsection (e) of section 222 (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
203.Deduction for certain expenses of elementary and secondary school teachers 
(a)In generalSubparagraph (D) of section 62(a)(2) (relating to certain expenses of elementary and secondary school teachers) is amended by striking or 2007 and inserting 2007, 2008, or 2009. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2007. 
204.Additional standard deduction for real property taxes for nonitemizers 
(a)In generalSubparagraph (C) of section 63(c)(1), as added by the Housing Assistance Tax Act of 2008, is amended by inserting or 2009 after 2008. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2008. 
205.Tax-free distributions from individual retirement plans for charitable purposes 
(a)In generalSubparagraph (F) of section 408(d)(8) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2007. 
206.Treatment of certain dividends of regulated investment companies 
(a)Interest-related dividendsSubparagraph (C) of section 871(k)(1) (defining interest-related dividend) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Short-term capital gain dividendsSubparagraph (C) of section 871(k)(2) (defining short-term capital gain dividend) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(c)Effective dateThe amendments made by this section shall apply to dividends with respect to taxable years of regulated investment companies beginning after December 31, 2007. 
207.Stock in RIC for purposes of determining estates of nonresidents not citizens 
(a)In generalParagraph (3) of section 2105(d) (relating to stock in a RIC) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to decedents dying after December 31, 2007. 
208.Qualified investment entities 
(a)In generalClause (ii) of section 897(h)(4)(A) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2008. 
IIIExtension of business tax provisions 
301.Extension and modification of research credit 
(a)Extension 
(1)In generalSection 41(h) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009 in paragraph (1)(B). 
(2)Conforming amendmentSubparagraph (D) of section 45C(b)(1) (relating to special rule) is amended by striking after December 31, 2007 and inserting after December 31, 2009. 
(b)Termination of alternative incremental creditSection 41(h) is amended by redesignating paragraph (2) as paragraph (3), and by inserting after paragraph (1) the following new paragraph: 
 
(2)Termination of alternative incremental creditNo election under subsection (c)(4) shall apply to taxable years beginning after December 31, 2008.. 
(c)Modification of alternative simplified creditParagraph (5)(A) of section 41(c) (relating to election of alternative simplified credit) is amended by striking 12 percent and inserting 14 percent (12 percent in the case of taxable years ending before January 1, 2009). 
(d)Technical correctionParagraph (3) of section 41(h) is amended to read as follows: 
 
(2)Computation for taxable year in which credit terminatesIn the case of any taxable year with respect to which this section applies to a number of days which is less than the total number of days in such taxable year— 
(A)the amount determined under subsection (c)(1)(B) with respect to such taxable year shall be the amount which bears the same ratio to such amount (determined without regard to this paragraph) as the number of days in such taxable year to which this section applies bears to the total number of days in such taxable year, and 
(B)for purposes of subsection (c)(5), the average qualified research expenses for the preceding 3 taxable years shall be the amount which bears the same ratio to such average qualified research expenses (determined without regard to this paragraph) as the number of days in such taxable year to which this section applies bears to the total number of days in such taxable year.. 
(e)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
(2)ExtensionThe amendments made by subsection (a) shall apply to amounts paid or incurred after December 31, 2007. 
302.New markets tax creditSubparagraph (D) of section 45D(f)(1) (relating to national limitation on amount of investments designated) is amended by striking and 2008 and inserting 2008, and 2009. 
303.Subpart F exception for active financing income 
(a)Exempt insurance incomeParagraph (10) of section 953(e) (relating to application) is amended— 
(1)by striking January 1, 2009 and inserting January 1, 2010, and 
(2)by striking December 31, 2008 and inserting December 31, 2009. 
(b)Exception to treatment as foreign personal holding company incomeParagraph (9) of section 954(h) (relating to application) is amended by striking January 1, 2009 and inserting January 1, 2010. 
304.Extension of look-thru rule for related controlled foreign corporations 
(a)In generalSubparagraph (C) of section 954(c)(6) (relating to application) is amended by striking January 1, 2009 and inserting January 1, 2010. 
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2007, and to taxable years of United States shareholders with or within which such taxable years of foreign corporations end. 
305.Extension of 15-year straight-line cost recovery for qualified leasehold improvements and qualified restaurant improvements; 15-year straight-line cost recovery for certain improvements to retail space 
(a)Extension of leasehold and restaurant improvements 
(1)In generalClauses (iv) and (v) of section 168(e)(3)(E) (relating to 15-year property) are each amended by striking January 1, 2008 and inserting January 1, 2010. 
(2)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2007. 
(b)Treatment To include new construction 
(1)In generalParagraph (7) of section 168(e) (relating to classification of property) is amended to read as follows: 
 
(7)Qualified restaurant property 
(A)In generalThe term qualified restaurant property means any section 1250 property which is— 
(i)a building, if such building is placed in service after December 31, 2008, and before January 1, 2010, or 
(ii)an improvement to a building,if more than 50 percent of the building’s square footage is devoted to preparation of, and seating for on-premises consumption of, prepared meals. 
(B)Exclusion from bonus depreciationProperty described in this paragraph shall not be considered qualified property for purposes of subsection (k).. 
(2)Effective dateThe amendment made by this subsection shall apply to property placed in service after December 31, 2008. 
(c)Recovery period for depreciation of certain improvements to retail space 
(1)15-year recovery periodSection 168(e)(3)(E) (relating to 15-year property) is amended by striking and at the end of clause (vii), by striking the period at the end of clause (viii) and inserting , and, and by adding at the end the following new clause: 
 
(ix)any qualified retail improvement property placed in service after December 31, 2008, and before January 1, 2010.. 
(2)Qualified retail improvement propertySection 168(e) is amended by adding at the end the following new paragraph: 
 
(8)Qualified retail improvement property 
(A)In generalThe term qualified retail improvement property means any improvement to an interior portion of a building which is nonresidential real property if— 
(i)such portion is open to the general public and is used in the retail trade or business of selling tangible personal property to the general public, and 
(ii)such improvement is placed in service more than 3 years after the date the building was first placed in service. 
(B)Improvements made by ownerIn the case of an improvement made by the owner of such improvement, such improvement shall be qualified retail improvement property (if at all) only so long as such improvement is held by such owner. Rules similar to the rules under paragraph (6)(B) shall apply for purposes of the preceding sentence. 
(C)Certain improvements not includedSuch term shall not include any improvement for which the expenditure is attributable to— 
(i)the enlargement of the building, 
(ii)any elevator or escalator, 
(iii)any structural component benefitting a common area, or 
(iv)the internal structural framework of the building. 
(D)Exclusion from bonus depreciationProperty described in this paragraph shall not be considered qualified property for purposes of subsection (k). 
(E)TerminationSuch term shall not include any improvement placed in service after December 31, 2009.. 
(3)Requirement to use straight line methodSection 168(b)(3) is amended by adding at the end the following new subparagraph: 
 
(I)Qualified retail improvement property described in subsection (e)(8).. 
(4)Alternative systemThe table contained in section 168(g)(3)(B) is amended by inserting after the item relating to subparagraph (E)(viii) the following new item: 
 
  
 
 
“(E)(ix)39. 
(5)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2008. 
306.Modification of tax treatment of certain payments to controlling exempt organizations 
(a)In generalClause (iv) of section 512(b)(13)(E) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to payments received or accrued after December 31, 2007. 
307.Basis adjustment to stock of S corporations making charitable contributions of property 
(a)In generalThe last sentence of section 1367(a)(2) (relating to decreases in basis) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2007. 
308.Increase in limit on cover over of rum excise tax to Puerto Rico and the Virgin Islands 
(a)In generalParagraph (1) of section 7652(f) is amended by striking January 1, 2008 and inserting January 1, 2010. 
(b)Effective dateThe amendment made by this section shall apply to distilled spirits brought into the United States after December 31, 2007. 
309.Extension of economic development credit for American Samoa 
(a)In generalSubsection (d) of section 119 of division A of the Tax Relief and Health Care Act of 2006 is amended— 
(1)by striking first two taxable years and inserting first 4 taxable years, and 
(2)by striking January 1, 2008 and inserting January 1, 2010. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
310.Extension of mine rescue team training creditSection 45N(e) (relating to termination) is amended by striking December 31, 2008 and inserting December 31, 2009. 
311.Extension of election to expense advanced mine safety equipmentSection 179E(g) (relating to termination) is amended by striking December 31, 2008 and inserting December 31, 2009. 
312.Deduction allowable with respect to income attributable to domestic production activities in Puerto Rico 
(a)In generalSubparagraph (C) of section 199(d)(8) (relating to termination) is amended— 
(1)by striking first 2 taxable years and inserting first 4 taxable years, and 
(2)by striking January 1, 2008 and inserting January 1, 2010. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
313.Qualified zone academy bonds 
(a)In generalSubpart I of part IV of subchapter A of chapter 1 is amended by adding at the end the following new section: 
 
54E.Qualified zone academy bonds 
(a)Qualified zone academy bondsFor purposes of this subchapter, the term qualified zone academy bond means any bond issued as part of an issue if— 
(1)100 percent of the available project proceeds of such issue are to be used for a qualified purpose with respect to a qualified zone academy established by an eligible local education agency, 
(2)the bond is issued by a State or local government within the jurisdiction of which such academy is located, and 
(3)the issuer— 
(A)designates such bond for purposes of this section, 
(B)certifies that it has written assurances that the private business contribution requirement of subsection (b) will be met with respect to such academy, and 
(C)certifies that it has the written approval of the eligible local education agency for such bond issuance. 
(b) Private business contribution requirementFor purposes of subsection (a), the private business contribution requirement of this subsection is met with respect to any issue if the eligible local education agency that established the qualified zone academy has written commitments from private entities to make qualified contributions having a present value (as of the date of issuance of the issue) of not less than 10 percent of the proceeds of the issue. 
(c)Limitation on amount of bonds designated 
(1)National limitationThere is a national zone academy bond limitation for each calendar year. Such limitation is $400,000,000 for 2008 and 2009, and, except as provided in paragraph (4), zero thereafter. 
(2)Allocation of limitationThe national zone academy bond limitation for a calendar year shall be allocated by the Secretary among the States on the basis of their respective populations of individuals below the poverty line (as defined by the Office of Management and Budget). The limitation amount allocated to a State under the preceding sentence shall be allocated by the State education agency to qualified zone academies within such State. 
(3)Designation subject to limitation amountThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (a) with respect to any qualified zone academy shall not exceed the limitation amount allocated to such academy under paragraph (2) for such calendar year. 
(4)Carryover of unused limitation 
(A)In generalIf for any calendar year— 
(i)the limitation amount for any State, exceeds 
(ii)the amount of bonds issued during such year which are designated under subsection (a) with respect to qualified zone academies within such State,the limitation amount for such State for the following calendar year shall be increased by the amount of such excess. 
(B)Limitation on carryoverAny carryforward of a limitation amount may be carried only to the first 2 years following the unused limitation year. For purposes of the preceding sentence, a limitation amount shall be treated as used on a first-in first-out basis. 
(C)Coordination with section 1397EAny carryover determined under section 1397E(e)(4) (relating to carryover of unused limitation) with respect to any State to calendar year 2008 or 2009 shall be treated for purposes of this section as a carryover with respect to such State for such calendar year under subparagraph (A), and the limitation of subparagraph (B) shall apply to such carryover taking into account the calendar years to which such carryover relates. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified zone academyThe term qualified zone academy means any public school (or academic program within a public school) which is established by and operated under the supervision of an eligible local education agency to provide education or training below the postsecondary level if— 
(A)such public school or program (as the case may be) is designed in cooperation with business to enhance the academic curriculum, increase graduation and employment rates, and better prepare students for the rigors of college and the increasingly complex workforce, 
(B)students in such public school or program (as the case may be) will be subject to the same academic standards and assessments as other students educated by the eligible local education agency, 
(C)the comprehensive education plan of such public school or program is approved by the eligible local education agency, and 
(D) 
(i)such public school is located in an empowerment zone or enterprise community (including any such zone or community designated after the date of the enactment of this section), or 
(ii)there is a reasonable expectation (as of the date of issuance of the bonds) that at least 35 percent of the students attending such school or participating in such program (as the case may be) will be eligible for free or reduced-cost lunches under the school lunch program established under the National School Lunch Act. 
(2)Eligible local education agencyFor purposes of this section, the term eligible local education agency means any local educational agency as defined in section 9101 of the Elementary and Secondary Education Act of 1965. 
(3)Qualified purposeThe term qualified purpose means, with respect to any qualified zone academy— 
(A)rehabilitating or repairing the public school facility in which the academy is established, 
(B)providing equipment for use at such academy, 
(C)developing course materials for education to be provided at such academy, and 
(D)training teachers and other school personnel in such academy. 
(4)Qualified contributionsThe term qualified contribution means any contribution (of a type and quality acceptable to the eligible local education agency) of— 
(A)equipment for use in the qualified zone academy (including state-of-the-art technology and vocational equipment), 
(B)technical assistance in developing curriculum or in training teachers in order to promote appropriate market driven technology in the classroom, 
(C)services of employees as volunteer mentors, 
(D)internships, field trips, or other educational opportunities outside the academy for students, or 
(E)any other property or service specified by the eligible local education agency.. 
(b)Conforming amendments 
(1)Paragraph (1) of section 54A(d), as amended by this Act, is amended by striking or at the end of subparagraph (B), by inserting or at the end of subparagraph (C), and by inserting after subparagraph (C) the following new subparagraph: 
 
(D)a qualified zone academy bond,. 
(2)Subparagraph (C) of section 54A(d)(2), as amended by this Act, is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause: 
 
(iv)in the case of a qualified zone academy bond, a purpose specified in section 54E(a)(1).. 
(3)Section 1397E is amended by adding at the end the following new subsection: 
 
(m)TerminationThis section shall not apply to any obligation issued after the date of the enactment of the Tax Extenders and Alternative Minimum Tax Relief Act of 2008.. 
(4)The table of sections for subpart I of part IV of subchapter A of chapter 1 is amended by adding at the end the following new item: 
 
 
Sec. 54E. Qualified zone academy bonds.. 
(c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act. 
314.Indian employment credit 
(a)In generalSubsection (f) of section 45A (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
315.Accelerated depreciation for business property on Indian reservations 
(a)In generalParagraph (8) of section 168(j) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2007. 
316.Railroad track maintenance 
(a)In generalSubsection (f) of section 45G (relating to application of section) is amended by striking January 1, 2008 and inserting January 1, 2010. 
(b)Credit allowed against alternative minimum taxSubparagraph (B) of section 38(c)(4), as amended by this Act, is amended— 
(1)by redesignating clauses (v), (vi), and (vii) as clauses (vi), (vii), and (viii), respectively, and 
(2)by inserting after clause (iv) the following new clause: 
 
(v)the credit determined under section 45G,. 
(c)Effective dates 
(1)The amendment made by subsection (a) shall apply to expenditures paid or incurred during taxable years beginning after December 31, 2007. 
(2)The amendments made by subsection (b) shall apply to credits determined under section 45G of the Internal Revenue Code of 1986 in taxable years beginning after December 31, 2007, and to carrybacks of such credits. 
317.Seven-year cost recovery period for motorsports racing track facility 
(a)In generalSubparagraph (D) of section 168(i)(15) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2007. 
318.Expensing of environmental remediation costs 
(a)In generalSubsection (h) of section 198 (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred after December 31, 2007. 
319.Extension of work opportunity tax credit for Hurricane Katrina employees 
(a)In generalParagraph (1) of section 201(b) of the Katrina Emergency Tax Relief Act of 2005 is amended by striking 2-year and inserting 4-year. 
(b)Effective dateThe amendment made by subsection (a) shall apply to individuals hired after August 27, 2007. 
320.Extension of increased rehabilitation credit for structures in the Gulf Opportunity Zone 
(a)In generalSubsection (h) of section 1400N is amended by striking December 31, 2008 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred after the date of the enactment of this Act. 
321.Enhanced deduction for qualified computer contributions 
(a)In generalSubparagraph (G) of section 170(e)(6) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Effective dateThe amendment made by this section shall apply to contributions made during taxable years beginning after December 31, 2007. 
322.Tax incentives for investment in the District of Columbia 
(a)Designation of Zone 
(1)In generalSubsection (f) of section 1400 is amended by striking 2007 both places it appears and inserting 2009. 
(2)Effective dateThe amendments made by this subsection shall apply to periods beginning after December 31, 2007. 
(b)Tax-Exempt Economic Development Bonds 
(1)In generalSubsection (b) of section 1400A is amended by striking 2007 and inserting 2009. 
(2)Effective dateThe amendment made by this subsection shall apply to bonds issued after December 31, 2007. 
(c)Zero Percent Capital Gains Rate 
(1)In generalSubsection (b) of section 1400B is amended by striking 2008 each place it appears and inserting 2010. 
(2)Conforming amendments 
(A)Section 1400B(e)(2) is amended— 
(i)by striking 2012 and inserting 2014, and 
(ii)by striking 2012 in the heading thereof and inserting 2014. 
(B)Section 1400B(g)(2) is amended by striking 2012 and inserting 2014. 
(C)Section 1400F(d) is amended by striking 2012 and inserting 2014. 
(3)Effective dates 
(A)ExtensionThe amendments made by paragraph (1) shall apply to acquisitions after December 31, 2007. 
(B)Conforming amendmentsThe amendments made by paragraph (2) shall take effect on the date of the enactment of this Act. 
(d)First-Time Homebuyer Credit 
(1)In generalSubsection (i) of section 1400C is amended by striking 2008 and inserting 2010. 
(2)Effective dateThe amendment made by this subsection shall apply to property purchased after December 31, 2007. 
323.Enhanced charitable deductions for contributions of food inventory 
(a)Increased amount of deduction 
(1)In generalClause (iv) of section 170(e)(3)(C) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(2)Effective dateThe amendment made by this subsection shall apply to contributions made after December 31, 2007. 
(b)Temporary suspension of limitations on charitable contributions 
(1)In generalSection 170(b) is amended by adding at the end the following new paragraph: 
 
(3)Temporary suspension of limitations on charitable contributionsIn the case of a qualified farmer or rancher (as defined in paragraph (1)(E)(v)), any charitable contribution of food— 
(A)to which subsection (e)(3)(C) applies (without regard to clause (ii) thereof), and 
(B)which is made during the period beginning on the date of the enactment of this paragraph and before January 1, 2009,shall be treated for purposes of paragraph (1)(E) or (2)(B), whichever is applicable, as if it were a qualified conservation contribution which is made by a qualified farmer or rancher and which otherwise meets the requirements of such paragraph.. 
(2)Effective dateThe amendment made by this subsection shall apply to taxable years ending after the date of the enactment of this Act. 
324.Extension of enhanced charitable deduction for contributions of book inventory 
(a)ExtensionClause (iv) of section 170(e)(3)(D) (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2009. 
(b)Clerical amendmentClause (iii) of section 170(e)(3)(D) (relating to certification by donee) is amended by inserting of books after to any contribution. 
(c)Effective dateThe amendments made by this section shall apply to contributions made after December 31, 2007. 
325.Extension and modification of duty suspension on wool products; wool research fund; wool duty refunds 
(a)Extension of temporary duty reductionsEach of the following headings of the Harmonized Tariff Schedule of the United States is amended by striking the date in the effective period column and inserting 12/31/2014: 
(1)Heading 9902.51.11 (relating to fabrics of worsted wool). 
(2)Heading 9902.51.13 (relating to yarn of combed wool). 
(3)Heading 9902.51.14 (relating to wool fiber, waste, garnetted stock, combed wool, or wool top). 
(4)Heading 9902.51.15 (relating to fabrics of combed wool). 
(5)Heading 9902.51.16 (relating to fabrics of combed wool). 
(b)Extension of duty refunds and wool research trust fund 
(1)In generalSection 4002(c) of the Wool Suit and Textile Trade Extension Act of 2004 (Public Law 108–429; 118 Stat. 2603) is amended— 
(A)in paragraph (3)(C), by striking 2010 and inserting 2015; and 
(B)in paragraph (6)(A), by striking through 2009 and inserting through 2014. 
(2)SunsetSection 506(f) of the Trade and Development Act of 2000 (Public 106–200; 114 Stat. 303 (7 U.S.C. 7101 note)) is amended by striking 2010 and inserting 2015. 
IVExtension of tax administration provisions 
401.Permanent authority for undercover operations 
(a)In generalSection 7608(c) (relating to rules relating to undercover operations) is amended by striking paragraph (6). 
(b)Effective dateThe amendment made by this section shall apply to operations conducted after the date of the enactment of this Act. 
402.Permanent authority for disclosure of information relating to terrorist activities 
(a)Disclosure of return information To apprise appropriate officials of terrorist activitiesSubparagraph (C) of section 6103(i)(3) is amended by striking clause (iv). 
(b)Disclosure upon request of information relating to terrorist activitiesParagraph (7) of section 6103(i) is amended by striking subparagraph (E). 
(c)Effective dateThe amendments made by this section shall apply to disclosures after the date of the enactment of this Act. 
VAdditional tax relief and other tax provisions 
AGeneral provisions 
501.$8,500 income threshold used to calculate refundable portion of child tax credit 
(a)In generalSection 24(d) is amended by adding at the end the following new paragraph: 
 
(4)Special rule for 2008Notwithstanding paragraph (3), in the case of any taxable year beginning in 2008, the dollar amount in effect for such taxable year under paragraph (1)(B)(i) shall be $8,500.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
502.Provisions related to film and television productions 
(a)Extension of expensing rules for qualified film and television productionsSection 181(f) (relating to termination) is amended by striking December 31, 2008 and inserting December 31, 2009. 
(b)Modification of limitation on expensingSubparagraph (A) of section 181(a)(2) is amended to read as follows: 
 
(A)In generalParagraph (1) shall not apply to so much of the aggregate cost of any qualified film or television production as exceeds $15,000,000.. 
(c)Modifications to deduction for domestic activities 
(1)Determination of W–2 wagesParagraph (2) of section 199(b) is amended by adding at the end the following new subparagraph: 
 
(D)Special rule for qualified filmIn the case of a qualified film, such term shall include compensation for services performed in the United States by actors, production personnel, directors, and producers.. 
(2)Definition of qualified filmParagraph (6) of section 199(c) is amended by adding at the end the following: A qualified film shall include any copyrights, trademarks, or other intangibles with respect to such film. The methods and means of distributing a qualified film shall not affect the availability of the deduction under this section.. 
(3)PartnershipsSubparagraph (A) of section 199(d)(1) is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause: 
 
(iv)in the case of each partner of a partnership, or shareholder of an S corporation, who owns (directly or indirectly) at least 20 percent of the capital interests in such partnership or of the stock of such S corporation— 
(I)such partner or shareholder shall be treated as having engaged directly in any film produced by such partnership or S corporation, and 
(II)such partnership or S corporation shall be treated as having engaged directly in any film produced by such partner or shareholder.. 
(d)Conforming amendmentSection 181(d)(3)(A) is amended by striking actors and all that follows and inserting actors, production personnel, directors, and producers.. 
(e)Effective dates 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to qualified film and television productions commencing after December 31, 2007. 
(2)DeductionThe amendments made by subsection (c) shall apply to taxable years beginning after December 31, 2007. 
503.Exemption from excise tax for certain wooden arrows designed for use by children 
(a)In generalParagraph (2) of section 4161(b) is amended by redesignating subparagraph (B) as subparagraph (C) and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Exemption for certain wooden arrow shaftsSubparagraph (A) shall not apply to any shaft consisting of all natural wood with no laminations or artificial means of enhancing the spine of such shaft (whether sold separately or incorporated as part of a finished or unfinished product) of a type used in the manufacture of any arrow which after its assembly— 
(i)measures 5/16 of an inch or less in diameter, and 
(ii)is not suitable for use with a bow described in paragraph (1)(A).. 
(b)Effective dateThe amendments made by this section shall apply to shafts first sold after the date of enactment of this Act. 
504.Income averaging for amounts received in connection with the Exxon Valdez litigation 
(a)Income averaging of amounts received from the Exxon Valdez litigationFor purposes of section 1301 of the Internal Revenue Code of 1986— 
(1)any qualified taxpayer who receives any qualified settlement income in any taxable year shall be treated as engaged in a fishing business (determined without regard to the commercial nature of the business), and 
(2)such qualified settlement income shall be treated as income attributable to such a fishing business for such taxable year. 
(b)Contributions of amounts received to retirement accounts 
(1)In generalAny qualified taxpayer who receives qualified settlement income during the taxable year may, at any time before the end of the taxable year in which such income was received, make one or more contributions to an eligible retirement plan of which such qualified taxpayer is a beneficiary in an aggregate amount not to exceed the lesser of— 
(A)$100,000 (reduced by the amount of qualified settlement income contributed to an eligible retirement plan in prior taxable years pursuant to this subsection), or 
(B)the amount of qualified settlement income received by the individual during the taxable year. 
(2)Time when contributions deemed madeFor purposes of paragraph (1), a qualified taxpayer shall be deemed to have made a contribution to an eligible retirement plan on the last day of the taxable year in which such income is received if the contribution is made on account of such taxable year and is made not later than the time prescribed by law for filing the return for such taxable year (not including extensions thereof). 
(3)Treatment of contributions to eligible retirement plansFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to paragraph (1) with respect to qualified settlement income, then— 
(A)except as provided in paragraph (4)— 
(i)to the extent of such contribution, the qualified settlement income shall not be included in taxable income, and 
(ii)for purposes of section 72 of such Code, such contribution shall not be considered to be investment in the contract, 
(B)the qualified taxpayer shall, to the extent of the amount of the contribution, be treated— 
(i)as having received the qualified settlement income— 
(I)in the case of a contribution to an individual retirement plan (as defined under section 7701(a)(37) of such Code), in a distribution described in section 408(d)(3) of such Code, and 
(II)in the case of any other eligible retirement plan, in an eligible rollover distribution (as defined under section 402(f)(2) of such Code), and 
(ii)as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution, 
(C)section 408(d)(3)(B) of the Internal Revenue Code of 1986 shall not apply with respect to amounts treated as a rollover under this paragraph, and 
(D)section 408A(c)(3)(B) of the Internal Revenue Code of 1986 shall not apply with respect to amounts contributed to a Roth IRA (as defined under section 408A(b) of such Code) or a designated Roth contribution to an applicable retirement plan (within the meaning of section 402A of such Code) under this paragraph. 
(4)Special rule for Roth IRAs and Roth 401(k)sFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to paragraph (1) with respect to qualified settlement income to a Roth IRA (as defined under section 408A(b) of such Code) or as a designated Roth contribution to an applicable retirement plan (within the meaning of section 402A of such Code), then— 
(A)the qualified settlement income shall be includible in taxable income, and 
(B)for purposes of section 72 of such Code, such contribution shall be considered to be investment in the contract. 
(5)Eligible retirement planFor purpose of this subsection, the term eligible retirement plan has the meaning given such term under section 402(c)(8)(B) of the Internal Revenue Code of 1986. 
(c)Treatment of qualified settlement income under employment taxes 
(1)SECAFor purposes of chapter 2 of the Internal Revenue Code of 1986 and section 211 of the Social Security Act, no portion of qualified settlement income received by a qualified taxpayer shall be treated as self-employment income. 
(2)FICAFor purposes of chapter 21 of the Internal Revenue Code of 1986 and section 209 of the Social Security Act, no portion of qualified settlement income received by a qualified taxpayer shall be treated as wages. 
(d)Qualified taxpayerFor purposes of this section, the term qualified taxpayer means— 
(1)any individual who is a plaintiff in the civil action In re Exxon Valdez, No. 89–095–CV (HRH) (Consolidated) (D. Alaska); or 
(2)any individual who is a beneficiary of the estate of such a plaintiff who— 
(A)acquired the right to receive qualified settlement income from that plaintiff; and 
(B)was the spouse or an immediate relative of that plaintiff. 
(e)Qualified settlement incomeFor purposes of this section, the term qualified settlement income means any interest and punitive damage awards which are— 
(1)otherwise includible in taxable income, and 
(2)received (whether as lump sums or periodic payments) in connection with the civil action In re Exxon Valdez, No. 89–095–CV (HRH) (Consolidated) (D. Alaska) (whether pre- or post-judgment and whether related to a settlement or judgment). 
505.Certain farming business machinery and equipment treated as 5-year property 
(a)In GeneralSection 168(e)(3)(B) (defining 5-year property) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi)(III) and inserting , and, and by inserting after clause (vi) the following new clause: 
 
(vii)any machinery or equipment (other than any grain bin, cotton ginning asset, fence, or other land improvement) which is used in a farming business (as defined in section 263A(e)(4)), the original use of which commences with the taxpayer after December 31, 2008, and which is placed in service before January 1, 2010.. 
(b)Alternative SystemThe table contained in section 168(g)(3)(B) (relating to special rule for certain property assigned to classes) is amended by inserting after the item relating to subparagraph (B)(iii) the following: 
 
 
 
 
 
(B)(vii)10. 
(c)Effective DateThe amendments made by this section shall apply to property placed in service after December 31, 2008. 
506.Modification of penalty on understatement of taxpayer’s liability by tax return preparer 
(a)In generalSubsection (a) of section 6694 is amended to read as follows: 
 
(a)Understatement due to unreasonable positions 
(1)In generalIf a tax return preparer— 
(A)prepares any return or claim of refund with respect to which any part of an understatement of liability is due to a position described in paragraph (2), and 
(B)knew (or reasonably should have known) of the position,such tax return preparer shall pay a penalty with respect to each such return or claim in an amount equal to the greater of $1,000 or 50 percent of the income derived (or to be derived) by the tax return preparer with respect to the return or claim. 
(2)Unreasonable position 
(A)In generalExcept as otherwise provided in this paragraph, a position is described in this paragraph unless there is or was substantial authority for the position. 
(B)Disclosed positionsIf the position was disclosed as provided in section 6662(d)(2)(B)(ii)(I) and is not a position to which subparagraph (C) applies, the position is described in this paragraph unless there is a reasonable basis for the position. 
(C)Tax shelters and reportable transactionsIf the position is with respect to a tax shelter (as defined in section 6662(d)(2)(C)(ii)) or a reportable transaction to which section 6662A applies, the position is described in this paragraph unless it is reasonable to believe that the position would more likely than not be sustained on its merits. 
(3)Reasonable cause exceptionNo penalty shall be imposed under this subsection if it is shown that there is reasonable cause for the understatement and the tax return preparer acted in good faith.. 
(b)Effective dateThe amendment made by this section shall apply— 
(1)in the case of a position other than a position described in subparagraph (C) of section 6694(a)(2) of the Internal Revenue Code of 1986 (as amended by this section), to returns prepared after May 25, 2007, and 
(2)in the case of a position described in such subparagraph (C), to returns prepared for taxable years ending after the date of the enactment of this Act. 
BPaul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008 
511.Short titleThis subtitle may be cited as the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008. 
512.Mental health parity 
(a)Amendments to ERISASection 712 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185a) is amended— 
(1)in subsection (a), by adding at the end the following: 
 
(3)Financial requirements and treatment limitations 
(A)In generalIn the case of a group health plan (or health insurance coverage offered in connection with such a plan) that provides both medical and surgical benefits and mental health or substance use disorder benefits, such plan or coverage shall ensure that— 
(i)the financial requirements applicable to such mental health or substance use disorder benefits are no more restrictive than the predominant financial requirements applied to substantially all medical and surgical benefits covered by the plan (or coverage), and there are no separate cost sharing requirements that are applicable only with respect to mental health or substance use disorder benefits; and 
(ii)the treatment limitations applicable to such mental health or substance use disorder benefits are no more restrictive than the predominant treatment limitations applied to substantially all medical and surgical benefits covered by the plan (or coverage) and there are no separate treatment limitations that are applicable only with respect to mental health or substance use disorder benefits. 
(B)DefinitionsIn this paragraph: 
(i)Financial requirementThe term financial requirement includes deductibles, copayments, coinsurance, and out-of-pocket expenses, but excludes an aggregate lifetime limit and an annual limit subject to paragraphs (1) and (2), 
(ii)PredominantA financial requirement or treatment limit is considered to be predominant if it is the most common or frequent of such type of limit or requirement. 
(iii)Treatment limitationThe term treatment limitation includes limits on the frequency of treatment, number of visits, days of coverage, or other similar limits on the scope or duration of treatment. 
(4)Availability of plan informationThe criteria for medical necessity determinations made under the plan with respect to mental health or substance use disorder benefits (or the health insurance coverage offered in connection with the plan with respect to such benefits) shall be made available by the plan administrator (or the health insurance issuer offering such coverage) in accordance with regulations to any current or potential participant, beneficiary, or contracting provider upon request. The reason for any denial under the plan (or coverage) of reimbursement or payment for services with respect to mental health or substance use disorder benefits in the case of any participant or beneficiary shall, on request or as otherwise required, be made available by the plan administrator (or the health insurance issuer offering such coverage) to the participant or beneficiary in accordance with regulations. 
(5)Out-of-network providersIn the case of a plan or coverage that provides both medical and surgical benefits and mental health or substance use disorder benefits, if the plan or coverage provides coverage for medical or surgical benefits provided by out-of-network providers, the plan or coverage shall provide coverage for mental health or substance use disorder benefits provided by out-of-network providers in a manner that is consistent with the requirements of this section.; 
(2)in subsection (b), by amending paragraph (2) to read as follows: 
 
(2)in the case of a group health plan (or health insurance coverage offered in connection with such a plan) that provides mental health or substance use disorder benefits, as affecting the terms and conditions of the plan or coverage relating to such benefits under the plan or coverage, except as provided in subsection (a).; 
(3)in subsection (c)— 
(A)in paragraph (1)(B)— 
(i)by inserting (or 1 in the case of an employer residing in a State that permits small groups to include a single individual) after at least 2 the first place that such appears; and 
(ii)by striking and who employs at least 2 employees on the first day of the plan year; and 
(B)by striking paragraph (2) and inserting the following: 
 
(2)Cost Exemption 
(A)In generalWith respect to a group health plan (or health insurance coverage offered in connection with such a plan), if the application of this section to such plan (or coverage) results in an increase for the plan year involved of the actual total costs of coverage with respect to medical and surgical benefits and mental health and substance use disorder benefits under the plan (as determined and certified under subparagraph (C)) by an amount that exceeds the applicable percentage described in subparagraph (B) of the actual total plan costs, the provisions of this section shall not apply to such plan (or coverage) during the following plan year, and such exemption shall apply to the plan (or coverage) for 1 plan year. An employer may elect to continue to apply mental health and substance use disorder parity pursuant to this section with respect to the group health plan (or coverage) involved regardless of any increase in total costs. 
(B)Applicable percentageWith respect to a plan (or coverage), the applicable percentage described in this subparagraph shall be— 
(i)2 percent in the case of the first plan year in which this section is applied; and 
(ii)1 percent in the case of each subsequent plan year. 
(C)Determinations by actuariesDeterminations as to increases in actual costs under a plan (or coverage) for purposes of this section shall be made and certified by a qualified and licensed actuary who is a member in good standing of the American Academy of Actuaries. All such determinations shall be in a written report prepared by the actuary. The report, and all underlying documentation relied upon by the actuary, shall be maintained by the group health plan or health insurance issuer for a period of 6 years following the notification made under subparagraph (E). 
(D)6-month determinationsIf a group health plan (or a health insurance issuer offering coverage in connection with a group health plan) seeks an exemption under this paragraph, determinations under subparagraph (A) shall be made after such plan (or coverage) has complied with this section for the first 6 months of the plan year involved. 
(E)Notification 
(i)In generalA group health plan (or a health insurance issuer offering coverage in connection with a group health plan) that, based upon a certification described under subparagraph (C), qualifies for an exemption under this paragraph, and elects to implement the exemption, shall promptly notify the Secretary, the appropriate State agencies, and participants and beneficiaries in the plan of such election. 
(ii)RequirementA notification to the Secretary under clause (i) shall include— 
(I)a description of the number of covered lives under the plan (or coverage) involved at the time of the notification, and as applicable, at the time of any prior election of the cost-exemption under this paragraph by such plan (or coverage); 
(II)for both the plan year upon which a cost exemption is sought and the year prior, a description of the actual total costs of coverage with respect to medical and surgical benefits and mental health and substance use disorder benefits under the plan; and 
(III)for both the plan year upon which a cost exemption is sought and the year prior, the actual total costs of coverage with respect to mental health and substance use disorder benefits under the plan. 
(iii)ConfidentialityA notification to the Secretary under clause (i) shall be confidential. The Secretary shall make available, upon request and on not more than an annual basis, an anonymous itemization of such notifications, that includes— 
(I)a breakdown of States by the size and type of employers submitting such notification; and 
(II)a summary of the data received under clause (ii). 
(F)Audits by appropriate agenciesTo determine compliance with this paragraph, the Secretary may audit the books and records of a group health plan or health insurance issuer relating to an exemption, including any actuarial reports prepared pursuant to subparagraph (C), during the 6 year period following the notification of such exemption under subparagraph (E). A State agency receiving a notification under subparagraph (E) may also conduct such an audit with respect to an exemption covered by such notification.; 
(4)in subsection (e), by striking paragraph (4) and inserting the following: 
 
(4)Mental health benefitsThe term mental health benefits means benefits with respect to services for mental health conditions, as defined under the terms of the plan and in accordance with applicable Federal and State law. 
(5)Substance use disorder benefitsThe term substance use disorder benefits means benefits with respect to services for substance use disorders, as defined under the terms of the plan and in accordance with applicable Federal and State law.; 
(5)by striking subsection (f); 
(6)by inserting after subsection (e) the following: 
 
(f)Secretary reportThe Secretary shall, by January 1, 2012, and every two years thereafter, submit to the appropriate committees of Congress a report on compliance of group health plans (and health insurance coverage offered in connection with such plans) with the requirements of this section. Such report shall include the results of any surveys or audits on compliance of group health plans (and health insurance coverage offered in connection with such plans) with such requirements and an analysis of the reasons for any failures to comply. 
(g)Notice and assistanceThe Secretary, in cooperation with the Secretaries of Health and Human Services and Treasury, as appropriate, shall publish and widely disseminate guidance and information for group health plans, participants and beneficiaries, applicable State and local regulatory bodies, and the National Association of Insurance Commissioners concerning the requirements of this section and shall provide assistance concerning such requirements and the continued operation of applicable State law. Such guidance and information shall inform participants and beneficiaries of how they may obtain assistance under this section, including, where appropriate, assistance from State consumer and insurance agencies.; 
(7)by striking mental health benefits and inserting mental health and substance use disorder benefits each place it appears in subsections (a)(1)(B)(i), (a)(1)(C), (a)(2)(B)(i), and (a)(2)(C); and 
(8)by striking mental health benefits and inserting mental health or substance use disorder benefits each place it appears (other than in any provision amended by the previous paragraph). 
(b)Amendments to Public Health Service ActSection 2705 of the Public Health Service Act  (42 U.S.C. 300gg–5) is amended— 
(1)in subsection (a), by adding at the end the following: 
 
(3)Financial requirements and treatment limitations 
(A)In generalIn the case of a group health plan (or health insurance coverage offered in connection with such a plan) that provides both medical and surgical benefits and mental health or substance use disorder benefits, such plan or coverage shall ensure that— 
(i)the financial requirements applicable to such mental health or substance use disorder benefits are no more restrictive than the predominant financial requirements applied to substantially all medical and surgical benefits covered by the plan (or coverage), and there are no separate cost sharing requirements that are applicable only with respect to mental health or substance use disorder benefits; and 
(ii)the treatment limitations applicable to such mental health or substance use disorder benefits are no more restrictive than the predominant treatment limitations applied to substantially all medical and surgical benefits covered by the plan (or coverage) and there are no separate treatment limitations that are applicable only with respect to mental health or substance use disorder benefits. 
(B)DefinitionsIn this paragraph: 
(i)Financial requirementThe term financial requirement includes deductibles, copayments, coinsurance, and out-of-pocket expenses, but excludes an aggregate lifetime limit and an annual limit subject to paragraphs (1) and (2). 
(ii)PredominantA financial requirement or treatment limit is considered to be predominant if it is the most common or frequent of such type of limit or requirement. 
(iii)Treatment limitationThe term treatment limitation includes limits on the frequency of treatment, number of visits, days of coverage, or other similar limits on the scope or duration of treatment. 
(4)Availability of plan informationThe criteria for medical necessity determinations made under the plan with respect to mental health or substance use disorder benefits (or the health insurance coverage offered in connection with the plan with respect to such benefits) shall be made available by the plan administrator (or the health insurance issuer offering such coverage) in accordance with regulations to any current or potential participant, beneficiary, or contracting provider upon request. The reason for any denial under the plan (or coverage) of reimbursement or payment for services with respect to mental health or substance use disorder benefits in the case of any participant or beneficiary shall, on request or as otherwise required, be made available by the plan administrator (or the health insurance issuer offering such coverage) to the participant or beneficiary in accordance with regulations. 
(5)Out-of-network providersIn the case of a plan or coverage that provides both medical and surgical benefits and mental health or substance use disorder benefits, if the plan or coverage provides coverage for medical or surgical benefits provided by out-of-network providers, the plan or coverage shall provide coverage for mental health or substance use disorder benefits provided by out-of-network providers in a manner that is consistent with the requirements of this section.; 
(2)in subsection (b), by amending paragraph (2) to read as follows: 
 
(2)in the case of a group health plan (or health insurance coverage offered in connection with such a plan) that provides mental health or substance use disorder benefits, as affecting the terms and conditions of the plan or coverage relating to such benefits under the plan or coverage, except as provided in subsection (a).; 
(3)in subsection (c)— 
(A)in paragraph (1), by inserting before the period the following: (as defined in section 2791(e)(4), except that for purposes of this paragraph such term shall include employers with 1 employee in the case of an employer residing in a State that permits small groups to include a single individual); and 
(B)by striking paragraph (2) and inserting the following: 
 
(2)Cost Exemption 
(A)In generalWith respect to a group health plan (or health insurance coverage offered in connection with such a plan), if the application of this section to such plan (or coverage) results in an increase for the plan year involved of the actual total costs of coverage with respect to medical and surgical benefits and mental health and substance use disorder benefits under the plan (as determined and certified under subparagraph (C)) by an amount that exceeds the applicable percentage described in subparagraph (B) of the actual total plan costs, the provisions of this section shall not apply to such plan (or coverage) during the following plan year, and such exemption shall apply to the plan (or coverage) for 1 plan year. An employer may elect to continue to apply mental health and substance use disorder parity pursuant to this section with respect to the group health plan (or coverage) involved regardless of any increase in total costs. 
(B)Applicable percentageWith respect to a plan (or coverage), the applicable percentage described in this subparagraph shall be— 
(i)2 percent in the case of the first plan year in which this section is applied; and 
(ii)1 percent in the case of each subsequent plan year. 
(C)Determinations by actuariesDeterminations as to increases in actual costs under a plan (or coverage) for purposes of this section shall be made and certified by a qualified and licensed actuary who is a member in good standing of the American Academy of Actuaries. All such determinations shall be in a written report prepared by the actuary. The report, and all underlying documentation relied upon by the actuary, shall be maintained by the group health plan or health insurance issuer for a period of 6 years following the notification made under subparagraph (E). 
(D)6-month determinationsIf a group health plan (or a health insurance issuer offering coverage in connection with a group health plan) seeks an exemption under this paragraph, determinations under subparagraph (A) shall be made after such plan (or coverage) has complied with this section for the first 6 months of the plan year involved. 
(E)Notification 
(i)In generalA group health plan (or a health insurance issuer offering coverage in connection with a group health plan) that, based upon a certification described under subparagraph (C), qualifies for an exemption under this paragraph, and elects to implement the exemption, shall promptly notify the Secretary, the appropriate State agencies, and participants and beneficiaries in the plan of such election. 
(ii)RequirementA notification to the Secretary under clause (i) shall include— 
(I)a description of the number of covered lives under the plan (or coverage) involved at the time of the notification, and as applicable, at the time of any prior election of the cost-exemption under this paragraph by such plan (or coverage); 
(II)for both the plan year upon which a cost exemption is sought and the year prior, a description of the actual total costs of coverage with respect to medical and surgical benefits and mental health and substance use disorder benefits under the plan; and 
(III)for both the plan year upon which a cost exemption is sought and the year prior, the actual total costs of coverage with respect to mental health and substance use disorder benefits under the plan. 
(iii)ConfidentialityA notification to the Secretary under clause (i) shall be confidential. The Secretary shall make available, upon request and on not more than an annual basis, an anonymous itemization of such notifications, that includes— 
(I)a breakdown of States by the size and type of employers submitting such notification; and 
(II)a summary of the data received under clause (ii). 
(F)Audits by appropriate agenciesTo determine compliance with this paragraph, the Secretary may audit the books and records of a group health plan or health insurance issuer relating to an exemption, including any actuarial reports prepared pursuant to subparagraph (C), during the 6 year period following the notification of such exemption under subparagraph (E). A State agency receiving a notification under subparagraph (E) may also conduct such an audit with respect to an exemption covered by such notification.; 
(4)in subsection (e), by striking paragraph (4) and inserting the following: 
 
(4)Mental health benefitsThe term mental health benefits means benefits with respect to services for mental health conditions, as defined under the terms of the plan and in accordance with applicable Federal and State law. 
(5)Substance use disorder benefitsThe term substance use disorder benefits means benefits with respect to services for substance use disorders, as defined under the terms of the plan and in accordance with applicable Federal and State law.; 
(5)by striking subsection (f); 
(6)by striking mental health benefits and inserting mental health and substance use disorder benefits each place it appears in subsections (a)(1)(B)(i), (a)(1)(C), (a)(2)(B)(i), and (a)(2)(C); and 
(7)by striking mental health benefits and inserting mental health or substance use disorder benefits each place it appears (other than in any provision amended by the previous paragraph). 
(c)Amendments to Internal Revenue CodeSection 9812 of the Internal Revenue Code of 1986  is amended— 
(1)in subsection (a), by adding at the end the following: 
 
(3)Financial requirements and treatment limitations 
(A)In generalIn the case of a group health plan that provides both medical and surgical benefits and mental health or substance use disorder benefits, such plan shall ensure that— 
(i)the financial requirements applicable to such mental health or substance use disorder benefits are no more restrictive than the predominant financial requirements applied to substantially all medical and surgical benefits covered by the plan, and there are no separate cost sharing requirements that are applicable only with respect to mental health or substance use disorder benefits; and 
(ii)the treatment limitations applicable to such mental health or substance use disorder benefits are no more restrictive than the predominant treatment limitations applied to substantially all medical and surgical benefits covered by the plan and there are no separate treatment limitations that are applicable only with respect to mental health or substance use disorder benefits. 
(B)DefinitionsIn this paragraph: 
(i)Financial requirementThe term financial requirement includes deductibles, copayments, coinsurance, and out-of-pocket expenses, but excludes an aggregate lifetime limit and an annual limit subject to paragraphs (1) and (2), 
(ii)PredominantA financial requirement or treatment limit is considered to be predominant if it is the most common or frequent of such type of limit or requirement. 
(iii)Treatment limitationThe term treatment limitation includes limits on the frequency of treatment, number of visits, days of coverage, or other similar limits on the scope or duration of treatment. 
(4)Availability of plan informationThe criteria for medical necessity determinations made under the plan with respect to mental health or substance use disorder benefits shall be made available by the plan administrator in accordance with regulations to any current or potential participant, beneficiary, or contracting provider upon request. The reason for any denial under the plan of reimbursement or payment for services with respect to mental health or substance use disorder benefits in the case of any participant or beneficiary shall, on request or as otherwise required, be made available by the plan administrator to the participant or beneficiary in accordance with regulations. 
(5)Out-of-network providersIn the case of a plan that provides both medical and surgical benefits and mental health or substance use disorder benefits, if the plan provides coverage for medical or surgical benefits provided by out-of-network providers, the plan shall provide coverage for mental health or substance use disorder benefits provided by out-of-network providers in a manner that is consistent with the requirements of this section.; 
(2)in subsection (b), by amending paragraph (2) to read as follows: 
 
(2)in the case of a group health plan that provides mental health or substance use disorder benefits, as affecting the terms and conditions of the plan relating to such benefits under the plan, except as provided in subsection (a).; 
(3)in subsection (c)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)Small employer exemption 
(A)In generalThis section shall not apply to any group health plan for any plan year of a small employer. 
(B)Small employerFor purposes of subparagraph (A), the term small employer means, with respect to a calendar year and a plan year, an employer who employed an average of at least 2 (or 1 in the case of an employer residing in a State that permits small groups to include a single individual) but not more than 50 employees on business days during the preceding calendar year. For purposes of the preceding sentence, all persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as 1 employer and rules similar to rules of subparagraphs (B) and (C) of section 4980D(d)(2) shall apply.; and 
(B)by striking paragraph (2) and inserting the following: 
 
(2)Cost exemption 
(A)In generalWith respect to a group health plan, if the application of this section to such plan results in an increase for the plan year involved of the actual total costs of coverage with respect to medical and surgical benefits and mental health and substance use disorder benefits under the plan (as determined and certified under subparagraph (C)) by an amount that exceeds the applicable percentage described in subparagraph (B) of the actual total plan costs, the provisions of this section shall not apply to such plan during the following plan year, and such exemption shall apply to the plan for 1 plan year. An employer may elect to continue to apply mental health and substance use disorder parity pursuant to this section with respect to the group health plan involved regardless of any increase in total costs. 
(B)Applicable percentageWith respect to a plan, the applicable percentage described in this subparagraph shall be— 
(i)2 percent in the case of the first plan year in which this section is applied; and 
(ii)1 percent in the case of each subsequent plan year. 
(C)Determinations by actuariesDeterminations as to increases in actual costs under a plan for purposes of this section shall be made and certified by a qualified and licensed actuary who is a member in good standing of the American Academy of Actuaries. All such determinations shall be in a written report prepared by the actuary. The report, and all underlying documentation relied upon by the actuary, shall be maintained by the group health plan for a period of 6 years following the notification made under subparagraph (E). 
(D)6-month determinationsIf a group health plan seeks an exemption under this paragraph, determinations under subparagraph (A) shall be made after such plan has complied with this section for the first 6 months of the plan year involved. 
(E)Notification 
(i)In generalA group health plan that, based upon a certification described under subparagraph (C), qualifies for an exemption under this paragraph, and elects to implement the exemption, shall promptly notify the Secretary, the appropriate State agencies, and participants and beneficiaries in the plan of such election. 
(ii)RequirementA notification to the Secretary under clause (i) shall include— 
(I)a description of the number of covered lives under the plan involved at the time of the notification, and as applicable, at the time of any prior election of the cost-exemption under this paragraph by such plan; 
(II)for both the plan year upon which a cost exemption is sought and the year prior, a description of the actual total costs of coverage with respect to medical and surgical benefits and mental health and substance use disorder benefits under the plan; and 
(III)for both the plan year upon which a cost exemption is sought and the year prior, the actual total costs of coverage with respect to mental health and substance use disorder benefits under the plan. 
(iii)ConfidentialityA notification to the Secretary under clause (i) shall be confidential. The Secretary shall make available, upon request and on not more than an annual basis, an anonymous itemization of such notifications, that includes— 
(I)a breakdown of States by the size and type of employers submitting such notification; and 
(II)a summary of the data received under clause (ii). 
(F)Audits by appropriate agenciesTo determine compliance with this paragraph, the Secretary may audit the books and records of a group health plan relating to an exemption, including any actuarial reports prepared pursuant to subparagraph (C), during the 6 year period following the notification of such exemption under subparagraph (E). A State agency receiving a notification under subparagraph (E) may also conduct such an audit with respect to an exemption covered by such notification.; 
(4)in subsection (e), by striking paragraph (4) and inserting the following: 
 
(4)Mental health benefitsThe term mental health benefits means benefits with respect to services for mental health conditions, as defined under the terms of the plan and in accordance with applicable Federal and State law. 
(5)Substance use disorder benefitsThe term substance use disorder benefits means benefits with respect to services for substance use disorders, as defined under the terms of the plan and in accordance with applicable Federal and State law.; 
(5)by striking subsection (f); 
(6)by striking mental health benefits and inserting mental health and substance use disorder benefits each place it appears in subsections (a)(1)(B)(i), (a)(1)(C), (a)(2)(B)(i), and (a)(2)(C); and 
(7)by striking mental health benefits and inserting mental health or substance use disorder benefits each place it appears (other than in any provision amended by the previous paragraph). 
(d)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretaries of Labor, Health and Human Services, and the Treasury shall issue regulations to carry out the amendments made by subsections (a), (b), and (c), respectively. 
(e)Effective date 
(1)In generalThe amendments made by this section shall apply with respect to group health plans for plan years beginning after the date that is 1 year after the date of enactment of this Act, regardless of whether regulations have been issued to carry out such amendments by such effective date, except that the amendments made by subsections (a)(5), (b)(5), and (c)(5), relating to striking of certain sunset provisions, shall take effect on January 1, 2009. 
(2)Special rule for collective bargaining agreementsIn the case of a group health plan maintained pursuant to one or more collective bargaining agreements between employee representatives and one or more employers ratified before the date of the enactment of this Act, the amendments made by this section shall not apply to plan years beginning before the later of— 
(A)the date on which the last of the collective bargaining agreements relating to the plan terminates (determined without regard to any extension thereof agreed to after the date of the enactment of this Act), or 
(B)January 1, 2009.For purposes of subparagraph (A), any plan amendment made pursuant to a collective bargaining agreement relating to the plan which amends the plan solely to conform to any requirement added by this section shall not be treated as a termination of such collective bargaining agreement. 
(f)Assuring coordinationThe Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury may ensure, through the execution or revision of an interagency memorandum of understanding among such Secretaries, that— 
(1)regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which two or more such Secretaries have responsibility under this section (and the amendments made by this section) are administered so as to have the same effect at all times; and 
(2)coordination of policies relating to enforcing the same requirements through such Secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement. 
(g)Conforming clerical amendments 
(1)ERISA heading 
(A)In generalThe heading of section 712 of the Employee Retirement Income Security Act of 1974 is amended to read as follows: 
 
712.Parity in mental health and substance use disorder benefits. 
(B)Clerical amendmentThe table of contents in section 1 of such Act is amended by striking the item relating to section 712 and inserting the following new item: 
 
 
Sec. 712. Parity in mental health and substance use disorder benefits.. 
(2)PHSA headingThe heading of section 2705 of the Public Health Service Act is amended to read as follows: 
 
2705.Parity in mental health and substance use disorder benefits. 
(3)IRC heading 
(A)In generalThe heading of section 9812 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
9812.Parity in mental health and substance use disorder benefits. 
(B)Clerical amendmentThe table of sections for subchapter B of chapter 100 of such Code is amended by striking the item relating to section 9812 and inserting the following new item: 
 
 
Sec. 9812. Parity in mental health and substance use disorder benefits.. 
(h)GAO study on coverage and exclusion of mental health and substance use disorder diagnoses 
(1)In generalThe Comptroller General of the United States shall conduct a study that analyzes the specific rates, patterns, and trends in coverage and exclusion of specific mental health and substance use disorder diagnoses by health plans and health insurance. The study shall include an analysis of— 
(A)specific coverage rates for all mental health conditions and substance use disorders; 
(B)which diagnoses are most commonly covered or excluded; 
(C)whether implementation of this Act has affected trends in coverage or exclusion of such diagnoses; and 
(D)the impact of covering or excluding specific diagnoses on participants’ and enrollees’ health, their health care coverage, and the costs of delivering health care. 
(2)ReportsNot later than 3 years after the date of the enactment of this Act, and 2 years after the date of submission the first report under this paragraph, the Comptroller General shall submit to Congress a report on the results of the study conducted under paragraph (1). 
VIOther provisions 
601.Secure rural schools and community self-determination program 
(a)Reauthorization of the secure rural schools and community self-determination act of 2000The Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law 106–393) is amended by striking sections 1 through 403 and inserting the following: 
 
1.Short titleThis Act may be cited as the Secure Rural Schools and Community Self-Determination Act of 2000. 
2.PurposesThe purposes of this Act are— 
(1)to stabilize and transition payments to counties to provide funding for schools and roads that supplements other available funds; 
(2)to make additional investments in, and create additional employment opportunities through, projects that— 
(A) 
(i)improve the maintenance of existing infrastructure; 
(ii)implement stewardship objectives that enhance forest ecosystems; and 
(iii)restore and improve land health and water quality; 
(B)enjoy broad-based support; and 
(C)have objectives that may include— 
(i)road, trail, and infrastructure maintenance or obliteration; 
(ii)soil productivity improvement; 
(iii)improvements in forest ecosystem health; 
(iv)watershed restoration and maintenance; 
(v)the restoration, maintenance, and improvement of wildlife and fish habitat; 
(vi)the control of noxious and exotic weeds; and 
(vii)the reestablishment of native species; and 
(3)to improve cooperative relationships among— 
(A)the people that use and care for Federal land; and 
(B)the agencies that manage the Federal land. 
3.DefinitionsIn this Act: 
(1)Adjusted shareThe term adjusted share means the number equal to the quotient obtained by dividing— 
(A)the number equal to the quotient obtained by dividing— 
(i)the base share for the eligible county; by 
(ii)the income adjustment for the eligible county; by 
(B)the number equal to the sum of the quotients obtained under subparagraph (A) and paragraph (8)(A) for all eligible counties. 
(2)Base shareThe term base share means the number equal to the average of— 
(A)the quotient obtained by dividing— 
(i)the number of acres of Federal land described in paragraph (7)(A) in each eligible county; by 
(ii)the total number acres of Federal land in all eligible counties in all eligible States; and 
(B)the quotient obtained by dividing— 
(i)the amount equal to the average of the 3 highest 25-percent payments and safety net payments made to each eligible State for each eligible county during the eligibility period; by 
(ii)the amount equal to the sum of the amounts calculated under clause (i) and paragraph (9)(B)(i) for all eligible counties in all eligible States during the eligibility period. 
(3)County paymentThe term county payment means the payment for an eligible county calculated under section 101(b). 
(4)Eligible countyThe term eligible county means any county that— 
(A)contains Federal land (as defined in paragraph (7)); and 
(B)elects to receive a share of the State payment or the county payment under section 102(b). 
(5)Eligibility periodThe term eligibility period means fiscal year 1986 through fiscal year 1999. 
(6)Eligible stateThe term eligible State means a State or territory of the United States that received a 25-percent payment for 1 or more fiscal years of the eligibility period. 
(7)Federal landThe term Federal land means— 
(A)land within the National Forest System, as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) exclusive of the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012); and 
(B)such portions of the revested Oregon and California Railroad and reconveyed Coos Bay Wagon Road grant land as are or may hereafter come under the jurisdiction of the Department of the Interior, which have heretofore or may hereafter be classified as timberlands, and power-site land valuable for timber, that shall be managed, except as provided in the former section 3 of the Act of August 28, 1937 (50 Stat. 875; 43 U.S.C. 1181c), for permanent forest production. 
(8)50-Percent adjusted shareThe term 50-percent adjusted share means the number equal to the quotient obtained by dividing— 
(A)the number equal to the quotient obtained by dividing— 
(i)the 50-percent base share for the eligible county; by 
(ii)the income adjustment for the eligible county; by 
(B)the number equal to the sum of the quotients obtained under subparagraph (A) and paragraph (1)(A) for all eligible counties. 
(9)50-Percent base shareThe term 50-percent base share means the number equal to the average of— 
(A)the quotient obtained by dividing— 
(i)the number of acres of Federal land described in paragraph (7)(B) in each eligible county; by 
(ii)the total number acres of Federal land in all eligible counties in all eligible States; and 
(B)the quotient obtained by dividing— 
(i)the amount equal to the average of the 3 highest 50-percent payments made to each eligible county during the eligibility period; by 
(ii)the amount equal to the sum of the amounts calculated under clause (i) and paragraph (2)(B)(i) for all eligible counties in all eligible States during the eligibility period. 
(10)50-percent paymentThe term 50-percent payment means the payment that is the sum of the 50-percent share otherwise paid to a county pursuant to title II of the Act of August 28, 1937 (chapter 876; 50 Stat. 875; 43 U.S.C. 1181f), and the payment made to a county pursuant to the Act of May 24, 1939 (chapter 144; 53 Stat. 753; 43 U.S.C. 1181f–1 et seq.). 
(11)Full funding amountThe term full funding amount means— 
(A)$500,000,000 for fiscal year 2008; and 
(B)for fiscal year 2009 and each fiscal year thereafter, the amount that is equal to 90 percent of the full funding amount for the preceding fiscal year. 
(12)Income adjustmentThe term income adjustment means the square of the quotient obtained by dividing— 
(A)the per capita personal income for each eligible county; by 
(B)the median per capita personal income of all eligible counties. 
(13)Per capita personal incomeThe term per capita personal income means the most recent per capita personal income data, as determined by the Bureau of Economic Analysis. 
(14)Safety net paymentsThe term safety net payments means the special payment amounts paid to States and counties required by section 13982 or 13983 of the Omnibus Budget Reconciliation Act of 1993 (Public Law 103–66; 16 U.S.C. 500 note; 43 U.S.C. 1181f note). 
(15)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture or the designee of the Secretary of Agriculture with respect to the Federal land described in paragraph (7)(A); and 
(B)the Secretary of the Interior or the designee of the Secretary of the Interior with respect to the Federal land described in paragraph (7)(B). 
(16)State paymentThe term State payment means the payment for an eligible State calculated under section 101(a). 
(17)25-Percent paymentThe term 25-percent payment means the payment to States required by the sixth paragraph under the heading of FOREST SERVICE in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500). 
ISECURE PAYMENTS FOR STATES AND COUNTIES CONTAINING FEDERAL LAND 
101.Secure payments for States containing Federal land 
(a)State PaymentFor each of fiscal years 2008 through 2011, the Secretary of Agriculture shall calculate for each eligible State an amount equal to the sum of the products obtained by multiplying— 
(1)the adjusted share for each eligible county within the eligible State; by 
(2)the full funding amount for the fiscal year. 
(b)County PaymentFor each of fiscal years 2008 through 2011, the Secretary of the Interior shall calculate for each eligible county that received a 50-percent payment during the eligibility period an amount equal to the product obtained by multiplying— 
(1)the 50-percent adjusted share for the eligible county; by 
(2)the full funding amount for the fiscal year. 
102.Payments to States and counties 
(a)Payment AmountsExcept as provided in section 103, the Secretary of the Treasury shall pay to— 
(1)a State or territory of the United States an amount equal to the sum of the amounts elected under subsection (b) by each county within the State or territory for— 
(A)if the county is eligible for the 25-percent payment, the share of the 25-percent payment; or 
(B)the share of the State payment of the eligible county; and 
(2)a county an amount equal to the amount elected under subsection (b) by each county for— 
(A)if the county is eligible for the 50-percent payment, the 50-percent payment; or 
(B)the county payment for the eligible county. 
(b)Election To Receive Payment Amount 
(1)Election; submission of results 
(A)In generalThe election to receive a share of the State payment, the county payment, a share of the State payment and the county payment, a share of the 25-percent payment, the 50-percent payment, or a share of the 25-percent payment and the 50-percent payment, as applicable, shall be made at the discretion of each affected county by August 1, 2008 (or as soon thereafter as the Secretary concerned determines is practicable), and August 1 of each second fiscal year thereafter, in accordance with paragraph (2), and transmitted to the Secretary concerned by the Governor of each eligible State. 
(B)Failure to transmitIf an election for an affected county is not transmitted to the Secretary concerned by the date specified under subparagraph (A), the affected county shall be considered to have elected to receive a share of the State payment, the county payment, or a share of the State payment and the county payment, as applicable. 
(2)Duration of election 
(A)In generalA county election to receive a share of the 25-percent payment or 50-percent payment, as applicable, shall be effective for 2 fiscal years. 
(B)Full funding amountIf a county elects to receive a share of the State payment or the county payment, the election shall be effective for all subsequent fiscal years through fiscal year 2011. 
(3)Source of payment amountsThe payment to an eligible State or eligible county under this section for a fiscal year shall be derived from— 
(A)any amounts that are appropriated to carry out this Act; 
(B)any revenues, fees, penalties, or miscellaneous receipts, exclusive of deposits to any relevant trust fund, special account, or permanent operating funds, received by the Federal Government from activities by the Bureau of Land Management or the Forest Service on the applicable Federal land; and 
(C)to the extent of any shortfall, out of any amounts in the Treasury of the United States not otherwise appropriated. 
(c)Distribution and Expenditure of Payments 
(1)Distribution methodA State that receives a payment under subsection (a) for Federal land described in section 3(7)(A) shall distribute the appropriate payment amount among the appropriate counties in the State in accordance with— 
(A)the Act of May 23, 1908 (16 U.S.C. 500); and 
(B)section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500). 
(2)Expenditure purposesSubject to subsection (d), payments received by a State under subsection (a) and distributed to counties in accordance with paragraph (1) shall be expended as required by the laws referred to in paragraph (1). 
(d)Expenditure Rules for Eligible Counties 
(1)Allocations 
(A)Use of portion in same manner as 25-percent payment or 50-percent payment, as applicableExcept as provided in paragraph (3)(B), if an eligible county elects to receive its share of the State payment or the county payment, not less than 80 percent, but not more than 85 percent, of the funds shall be expended in the same manner in which the 25-percent payments or 50-percent payment, as applicable, are required to be expended. 
(B)Election as to use of balanceExcept as provided in subparagraph (C), an eligible county shall elect to do 1 or more of the following with the balance of any funds not expended pursuant to subparagraph (A): 
(i)Reserve any portion of the balance for projects in accordance with title II. 
(ii)Reserve not more than 7 percent of the total share for the eligible county of the State payment or the county payment for projects in accordance with title III. 
(iii)Return the portion of the balance not reserved under clauses (i) and (ii) to the Treasury of the United States. 
(C)Counties with modest distributionsIn the case of each eligible county to which more than $100,000, but less than $350,000, is distributed for any fiscal year pursuant to either or both of paragraphs (1)(B) and (2)(B) of subsection (a), the eligible county, with respect to the balance of any funds not expended pursuant to subparagraph (A) for that fiscal year, shall— 
(i)reserve any portion of the balance for— 
(I)carrying out projects under title II; 
(II)carrying out projects under title III; or 
(III)a combination of the purposes described in subclauses (I) and (II); or 
(ii)return the portion of the balance not reserved under clause (i) to the Treasury of the United States. 
(2)Distribution of funds 
(A)In generalFunds reserved by an eligible county under subparagraph (B)(i) or (C)(i) of paragraph (1) for carrying out projects under title II shall be deposited in a special account in the Treasury of the United States. 
(B)AvailabilityAmounts deposited under subparagraph (A) shall— 
(i)be available for expenditure by the Secretary concerned, without further appropriation; and 
(ii)remain available until expended in accordance with title II. 
(3)Election 
(A)Notification 
(i)In generalAn eligible county shall notify the Secretary concerned of an election by the eligible county under this subsection not later than September 30, 2008 (or as soon thereafter as the Secretary concerned determines is practicable), and each September 30 thereafter for each succeeding fiscal year. 
(ii)Failure to electExcept as provided in subparagraph (B), if the eligible county fails to make an election by the date specified in clause (i), the eligible county shall— 
(I)be considered to have elected to expend 85 percent of the funds in accordance with paragraph (1)(A); and 
(II)return the balance to the Treasury of the United States. 
(B)Counties with minor distributionsIn the case of each eligible county to which less than $100,000 is distributed for any fiscal year pursuant to either or both of paragraphs (1)(B) and (2)(B) of subsection (a), the eligible county may elect to expend all the funds in the same manner in which the 25-percent payments or 50-percent payments, as applicable, are required to be expended. 
(e)Time for PaymentThe payments required under this section for a fiscal year shall be made as soon as practicable after the end of that fiscal year. 
103.Transition payments to States 
(a)DefinitionsIn this section: 
(1)Adjusted amountThe term adjusted amount means, with respect to a covered State— 
(A)for fiscal year 2008, 90 percent of— 
(i)the sum of the amounts paid for fiscal year 2006 under section 102(a)(2) (as in effect on September 29, 2006) for the eligible counties in the covered State that have elected under section 102(b) to receive a share of the State payment for fiscal year 2008; and 
(ii)the sum of the amounts paid for fiscal year 2006 under section 103(a)(2) (as in effect on September 29, 2006) for the eligible counties in the State of Oregon that have elected under section 102(b) to receive the county payment for fiscal year 2008; 
(B)for fiscal year 2009, 81 percent of— 
(i)the sum of the amounts paid for fiscal year 2006 under section 102(a)(2) (as in effect on September 29, 2006) for the eligible counties in the covered State that have elected under section 102(b) to receive a share of the State payment for fiscal year 2009; and 
(ii)the sum of the amounts paid for fiscal year 2006 under section 103(a)(2) (as in effect on September 29, 2006) for the eligible counties in the State of Oregon that have elected under section 102(b) to receive the county payment for fiscal year 2009; and 
(C)for fiscal year 2010, 73 percent of— 
(i)the sum of the amounts paid for fiscal year 2006 under section 102(a)(2) (as in effect on September 29, 2006) for the eligible counties in the covered State that have elected under section 102(b) to receive a share of the State payment for fiscal year 2010; and 
(ii)the sum of the amounts paid for fiscal year 2006 under section 103(a)(2) (as in effect on September 29, 2006) for the eligible counties in the State of Oregon that have elected under section 102(b) to receive the county payment for fiscal year 2010. 
(2)Covered stateThe term covered State means each of the States of California, Louisiana, Oregon, Pennsylvania, South Carolina, South Dakota, Texas, and Washington. 
(b)Transition PaymentsFor each of fiscal years 2008 through 2010, in lieu of the payment amounts that otherwise would have been made under paragraphs (1)(B) and (2)(B) of section 102(a), the Secretary of the Treasury shall pay the adjusted amount to each covered State and the eligible counties within the covered State, as applicable. 
(c)Distribution of Adjusted AmountExcept as provided in subsection (d), it is the intent of Congress that the method of distributing the payments under subsection (b) among the counties in the covered States for each of fiscal years 2008 through 2010 be in the same proportion that the payments were distributed to the eligible counties in fiscal year 2006. 
(d)Distribution of Payments in CaliforniaThe following payments shall be distributed among the eligible counties in the State of California in the same proportion that payments under section 102(a)(2) (as in effect on September 29, 2006) were distributed to the eligible counties for fiscal year 2006: 
(1)Payments to the State of California under subsection (b). 
(2)The shares of the eligible counties of the State payment for California under section 102 for fiscal year 2011. 
(e)Treatment of PaymentsFor purposes of this Act, any payment made under subsection (b) shall be considered to be a payment made under section 102(a). 
IISPECIAL PROJECTS ON FEDERAL LAND 
201.DefinitionsIn this title: 
(1)Participating countyThe term participating county means an eligible county that elects under section 102(d) to expend a portion of the Federal funds received under section 102 in accordance with this title. 
(2)Project fundsThe term project funds means all funds an eligible county elects under section 102(d) to reserve for expenditure in accordance with this title. 
(3)Resource advisory committeeThe term resource advisory committee means— 
(A)an advisory committee established by the Secretary concerned under section 205; or 
(B)an advisory committee determined by the Secretary concerned to meet the requirements of section 205. 
(4)Resource management planThe term resource management plan means— 
(A)a land use plan prepared by the Bureau of Land Management for units of the Federal land described in section 3(7)(B) pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or 
(B)a land and resource management plan prepared by the Forest Service for units of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604). 
202.General limitation on use of project funds 
(a)LimitationProject funds shall be expended solely on projects that meet the requirements of this title. 
(b)Authorized UsesProject funds may be used by the Secretary concerned for the purpose of entering into and implementing cooperative agreements with willing Federal agencies, State and local governments, private and nonprofit entities, and landowners for protection, restoration, and enhancement of fish and wildlife habitat, and other resource objectives consistent with the purposes of this Act on Federal land and on non-Federal land where projects would benefit the resources on Federal land. 
203.Submission of project proposals 
(a)Submission of Project Proposals to Secretary Concerned 
(1)Projects funded using project fundsNot later than September 30 for fiscal year 2008 (or as soon thereafter as the Secretary concerned determines is practicable), and each September 30 thereafter for each succeeding fiscal year through fiscal year 2011, each resource advisory committee shall submit to the Secretary concerned a description of any projects that the resource advisory committee proposes the Secretary undertake using any project funds reserved by eligible counties in the area in which the resource advisory committee has geographic jurisdiction. 
(2)Projects funded using other fundsA resource advisory committee may submit to the Secretary concerned a description of any projects that the committee proposes the Secretary undertake using funds from State or local governments, or from the private sector, other than project funds and funds appropriated and otherwise available to do similar work. 
(3)Joint projectsParticipating counties or other persons may propose to pool project funds or other funds, described in paragraph (2), and jointly propose a project or group of projects to a resource advisory committee established under section 205. 
(b)Required Description of ProjectsIn submitting proposed projects to the Secretary concerned under subsection (a), a resource advisory committee shall include in the description of each proposed project the following information: 
(1)The purpose of the project and a description of how the project will meet the purposes of this title. 
(2)The anticipated duration of the project. 
(3)The anticipated cost of the project. 
(4)The proposed source of funding for the project, whether project funds or other funds. 
(5) 
(A)Expected outcomes, including how the project will meet or exceed desired ecological conditions, maintenance objectives, or stewardship objectives. 
(B)An estimate of the amount of any timber, forage, and other commodities and other economic activity, including jobs generated, if any, anticipated as part of the project. 
(6)A detailed monitoring plan, including funding needs and sources, that— 
(A)tracks and identifies the positive or negative impacts of the project, implementation, and provides for validation monitoring; and 
(B)includes an assessment of the following: 
(i)Whether or not the project met or exceeded desired ecological conditions; created local employment or training opportunities, including summer youth jobs programs such as the Youth Conservation Corps where appropriate. 
(ii)Whether the project improved the use of, or added value to, any products removed from land consistent with the purposes of this title. 
(7)An assessment that the project is to be in the public interest. 
(c)Authorized ProjectsProjects proposed under subsection (a) shall be consistent with section 2. 
204.Evaluation and approval of projects by Secretary concerned 
(a)Conditions for Approval of Proposed ProjectThe Secretary concerned may make a decision to approve a project submitted by a resource advisory committee under section 203 only if the proposed project satisfies each of the following conditions: 
(1)The project complies with all applicable Federal laws (including regulations). 
(2)The project is consistent with the applicable resource management plan and with any watershed or subsequent plan developed pursuant to the resource management plan and approved by the Secretary concerned. 
(3)The project has been approved by the resource advisory committee in accordance with section 205, including the procedures issued under subsection (e) of that section. 
(4)A project description has been submitted by the resource advisory committee to the Secretary concerned in accordance with section 203. 
(5)The project will improve the maintenance of existing infrastructure, implement stewardship objectives that enhance forest ecosystems, and restore and improve land health and water quality. 
(b)Environmental Reviews 
(1)Request for payment by countyThe Secretary concerned may request the resource advisory committee submitting a proposed project to agree to the use of project funds to pay for any environmental review, consultation, or compliance with applicable environmental laws required in connection with the project. 
(2)Conduct of environmental reviewIf a payment is requested under paragraph (1) and the resource advisory committee agrees to the expenditure of funds for this purpose, the Secretary concerned shall conduct environmental review, consultation, or other compliance responsibilities in accordance with Federal laws (including regulations). 
(3)Effect of refusal to pay 
(A)In generalIf a resource advisory committee does not agree to the expenditure of funds under paragraph (1), the project shall be deemed withdrawn from further consideration by the Secretary concerned pursuant to this title. 
(B)Effect of withdrawalA withdrawal under subparagraph (A) shall be deemed to be a rejection of the project for purposes of section 207(c). 
(c)Decisions of Secretary Concerned 
(1)Rejection of projects 
(A)In generalA decision by the Secretary concerned to reject a proposed project shall be at the sole discretion of the Secretary concerned. 
(B)No administrative appeal or judicial reviewNotwithstanding any other provision of law, a decision by the Secretary concerned to reject a proposed project shall not be subject to administrative appeal or judicial review. 
(C)Notice of rejectionNot later than 30 days after the date on which the Secretary concerned makes the rejection decision, the Secretary concerned shall notify in writing the resource advisory committee that submitted the proposed project of the rejection and the reasons for rejection. 
(2)Notice of project approvalThe Secretary concerned shall publish in the Federal Register notice of each project approved under subsection (a) if the notice would be required had the project originated with the Secretary. 
(d)Source and Conduct of ProjectOnce the Secretary concerned accepts a project for review under section 203, the acceptance shall be deemed a Federal action for all purposes. 
(e)Implementation of Approved Projects 
(1)CooperationNotwithstanding chapter 63 of title 31, United States Code, using project funds the Secretary concerned may enter into contracts, grants, and cooperative agreements with States and local governments, private and nonprofit entities, and landowners and other persons to assist the Secretary in carrying out an approved project. 
(2)Best value contracting 
(A)In generalFor any project involving a contract authorized by paragraph (1) the Secretary concerned may elect a source for performance of the contract on a best value basis. 
(B)FactorsThe Secretary concerned shall determine best value based on such factors as— 
(i)the technical demands and complexity of the work to be done; 
(ii) 
(I)the ecological objectives of the project; and 
(II)the sensitivity of the resources being treated; 
(iii)the past experience by the contractor with the type of work being done, using the type of equipment proposed for the project, and meeting or exceeding desired ecological conditions; and 
(iv)the commitment of the contractor to hiring highly qualified workers and local residents. 
(3)Merchantable timber contracting pilot program 
(A)EstablishmentThe Secretary concerned shall establish a pilot program to implement a certain percentage of approved projects involving the sale of merchantable timber using separate contracts for— 
(i)the harvesting or collection of merchantable timber; and 
(ii)the sale of the timber. 
(B)Annual percentagesUnder the pilot program, the Secretary concerned shall ensure that, on a nationwide basis, not less than the following percentage of all approved projects involving the sale of merchantable timber are implemented using separate contracts: 
(i)For fiscal year 2008, 35 percent. 
(ii)For fiscal year 2009, 45 percent. 
(iii)For each of fiscal years 2010 and 2011, 50 percent. 
(C)Inclusion in pilot programThe decision whether to use separate contracts to implement a project involving the sale of merchantable timber shall be made by the Secretary concerned after the approval of the project under this title. 
(D)Assistance 
(i)In generalThe Secretary concerned may use funds from any appropriated account available to the Secretary for the Federal land to assist in the administration of projects conducted under the pilot program. 
(ii)Maximum amount of assistanceThe total amount obligated under this subparagraph may not exceed $1,000,000 for any fiscal year during which the pilot program is in effect. 
(E)Review and report 
(i)Initial reportNot later than September 30, 2010, the Comptroller General shall submit to the Committees on Agriculture, Nutrition, and Forestry and Energy and Natural Resources of the Senate and the Committees on Agriculture and Natural Resources of the House of Representatives a report assessing the pilot program. 
(ii)Annual reportThe Secretary concerned shall submit to the Committees on Agriculture, Nutrition, and Forestry and Energy and Natural Resources of the Senate and the Committees on Agriculture and Natural Resources of the House of Representatives an annual report describing the results of the pilot program. 
(f)Requirements for Project FundsThe Secretary shall ensure that at least 50 percent of all project funds be used for projects that are primarily dedicated— 
(1)to road maintenance, decommissioning, or obliteration; or 
(2)to restoration of streams and watersheds. 
205.Resource advisory Committees 
(a)Establishment and Purpose of Resource Advisory Committees 
(1)EstablishmentThe Secretary concerned shall establish and maintain resource advisory committees to perform the duties in subsection (b), except as provided in paragraph (4). 
(2)PurposeThe purpose of a resource advisory committee shall be— 
(A)to improve collaborative relationships; and 
(B)to provide advice and recommendations to the land management agencies consistent with the purposes of this title. 
(3)Access to resource advisory committeesTo ensure that each unit of Federal land has access to a resource advisory committee, and that there is sufficient interest in participation on a committee to ensure that membership can be balanced in terms of the points of view represented and the functions to be performed, the Secretary concerned may, establish resource advisory committees for part of, or 1 or more, units of Federal land. 
(4)Existing advisory committees 
(A)In generalAn advisory committee that meets the requirements of this section, a resource advisory committee established before September 29, 2006, or an advisory committee determined by the Secretary concerned before September 29, 2006, to meet the requirements of this section may be deemed by the Secretary concerned to be a resource advisory committee for the purposes of this title. 
(B)CharterA charter for a committee described in subparagraph (A) that was filed on or before September 29, 2006, shall be considered to be filed for purposes of this Act. 
(C)Bureau of land management advisory committeesThe Secretary of the Interior may deem a resource advisory committee meeting the requirements of subpart 1784 of part 1780 of title 43, Code of Federal Regulations, as a resource advisory committee for the purposes of this title. 
(b)DutiesA resource advisory committee shall— 
(1)review projects proposed under this title by participating counties and other persons; 
(2)propose projects and funding to the Secretary concerned under section 203; 
(3)provide early and continuous coordination with appropriate land management agency officials in recommending projects consistent with purposes of this Act under this title; 
(4)provide frequent opportunities for citizens, organizations, tribes, land management agencies, and other interested parties to participate openly and meaningfully, beginning at the early stages of the project development process under this title; 
(5) 
(A)monitor projects that have been approved under section 204; and 
(B)advise the designated Federal official on the progress of the monitoring efforts under subparagraph (A); and 
(6)make recommendations to the Secretary concerned for any appropriate changes or adjustments to the projects being monitored by the resource advisory committee. 
(c)Appointment by the Secretary 
(1)Appointment and term 
(A)In generalThe Secretary concerned, shall appoint the members of resource advisory committees for a term of 4 years beginning on the date of appointment. 
(B)ReappointmentThe Secretary concerned may reappoint members to subsequent 4-year terms. 
(2)Basic requirementsThe Secretary concerned shall ensure that each resource advisory committee established meets the requirements of subsection (d). 
(3)Initial appointmentNot later than 180 days after the date of the enactment of this Act, the Secretary concerned shall make initial appointments to the resource advisory committees. 
(4)VacanciesThe Secretary concerned shall make appointments to fill vacancies on any resource advisory committee as soon as practicable after the vacancy has occurred. 
(5)CompensationMembers of the resource advisory committees shall not receive any compensation. 
(d)Composition of Advisory Committee 
(1)NumberEach resource advisory committee shall be comprised of 15 members. 
(2)Community interests representedCommittee members shall be representative of the interests of the following 3 categories: 
(A)5 persons that— 
(i)represent organized labor or non-timber forest product harvester groups; 
(ii)represent developed outdoor recreation, off highway vehicle users, or commercial recreation activities; 
(iii)represent— 
(I)energy and mineral development interests; or 
(II)commercial or recreational fishing interests; 
(iv)represent the commercial timber industry; or 
(v)hold Federal grazing or other land use permits, or represent nonindustrial private forest land owners, within the area for which the committee is organized. 
(B)5 persons that represent— 
(i)nationally recognized environmental organizations; 
(ii)regionally or locally recognized environmental organizations; 
(iii)dispersed recreational activities; 
(iv)archaeological and historical interests; or 
(v)nationally or regionally recognized wild horse and burro interest groups, wildlife or hunting organizations, or watershed associations. 
(C)5 persons that— 
(i)hold State elected office (or a designee); 
(ii)hold county or local elected office; 
(iii)represent American Indian tribes within or adjacent to the area for which the committee is organized; 
(iv)are school officials or teachers; or 
(v)represent the affected public at large. 
(3)Balanced representationIn appointing committee members from the 3 categories in paragraph (2), the Secretary concerned shall provide for balanced and broad representation from within each category. 
(4)Geographic distributionThe members of a resource advisory committee shall reside within the State in which the committee has jurisdiction and, to extent practicable, the Secretary concerned shall ensure local representation in each category in paragraph (2). 
(5)ChairpersonA majority on each resource advisory committee shall select the chairperson of the committee. 
(e)Approval Procedures 
(1)In generalSubject to paragraph (3), each resource advisory committee shall establish procedures for proposing projects to the Secretary concerned under this title. 
(2)QuorumA quorum must be present to constitute an official meeting of the committee. 
(3)Approval by majority of membersA project may be proposed by a resource advisory committee to the Secretary concerned under section 203(a), if the project has been approved by a majority of members of the committee from each of the 3 categories in subsection (d)(2). 
(f)Other Committee Authorities and Requirements 
(1)Staff assistanceA resource advisory committee may submit to the Secretary concerned a request for periodic staff assistance from Federal employees under the jurisdiction of the Secretary. 
(2)MeetingsAll meetings of a resource advisory committee shall be announced at least 1 week in advance in a local newspaper of record and shall be open to the public. 
(3)RecordsA resource advisory committee shall maintain records of the meetings of the committee and make the records available for public inspection. 
206.Use of project funds 
(a)Agreement Regarding Schedule and Cost of Project 
(1)Agreement between partiesThe Secretary concerned may carry out a project submitted by a resource advisory committee under section 203(a) using project funds or other funds described in section 203(a)(2), if, as soon as practicable after the issuance of a decision document for the project and the exhaustion of all administrative appeals and judicial review of the project decision, the Secretary concerned and the resource advisory committee enter into an agreement addressing, at a minimum, the following: 
(A)The schedule for completing the project. 
(B)The total cost of the project, including the level of agency overhead to be assessed against the project. 
(C)For a multiyear project, the estimated cost of the project for each of the fiscal years in which it will be carried out. 
(D)The remedies for failure of the Secretary concerned to comply with the terms of the agreement consistent with current Federal law. 
(2)Limited use of federal fundsThe Secretary concerned may decide, at the sole discretion of the Secretary concerned, to cover the costs of a portion of an approved project using Federal funds appropriated or otherwise available to the Secretary for the same purposes as the project. 
(b)Transfer of Project Funds 
(1)Initial transfer requiredAs soon as practicable after the agreement is reached under subsection (a) with regard to a project to be funded in whole or in part using project funds, or other funds described in section 203(a)(2), the Secretary concerned shall transfer to the applicable unit of National Forest System land or Bureau of Land Management District an amount of project funds equal to— 
(A)in the case of a project to be completed in a single fiscal year, the total amount specified in the agreement to be paid using project funds, or other funds described in section 203(a)(2); or 
(B)in the case of a multiyear project, the amount specified in the agreement to be paid using project funds, or other funds described in section 203(a)(2) for the first fiscal year. 
(2)Condition on project commencementThe unit of National Forest System land or Bureau of Land Management District concerned, shall not commence a project until the project funds, or other funds described in section 203(a)(2) required to be transferred under paragraph (1) for the project, have been made available by the Secretary concerned. 
(3)Subsequent transfers for multiyear projects 
(A)In generalFor the second and subsequent fiscal years of a multiyear project to be funded in whole or in part using project funds, the unit of National Forest System land or Bureau of Land Management District concerned shall use the amount of project funds required to continue the project in that fiscal year according to the agreement entered into under subsection (a). 
(B)Suspension of workThe Secretary concerned shall suspend work on the project if the project funds required by the agreement in the second and subsequent fiscal years are not available. 
207.Availability of project funds 
(a)Submission of Proposed Projects To Obligate FundsBy September 30, 2008 (or as soon thereafter as the Secretary concerned determines is practicable), and each September 30 thereafter for each succeeding fiscal year through fiscal year 2011, a resource advisory committee shall submit to the Secretary concerned pursuant to section 203(a)(1) a sufficient number of project proposals that, if approved, would result in the obligation of at least the full amount of the project funds reserved by the participating county in the preceding fiscal year. 
(b)Use or Transfer of Unobligated FundsSubject to section 208, if a resource advisory committee fails to comply with subsection (a) for a fiscal year, any project funds reserved by the participating county in the preceding fiscal year and remaining unobligated shall be available for use as part of the project submissions in the next fiscal year. 
(c)Effect of Rejection of ProjectsSubject to section 208, any project funds reserved by a participating county in the preceding fiscal year that are unobligated at the end of a fiscal year because the Secretary concerned has rejected one or more proposed projects shall be available for use as part of the project submissions in the next fiscal year. 
(d)Effect of Court Orders 
(1)In generalIf an approved project under this Act is enjoined or prohibited by a Federal court, the Secretary concerned shall return the unobligated project funds related to the project to the participating county or counties that reserved the funds. 
(2)Expenditure of fundsThe returned funds shall be available for the county to expend in the same manner as the funds reserved by the county under subparagraph (B) or (C)(i) of section 102(d)(1). 
208.Termination of authority 
(a)In GeneralThe authority to initiate projects under this title shall terminate on September 30, 2011. 
(b)Deposits in TreasuryAny project funds not obligated by September 30, 2012, shall be deposited in the Treasury of the United States. 
IIICOUNTY FUNDS 
301.DefinitionsIn this title: 
(1)County fundsThe term county funds means all funds an eligible county elects under section 102(d) to reserve for expenditure in accordance with this title. 
(2)Participating countyThe term participating county means an eligible county that elects under section 102(d) to expend a portion of the Federal funds received under section 102 in accordance with this title. 
302.Use 
(a)Authorized UsesA participating county, including any applicable agencies of the participating county, shall use county funds, in accordance with this title, only— 
(1)to carry out activities under the Firewise Communities program to provide to homeowners in fire-sensitive ecosystems education on, and assistance with implementing, techniques in home siting, home construction, and home landscaping that can increase the protection of people and property from wildfires; 
(2)to reimburse the participating county for search and rescue and other emergency services, including firefighting, that are— 
(A)performed on Federal land after the date on which the use was approved under subsection (b); 
(B)paid for by the participating county; and 
(3)to develop community wildfire protection plans in coordination with the appropriate Secretary concerned. 
(b)ProposalsA participating county shall use county funds for a use described in subsection (a) only after a 45-day public comment period, at the beginning of which the participating county shall— 
(1)publish in any publications of local record a proposal that describes the proposed use of the county funds; and 
(2)submit the proposal to any resource advisory committee established under section 205 for the participating county. 
303.Certification 
(a)In GeneralNot later than February 1 of the year after the year in which any county funds were expended by a participating county, the appropriate official of the participating county shall submit to the Secretary concerned a certification that the county funds expended in the applicable year have been used for the uses authorized under section 302(a), including a description of the amounts expended and the uses for which the amounts were expended. 
(b)ReviewThe Secretary concerned shall review the certifications submitted under subsection (a) as the Secretary concerned determines to be appropriate. 
304.Termination of authority 
(a)In GeneralThe authority to initiate projects under this title terminates on September 30, 2011. 
(b)AvailabilityAny county funds not obligated by September 30, 2012, shall be returned to the Treasury of the United States. 
IVMISCELLANEOUS PROVISIONS 
401.RegulationsThe Secretary of Agriculture and the Secretary of the Interior shall issue regulations to carry out the purposes of this Act. 
402.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act for each of fiscal years 2008 through 2011. 
403.Treatment of funds and revenues 
(a)Relation to Other AppropriationsFunds made available under section 402 and funds made available to a Secretary concerned under section 206 shall be in addition to any other annual appropriations for the Forest Service and the Bureau of Land Management. 
(b)Deposit of Revenues and Other FundsAll revenues generated from projects pursuant to title II, including any interest accrued from the revenues, shall be deposited in the Treasury of the United States.. 
(b)Forest receipt payments to eligible states and counties 
(1)Act of May 23, 1908The sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) is amended in the first sentence by striking twenty-five percentum and all that follows through shall be paid and inserting the following: an amount equal to the annual average of 25 percent of all amounts received for the applicable fiscal year and each of the preceding 6 fiscal years from each national forest shall be paid. 
(2)Weeks lawSection 13 of the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 500) is amended in the first sentence by striking twenty-five percentum and all that follows through shall be paid and inserting the following: an amount equal to the annual average of 25 percent of all amounts received for the applicable fiscal year and each of the preceding 6 fiscal years from each national forest shall be paid. 
(c)Payments in lieu of taxes 
(1)In generalSection 6906 of title 31, United States Code, is amended to read as follows: 
 
6906.FundingFor each of fiscal years 2008 through 2012— 
(1)each county or other eligible unit of local government shall be entitled to payment under this chapter; and 
(2)sums shall be made available to the Secretary of the Interior for obligation or expenditure in accordance with this chapter.. 
(2)Conforming amendmentThe table of sections for chapter 69 of title 31, United States Code, is amended by striking the item relating to section 6906 and inserting the following: 
 
 
6906. Funding.. 
(3)Budget scorekeeping 
(A)In generalNotwithstanding the Budget Scorekeeping Guidelines and the accompanying list of programs and accounts set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217, the section in this title regarding Payments in Lieu of Taxes shall be treated in the baseline for purposes of section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior to September 30, 2002), and by the Chairmen of the House and Senate Budget Committees, as appropriate, for purposes of budget enforcement in the House and Senate, and under the Congressional Budget Act of 1974 as if Payment in Lieu of Taxes (14–1114–0–1–806) were an account designated as Appropriated Entitlements and Mandatories for Fiscal Year 1997 in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217. 
(B)Effective dateThis paragraph shall remain in effect for the fiscal years to which the entitlement in section 6906 of title 31, United States Code (as amended by paragraph (1)), applies. 
602.Transfer to abandoned mine reclamation fundSubparagraph (C) of section 402(i)(1) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(1)) is amended by striking and $9,000,000 on October 1, 2009 and inserting $9,000,000 on October 1, 2009, and $9,000,000 on October 1, 2010. 
VIIDisaster relief 
AHeartland and Hurricane Ike disaster relief 
701.Short titleThis subtitle may be cited as the Heartland Disaster Tax Relief Act of 2008. 
702.Temporary tax relief for areas damaged by 2008 Midwestern severe storms, tornados, and flooding 
(a)In generalSubject to the modifications described in this section, the following provisions of or relating to the Internal Revenue Code of 1986 shall apply to any Midwestern disaster area in addition to the areas to which such provisions otherwise apply: 
(1)Go Zone benefits 
(A)Section 1400N (relating to tax benefits) other than subsections (b), (d), (e), (i), (j), (m), and (o) thereof. 
(B)Section 1400O (relating to education tax benefits). 
(C)Section 1400P (relating to housing tax benefits). 
(D)Section 1400Q (relating to special rules for use of retirement funds). 
(E)Section 1400R(a) (relating to employee retention credit for employers). 
(F)Section 1400S (relating to additional tax relief) other than subsection (d) thereof. 
(G)Section 1400T (relating to special rules for mortgage revenue bonds). 
(2)Other benefits included in Katrina Emergency Tax Relief Act of 2005Sections 302, 303, 304, 401, and 405 of the Katrina Emergency Tax Relief Act of 2005. 
(b)Midwestern disaster area 
(1)In generalFor purposes of this section and for applying the substitutions described in subsections (d) and (e), the term Midwestern disaster area means an area— 
(A)with respect to which a major disaster has been declared by the President on or after May 20, 2008, and before August 1, 2008, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of severe storms, tornados, or flooding occurring in any of the States of Arkansas, Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, and Wisconsin, and 
(B)determined by the President to warrant individual or individual and public assistance from the Federal Government under such Act with respect to damages attributable to such severe storms, tornados, or flooding. 
(2)Certain benefits available to areas eligible only for public assistanceFor purposes of applying this section to benefits under the following provisions, paragraph (1) shall be applied without regard to subparagraph (B): 
(A)Sections 1400Q, 1400S(b), and 1400S(d) of the Internal Revenue Code of 1986. 
(B)Sections 302, 401, and 405 of the Katrina Emergency Tax Relief Act of 2005. 
(c)References 
(1)AreaAny reference in such provisions to the Hurricane Katrina disaster area or the Gulf Opportunity Zone shall be treated as a reference to any Midwestern disaster area and any reference to the Hurricane Katrina disaster area or the Gulf Opportunity Zone within a State shall be treated as a reference to all Midwestern disaster areas within the State. 
(2)Items attributable to disasterAny reference in such provisions to any loss, damage, or other item attributable to Hurricane Katrina shall be treated as a reference to any loss, damage, or other item attributable to the severe storms, tornados, or flooding giving rise to any Presidential declaration described in subsection (b)(1)(A). 
(3)Applicable disaster dateFor purposes of applying the substitutions described in subsections (d) and (e), the term applicable disaster date means, with respect to any Midwestern disaster area, the date on which the severe storms, tornados, or flooding giving rise to the Presidential declaration described in subsection (b)(1)(A) occurred. 
(d)Modifications to 1986 CodeThe following provisions of the Internal Revenue Code of 1986 shall be applied with the following modifications: 
(1)Tax-exempt bond financingSection 1400N(a)— 
(A)by substituting qualified Midwestern disaster area bond for qualified Gulf Opportunity Zone Bond each place it appears, except that in determining whether a bond is a qualified Midwestern disaster area bond— 
(i)paragraph (2)(A)(i) shall be applied by only treating costs as qualified project costs if— 
(I)in the case of a project involving a private business use (as defined in section 141(b)(6)), either the person using the property suffered a loss in a trade or business attributable to the severe storms, tornados, or flooding giving rise to any Presidential declaration described in subsection (b)(1)(A) or is a person designated for purposes of this section by the Governor of the State in which the project is located as a person carrying on a trade or business replacing a trade or business with respect to which another person suffered such a loss, and 
(II)in the case of a project relating to public utility property, the project involves repair or reconstruction of public utility property damaged by such severe storms, tornados, or flooding, and 
(ii)paragraph (2)(A)(ii) shall be applied by treating an issue as a qualified mortgage issue only if 95 percent or more of the net proceeds (as defined in section 150(a)(3)) of the issue are to be used to provide financing for mortgagors who suffered damages to their principal residences attributable to such severe storms, tornados, or flooding. 
(B)by substituting any State in which a Midwestern disaster area is located for the State of Alabama, Louisiana, or Mississippi in paragraph (2)(B), 
(C)by substituting designated for purposes of this section (on the basis of providing assistance to areas in the order in which such assistance is most needed) for designated for purposes of this section in paragraph (2)(C), 
(D)by substituting January 1, 2013 for January 1, 2011 in paragraph (2)(D), 
(E)in paragraph (3)(A)— 
(i)by substituting $1,000 for $2,500, and 
(ii)by substituting before the earliest applicable disaster date for Midwestern disaster areas within the State for before August 28, 2005, 
(F)by substituting qualified Midwestern disaster area repair or construction for qualified GO Zone repair or construction each place it appears, 
(G)by substituting after the date of the enactment of the Heartland Disaster Tax Relief Act of 2008 and before January 1, 2013 for after the date of the enactment of this paragraph and before January 1, 2011 in paragraph (7)(C), and 
(H)by disregarding paragraph (8) thereof. 
(2)Low-income housing creditSection 1400N(c)— 
(A)only with respect to calendar years 2008, 2009, and 2010, 
(B)by substituting Disaster Recovery Assistance housing amount for Gulf Opportunity housing amount each place it appears, 
(C)in paragraph (1)(B)— 
(i)by substituting $8.00 for $18.00, and 
(ii)by substituting before the earliest applicable disaster date for Midwestern disaster areas within the State for before August 28, 2005, and 
(D)determined without regard to paragraphs (2), (3), (4), (5), and (6) thereof. 
(3)Expensing for certain demolition and clean-up costsSection 1400N(f)— 
(A)by substituting qualified Disaster Recovery Assistance clean-up cost for qualified Gulf Opportunity Zone clean-up cost each place it appears, 
(B)by substituting beginning on the applicable disaster date and ending on December 31, 2010 for beginning on August 28, 2005, and ending on December 31, 2007 in paragraph (2), and 
(C)by treating costs as qualified Disaster Recovery Assistance clean-up costs only if the removal of debris or demolition of any structure was necessary due to damage attributable to the severe storms, tornados, or flooding giving rise to any Presidential declaration described in subsection (b)(1)(A). 
(4)Extension of expensing for environmental remediation costsSection 1400N(g)— 
(A)by substituting the applicable disaster date for August 28, 2005 each place it appears, 
(B)by substituting January 1, 2011 for January 1, 2008 in paragraph (1), 
(C)by substituting December 31, 2010 for December 31, 2007 in paragraph (1), and 
(D)by treating a site as a qualified contaminated site only if the release (or threat of release) or disposal of a hazardous substance at the site was attributable to the severe storms, tornados, or flooding giving rise to any Presidential declaration described in subsection (b)(1)(A). 
(5)Increase in rehabilitation creditSection 1400N(h), as amended by this Act— 
(A)by substituting the applicable disaster date for August 28, 2005, 
(B)by substituting December 31, 2011 for December 31, 2009 in paragraph (1), and 
(C)by only applying such subsection to qualified rehabilitation expenditures with respect to any building or structure which was damaged or destroyed as a result of the severe storms, tornados, or flooding giving rise to any Presidential declaration described in subsection (b)(1)(A). 
(6)Treatment of net operating losses attributable to disaster lossesSection 1400N(k)— 
(A)by substituting qualified Disaster Recovery Assistance loss for qualified Gulf Opportunity Zone loss each place it appears, 
(B)by substituting after the day before the applicable disaster date, and before January 1, 2011 for after August 27, 2005, and before January 1, 2008 each place it appears, 
(C)by substituting the applicable disaster date for August 28, 2005 in paragraph (2)(B)(ii)(I), 
(D)by substituting qualified Disaster Recovery Assistance property for qualified Gulf Opportunity Zone property in paragraph (2)(B)(iv), and 
(E)by substituting qualified Disaster Recovery Assistance casualty loss for qualified Gulf Opportunity Zone casualty loss each place it appears. 
(7)Credit to holders of tax credit bondsSection 1400N(l)— 
(A)by substituting Midwestern tax credit bond for Gulf tax credit bond each place it appears, 
(B)by substituting any State in which a Midwestern disaster area is located or any instrumentality of the State for the State of Alabama, Louisiana, or Mississippi in paragraph (4)(A)(i), 
(C)by substituting after December 31, 2008 and before January 1, 2010 for after December 31, 2005, and before January 1, 2007, 
(D)by substituting shall not exceed $100,000,000 for any State with an aggregate population located in all Midwestern disaster areas within the State of at least 2,000,000, $50,000,000 for any State with an aggregate population located in all Midwestern disaster areas within the State of at least 1,000,000 but less than 2,000,000, and zero for any other State. The population of a State within any area shall be determined on the basis of the most recent census estimate of resident population released by the Bureau of Census before the earliest applicable disaster date for Midwestern disaster areas within the State. for shall not exceed and all that follows in paragraph (4)(C), and 
(E)by substituting the earliest applicable disaster date for Midwestern disaster areas within the State for August 28, 2005 in paragraph (5)(A). 
(8)Education tax benefitsSection 1400O, by substituting 2008 or 2009 for 2005 or 2006. 
(9)Housing tax benefitsSection 1400P, by substituting the applicable disaster date for August 28, 2005 in subsection (c)(1). 
(10)Special rules for use of retirement fundsSection 1400Q— 
(A)by substituting qualified Disaster Recovery Assistance distribution for qualified hurricane distribution each place it appears, 
(B)by substituting on or after the applicable disaster date and before January 1, 2010 for on or after August 25, 2005, and before January 1, 2007 in subsection (a)(4)(A)(i), 
(C)by substituting the applicable disaster date for August 28, 2005 in subsections (a)(4)(A)(i) and (c)(3)(B), 
(D)by disregarding clauses (ii) and (iii) of subsection (a)(4)(A) thereof, 
(E)by substituting qualified storm damage distribution for qualified Katrina distribution each place it appears, 
(F)by substituting after the date which is 6 months before the applicable disaster date and before the date which is the day after the applicable disaster date for after February 28, 2005, and before August 29, 2005 in subsection (b)(2)(B)(ii), 
(G)by substituting the Midwestern disaster area, but not so purchased or constructed on account of severe storms, tornados, or flooding giving rise to the designation of the area as a disaster area for the Hurricane Katrina disaster area, but not so purchased or constructed on account of Hurricane Katrina in subsection (b)(2)(B)(iii), 
(H)by substituting beginning on the applicable disaster date and ending on the date which is 5 months after the date of the enactment of the Heartland Disaster Tax Relief Act of 2008 for beginning on August 25, 2005, and ending on February 28, 2006 in subsection (b)(3)(A), 
(I)by substituting qualified storm damage individual for qualified Hurricane Katrina individual each place it appears, 
(J)by substituting December 31, 2009 for December 31, 2006 in subsection (c)(2)(A), 
(K)by disregarding subparagraphs (C) and (D) of subsection (c)(3) thereof, 
(L)by substituting beginning on the date of the enactment of the Heartland Disaster Tax Relief Act of 2008 and ending on December 31, 2009 for beginning on September 24, 2005, and ending on December 31, 2006 in subsection (c)(4)(A)(i), 
(M)by substituting the applicable disaster date for August 25, 2005 in subsection (c)(4)(A)(ii), and 
(N)by substituting January 1, 2010 for January 1, 2007 in subsection (d)(2)(A)(ii). 
(11)Employee retention credit for employers affected by severe storms, tornados, and floodingSection 1400R(a)— 
(A)by substituting the applicable disaster date for August 28, 2005 each place it appears, 
(B)by substituting January 1, 2009 for January 1, 2006 both places it appears, and 
(C)only with respect to eligible employers who employed an average of not more than 200 employees on business days during the taxable year before the applicable disaster date. 
(12)Temporary suspension of limitations on charitable contributionsSection 1400S(a), by substituting the following paragraph for paragraph (4) thereof: 
 
(4)Qualified contributions 
(A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution (as defined in section 170(c)) if— 
(i)such contribution— 
(I)is paid during the period beginning on the earliest applicable disaster date for all States and ending on December 31, 2008, in cash to an organization described in section 170(b)(1)(A), and 
(II)is made for relief efforts in 1 or more Midwestern disaster areas, 
(ii)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8)) that such contribution was used (or is to be used) for relief efforts in 1 or more Midwestern disaster areas, and 
(iii)the taxpayer has elected the application of this subsection with respect to such contribution. 
(B)ExceptionSuch term shall not include a contribution by a donor if the contribution is— 
(i)to an organization described in section 509(a)(3), or 
(ii)for establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2)). 
(C)Application of election to partnerships and S corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(iii) shall be made separately by each partner or shareholder.. 
(13)Suspension of certain limitations on personal casualty lossesSection 1400S(b)(1), by substituting the applicable disaster date for August 25, 2005. 
(14)Special rule for determining earned incomeSection 1400S(d)— 
(A)by treating an individual as a qualified individual if such individual's principal place of abode on the applicable disaster date was located in a Midwestern disaster area, 
(B)by treating the applicable disaster date with respect to any such individual as the applicable date for purposes of such subsection, and 
(C)by treating an area as described in paragraph (2)(B)(ii) thereof if the area is a Midwestern disaster area only by reason of subsection (b)(2) of this section (relating to areas eligible only for public assistance). 
(15)Adjustments regarding taxpayer and dependency statusSection 1400S(e), by substituting 2008 or 2009 for 2005 or 2006. 
(e)Modifications to Katrina Emergency Tax Relief Act of 2005The following provisions of the Katrina Emergency Tax Relief Act of 2005 shall be applied with the following modifications: 
(1)Additional exemption for housing displaced individualSection 302— 
(A)by substituting 2008 or 2009 for 2005 or 2006 in subsection (a) thereof, 
(B)by substituting Midwestern displaced individual for Hurricane Katrina displaced individual each place it appears, and 
(C)by treating an area as a core disaster area for purposes of applying subsection (c) thereof if the area is a Midwestern disaster area without regard to subsection (b)(2) of this section (relating to areas eligible only for public assistance). 
(2)Increase in standard mileage rateSection 303, by substituting beginning on the applicable disaster date and ending on December 31, 2008 for beginning on August 25, 2005, and ending on December 31, 2006. 
(3)Mileage reimbursements for charitable volunteersSection 304— 
(A)by substituting beginning on the applicable disaster date and ending on December 31, 2008 for beginning on August 25, 2005, and ending on December 31, 2006 in subsection (a), and 
(B)by substituting the applicable disaster date for August 25, 2005 in subsection (a). 
(4)Exclusion of certain cancellation of indebtedness incomeSection 401— 
(A)by treating an individual whose principal place of abode on the applicable disaster date was in a Midwestern disaster area (determined without regard to subsection (b)(2) of this section) as an individual described in subsection (b)(1) thereof, and by treating an individual whose principal place of abode on the applicable disaster date was in a Midwestern disaster area solely by reason of subsection (b)(2) of this section as an individual described in subsection (b)(2) thereof, 
(B)by substituting the applicable disaster date for August 28, 2005 both places it appears, and 
(C)by substituting January 1, 2010 for January 1, 2007 in subsection (e). 
(5)Extension of replacement period for nonrecognition of gainSection 405, by substituting on or after the applicable disaster date for on or after August 25, 2005. 
703.Reporting requirements relating to disaster relief contributions 
(a)In generalSection 6033(b) (relating to returns of certain organizations described in section 501(c)(3)) is amended by striking and at the end of paragraph (13), by redesignating paragraph (14) as paragraph (15), and by adding after paragraph (13) the following new paragraph: 
 
(14)such information as the Secretary may require with respect to disaster relief activities, including the amount and use of qualified contributions to which section 1400S(a) applies, and. 
(b)Effective dateThe amendments made by this section shall apply to returns the due date for which (determined without regard to any extension) occurs after December 31, 2008. 
704.Temporary tax-exempt bond financing and low-income housing tax relief for areas damaged by Hurricane Ike 
(a)Tax-exempt bond financingSection 1400N(a) of the Internal Revenue Code of 1986 shall apply to any Hurricane Ike disaster area in addition to any other area referenced in such section, but with the following modifications: 
(1)By substituting qualified Hurricane Ike disaster area bond for qualified Gulf Opportunity Zone Bond each place it appears, except that in determining whether a bond is a qualified Hurricane Ike disaster area bond— 
(A)paragraph (2)(A)(i) shall be applied by only treating costs as qualified project costs if— 
(i)in the case of a project involving a private business use (as defined in section 141(b)(6)), either the person using the property suffered a loss in a trade or business attributable to Hurricane Ike or is a person designated for purposes of this section by the Governor of the State in which the project is located as a person carrying on a trade or business replacing a trade or business with respect to which another person suffered such a loss, and 
(ii)in the case of a project relating to public utility property, the project involves repair or reconstruction of public utility property damaged by Hurricane Ike, and 
(B)paragraph (2)(A)(ii) shall be applied by treating an issue as a qualified mortgage issue only if 95 percent or more of the net proceeds (as defined in section 150(a)(3)) of the issue are to be used to provide financing for mortgagors who suffered damages to their principal residences attributable to Hurricane Ike. 
(2)By substituting any State in which any Hurricane Ike disaster area is located for the State of Alabama, Louisiana, or Mississippi in paragraph (2)(B). 
(3)By substituting designated for purposes of this section (on the basis of providing assistance to areas in the order in which such assistance is most needed) for designated for purposes of this section in paragraph (2)(C). 
(4)By substituting January 1, 2013 for January 1, 2011 in paragraph (2)(D). 
(5)By substituting the following for subparagraph (A) of paragraph (3): 
 
(A)Aggregate amount designatedThe maximum aggregate face amount of bonds which may be designated under this subsection with respect to any State shall not exceed the product of $2,000 multiplied by the portion of the State population which is in— 
(i)in the case of Texas, the counties of Brazoria, Chambers, Galveston, Jefferson, and Orange, and 
(ii)in the case of Louisiana, the parishes of Calcasieu and Cameron,(as determined on the basis of the most recent census estimate of resident population released by the Bureau of Census before September 13, 2008).. 
(6)By substituting qualified Hurricane Ike disaster area repair or construction for qualified GO Zone repair or construction each place it appears. 
(7)By substituting after the date of the enactment of the Heartland Disaster Tax Relief Act of 2008 and before January 1, 2013 for after the date of the enactment of this paragraph and before January 1, 2011 in paragraph (7)(C). 
(8)By disregarding paragraph (8) thereof. 
(9)By substituting any Hurricane Ike disaster area for the Gulf Opportunity Zone each place it appears. 
(b)Low-income housing creditSection 1400N(c) of the Internal Revenue Code of 1986 shall apply to any Hurricane Ike disaster area in addition to any other area referenced in such section, but with the following modifications: 
(1)Only with respect to calendar years 2008, 2009, and 2010. 
(2)By substituting any Hurricane Ike disaster area for the Gulf Opportunity Zone each place it appears. 
(3)By substituting Hurricane Ike Recovery Assistance housing amount for Gulf Opportunity housing amount each place it appears. 
(4)By substituting the following for subparagraph (B) of paragraph (1): 
 
(B)Hurricane Ike housing amountFor purposes of subparagraph (A), the term Hurricane Ike housing amount means, for any calendar year, the amount equal to the product of $16.00 multiplied by the portion of the State population which is in— 
(i)in the case of Texas, the counties of Brazoria, Chambers, Galveston, Jefferson, and Orange, and 
(ii)in the case of Louisiana, the parishes of Calcasieu and Cameron,(as determined on the basis of the most recent census estimate of resident population released by the Bureau of Census before September 13, 2008).. 
(5)Determined without regard to paragraphs (2), (3), (4), (5), and (6) thereof. 
(c)Hurricane Ike disaster areaFor purposes of this section and for applying the substitutions described in subsections (a) and (b), the term Hurricane Ike disaster area means an area in the State of Texas or Louisiana— 
(1)with respect to which a major disaster has been declared by the President on September 13, 2008, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Ike, and 
(2)determined by the President to warrant individual or individual and public assistance from the Federal Government under such Act with respect to damages attributable to Hurricane Ike. 
BNational disaster relief 
706.Losses attributable to federally declared disasters 
(a)Waiver of adjusted gross income limitation 
(1)In generalSubsection (h) of section 165 is amended by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the following new paragraph: 
 
(3)Special rule for losses in federally declared disasters 
(A)In generalIf an individual has a net disaster loss for any taxable year, the amount determined under paragraph (2)(A)(ii) shall be the sum of— 
(i)such net disaster loss, and 
(ii)so much of the excess referred to in the matter preceding clause (i) of paragraph (2)(A) (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual. 
(B)Net disaster lossFor purposes of subparagraph (A), the term net disaster loss means the excess of— 
(i)the personal casualty losses— 
(I)attributable to a federally declared disaster occurring before January 1, 2010, and 
(II)occurring in a disaster area, over 
(ii)personal casualty gains. 
(C)Federally declared disasterFor purposes of this paragraph— 
(i)Federally declared disasterThe term federally declared disaster means any disaster subsequently determined by the President of the United States to warrant assistance by the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 
(ii)Disaster areaThe term disaster area means the area so determined to warrant such assistance.. 
(2)Conforming amendments 
(A)Section 165(h)(4)(B) (as so redesignated) is amended by striking paragraph (2) and inserting paragraphs (2) and (3). 
(B)Section 165(i)(1) is amended by striking loss and all that follows through Act and inserting loss occurring in a disaster area (as defined by clause (ii) of subsection (h)(3)(C)) and attributable to a federally declared disaster (as defined by clause (i) of such subsection). 
(C)Section 165(i)(4) is amended by striking Presidentially declared disaster (as defined by section 1033(h)(3)) and inserting federally declared disaster (as defined by subsection (h)(3)(C)(i). 
(D) 
(i)So much of subsection (h) of section 1033 as precedes subparagraph (A) of paragraph (1) thereof is amended to read as follows: 
 
(h)Special rules for property damaged by federally declared disasters 
(1)Principal residencesIf the taxpayer’s principal residence or any of its contents is located in a disaster area and is compulsorily or involuntarily converted as a result of a federally declared disaster—. 
(ii)Paragraph (2) of section 1033(h) is amended by striking investment and all that follows through “disaster” and inserting investment located in a disaster area and compulsorily or involuntarily converted as a result of a federally declared disaster. 
(iii)Paragraph (3) of section 1033(h) is amended to read as follows: 
 
(3)Federally declared disaster; disaster areaThe terms ‘federally declared disaster’ and ‘disaster area’ shall have the respective meaning given such terms by section 165(h)(3)(C).. 
(iv)Section 139(c)(2) is amended to read as follows: 
 
(2)federally declared disaster (as defined by section 165(h)(3)(C)(i)),. 
(v)Subclause (II) of section 172(b)(1)(F)(ii) is amended by striking Presidentially declared disasters (as defined in section 1033(h)(3)) and inserting federally declared disasters (as defined by subsection (h)(3)(C)(i)). 
(vi)Subclause (III) of section 172(b)(1)(F)(ii) is amended by striking Presidentially declared disasters and inserting federally declared disasters. 
(vii)Subsection (a) of section 7508A is amended by striking Presidentially declared disaster (as defined in section 1033(h)(3)) and inserting federally declared disaster (as defined by section 165(h)(3)(C)(i)). 
(b)Increase in standard deduction by disaster casualty loss 
(1)In generalParagraph (1) of section 63(c), as amended by the Housing Assistance Tax Act of 2008, is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph: 
 
(D)the disaster loss deduction.. 
(2)Disaster loss deductionSubsection (c) of section 63, as amended by the Housing Assistance Tax Act of 2008, is amended by adding at the end the following new paragraph: 
 
(8)Disaster loss deductionFor the purposes of paragraph (1), the term disaster loss deduction means the net disaster loss (as defined in section 165(h)(3)(B)).. 
(3)Allowance in computing alternative minimum taxable incomeSubparagraph (E) of section 56(b)(1) is amended by adding at the end the following new sentence: The preceding sentence shall not apply to so much of the standard deduction as is determined under section 63(c)(1)(D).. 
(c)Increase in limitation on individual loss per casualtyParagraph (1) of section 165(h) is amended by striking $100 and inserting $500 ($100 for taxable years beginning after December 31, 2009). 
(d)Effective dates 
(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply to disasters declared in taxable years beginning after December 31, 2007. 
(2)Increase in limitation on individual loss per casualtyThe amendment made by subsection (c) shall apply to taxable years beginning after December 31, 2008. 
707.Expensing of Qualified Disaster Expenses 
(a)In generalPart VI of subchapter B of chapter 1 is amended by inserting after section 198 the following new section: 
 
198A.Expensing of Qualified Disaster Expenses 
(a)In generalA taxpayer may elect to treat any qualified disaster expenses which are paid or incurred by the taxpayer as an expense which is not chargeable to capital account. Any expense which is so treated shall be allowed as a deduction for the taxable year in which it is paid or incurred. 
(b)Qualified disaster expenseFor purposes of this section, the term qualified disaster expense means any expenditure— 
(1)which is paid or incurred in connection with a trade or business or with business-related property, 
(2)which is— 
(A)for the abatement or control of hazardous substances that were released on account of a federally declared disaster occurring before January 1, 2010, 
(B)for the removal of debris from, or the demolition of structures on, real property which is business-related property damaged or destroyed as a result of a federally declared disaster occurring before such date, or 
(C)for the repair of business-related property damaged as a result of a federally declared disaster occurring before such date, and 
(3)which is otherwise chargeable to capital account. 
(c)Other definitionsFor purposes of this section— 
(1)Business-related propertyThe term business-related property means property— 
(A)held by the taxpayer for use in a trade or business or for the production of income, or 
(B)described in section 1221(a)(1) in the hands of the taxpayer. 
(2)Federally declared disasterThe term federally declared disaster has the meaning given such term by section 165(h)(3)(C)(i). 
(d)Deduction recaptured as ordinary income on sale, etcSolely for purposes of section 1245, in the case of property to which a qualified disaster expense would have been capitalized but for this section— 
(1)the deduction allowed by this section for such expense shall be treated as a deduction for depreciation, and 
(2)such property (if not otherwise section 1245 property) shall be treated as section 1245 property solely for purposes of applying section 1245 to such deduction. 
(e)Coordination with other provisionsSections 198, 280B, and 468 shall not apply to amounts which are treated as expenses under this section. 
(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section.. 
(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 is amended by inserting after the item relating to section 198 the following new item: 
 
 
Sec. 198A. Expensing of Qualified Disaster Expenses.. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2007 in connection with disaster declared after such date. 
708.Net operating losses attributable to federally declared disasters 
(a)In generalParagraph (1) of section 172(b) is amended by adding at the end the following new subparagraph: 
 
(J)Certain losses attributable federally declared disastersIn the case of a taxpayer who has a qualified disaster loss (as defined in subsection (j)), such loss shall be a net operating loss carryback to each of the 5 taxable years preceding the taxable year of such loss.. 
(b)Qualified disaster lossSection 172 is amended by redesignating subsections (j) and (k) as subsections (k) and (l), respectively, and by inserting after subsection (i) the following new subsection: 
 
(j)Rules relating to qualified disaster lossesFor purposes of this section— 
(1)In generalThe term qualified disaster loss means the lesser of— 
(A)the sum of— 
(i)the losses allowable under section 165 for the taxable year— 
(I)attributable to a federally declared disaster (as defined in section 165(h)(3)(C)(i)) occurring before January 1, 2010, and 
(II)occurring in a disaster area (as defined in section 165(h)(3)(C)(ii)), and 
(ii)the deduction for the taxable year for qualified disaster expenses which is allowable under section 198A(a) or which would be so allowable if not otherwise treated as an expense, or 
(B)the net operating loss for such taxable year. 
(2)Coordination with subsection (b)(2)For purposes of applying subsection (b)(2), a qualified disaster loss for any taxable year shall be treated in a manner similar to the manner in which a specified liability loss is treated. 
(3)ElectionAny taxpayer entitled to a 5-year carryback under subsection (b)(1)(J) from any loss year may elect to have the carryback period with respect to such loss year determined without regard to subsection (b)(1)(J). Such election shall be made in such manner as may be prescribed by the Secretary and shall be made by the due date (including extensions of time) for filing the taxpayer’s return for the taxable year of the net operating loss. Such election, once made for any taxable year, shall be irrevocable for such taxable year. 
(4)ExclusionThe term qualified disaster loss shall not include any loss with respect to any property described in section 1400N(p)(3).. 
(c)Loss deduction allowed in computing alternative minimum taxable incomeSubsection (d) of section 56 is amended by adding at the end the following new paragraph: 
 
(3)Net operating loss attributable to federally declared disastersIn the case of a taxpayer which has a qualified disaster loss (as defined by section 172(b)(1)(J)) for the taxable year, paragraph (1) shall be applied by increasing the amount determined under subparagraph (A)(ii)(I) thereof by the sum of the carrybacks and carryovers of such loss.. 
(d)Conforming amendments 
(1)Clause (ii) of section 172(b)(1)(F) is amended by inserting or qualified disaster loss (as defined in subsection (j)) before the period at the end of the last sentence. 
(2)Paragraph (1) of section 172(i) is amended by adding at the end the following new flush sentence: 
 
Such term shall not include any qualified disaster loss (as defined in subsection (j)).. 
(e)Effective dateThe amendments made by this section shall apply to losses arising in taxable years beginning after December 31, 2007, in connection with disasters declared after such date. 
709.Waiver of certain mortgage revenue bond requirements following federally declared disasters 
(a)In generalSubsection (k) of section 143 is amended by adding at the end the following new paragraph: 
 
(12)Special rules for residences destroyed in federally declared disasters 
(A)Principal residence destroyedAt the election of the taxpayer, if the principal residence (within the meaning of section 121) of such taxpayer is— 
(i)rendered unsafe for use as a residence by reason of a federally declared disaster occurring before January 1, 2010, or 
(ii)demolished or relocated by reason of an order of the government of a State or political subdivision thereof on account of a federally declared disaster occurring before such date,then, for the 2-year period beginning on the date of the disaster declaration, subsection (d)(1) shall not apply with respect to such taxpayer and subsection (e) shall be applied by substituting 110 for 90 in paragraph (1) thereof. 
(B)Principal residence damaged 
(i)In generalAt the election of the taxpayer, if the principal residence (within the meaning of section 121) of such taxpayer was damaged as the result of a federally declared disaster occurring before January 1, 2010, any owner-financing provided in connection with the repair or reconstruction of such residence shall be treated as a qualified rehabilitation loan. 
(ii)LimitationThe aggregate owner-financing to which clause (i) applies shall not exceed the lesser of— 
(I)the cost of such repair or reconstruction, or 
(II)$150,000. 
(C)Federally declared disasterFor purposes of this paragraph, the term federally declared disaster has the meaning given such term by section 165(h)(3)(C)(i). 
(D)Election; denial of double benefit 
(i)ElectionAn election under this paragraph may not be revoked except with the consent of the Secretary. 
(ii)Denial of double benefitIf a taxpayer elects the application of this paragraph, paragraph (11) shall not apply with respect to the purchase or financing of any residence by such taxpayer.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to disasters occurring after December 31, 2007. 
710.Special depreciation allowance for qualified disaster property 
(a)In generalSection 168, as amended by this Act, is amended by adding at the end the following new subsection: 
 
(n)Special allowance for qualified disaster assistance property 
(1)In generalIn the case of any qualified disaster assistance property— 
(A)the depreciation deduction provided by section 167(a) for the taxable year in which such property is placed in service shall include an allowance equal to 50 percent of the adjusted basis of the qualified disaster assistance property, and 
(B)the adjusted basis of the qualified disaster assistance property shall be reduced by the amount of such deduction before computing the amount otherwise allowable as a depreciation deduction under this chapter for such taxable year and any subsequent taxable year. 
(2)Qualified disaster assistance propertyFor purposes of this subsection— 
(A)In generalThe term qualified disaster assistance property means any property— 
(i) 
(I)which is described in subsection (k)(2)(A)(i), or 
(II)which is nonresidential real property or residential rental property, 
(ii)substantially all of the use of which is— 
(I)in a disaster area with respect to a federally declared disaster occurring before January 1, 2010, and 
(II)in the active conduct of a trade or business by the taxpayer in such disaster area, 
(iii)which— 
(I)rehabilitates property damaged, or replaces property destroyed or condemned, as a result of such federally declared disaster, except that, for purposes of this clause, property shall be treated as replacing property destroyed or condemned if, as part of an integrated plan, such property replaces property which is included in a continuous area which includes real property destroyed or condemned, and 
(II)is similar in nature to, and located in the same county as, the property being rehabilitated or replaced, 
(iv)the original use of which in such disaster area commences with an eligible taxpayer on or after the applicable disaster date, 
(v)which is acquired by such eligible taxpayer by purchase (as defined in section 179(d)) on or after the applicable disaster date, but only if no written binding contract for the acquisition was in effect before such date, and 
(vi)which is placed in service by such eligible taxpayer on or before the date which is the last day of the third calendar year following the applicable disaster date (the fourth calendar year in the case of nonresidential real property and residential rental property). 
(B)Exceptions 
(i)Other bonus depreciation propertyThe term qualified disaster assistance property shall not include— 
(I)any property to which subsection (k) (determined without regard to paragraph (4)), (l), or (m) applies, 
(II)any property to which section 1400N(d) applies, and 
(III)any property described in section 1400N(p)(3). 
(ii)Alternative depreciation propertyThe term qualified disaster assistance property shall not include any property to which the alternative depreciation system under subsection (g) applies, determined without regard to paragraph (7) of subsection (g) (relating to election to have system apply). 
(iii)Tax-exempt bond financed propertySuch term shall not include any property any portion of which is financed with the proceeds of any obligation the interest on which is exempt from tax under section 103. 
(iv)Qualified revitalization buildingsSuch term shall not include any qualified revitalization building with respect to which the taxpayer has elected the application of paragraph (1) or (2) of section 1400I(a). 
(v)Election outIf a taxpayer makes an election under this clause with respect to any class of property for any taxable year, this subsection shall not apply to all property in such class placed in service during such taxable year. 
(C)Special rulesFor purposes of this subsection, rules similar to the rules of subparagraph (E) of subsection (k)(2) shall apply, except that such subparagraph shall be applied— 
(i)by substituting the applicable disaster date for December 31, 2007 each place it appears therein, 
(ii)without regard to and before January 1, 2009 in clause (i) thereof, and 
(iii)by substituting qualified disaster assistance property for qualified property in clause (iv) thereof. 
(D)Allowance against alternative minimum taxFor purposes of this subsection, rules similar to the rules of subsection (k)(2)(G) shall apply. 
(3)Other definitionsFor purposes of this subsection— 
(A)Applicable disaster dateThe term applicable disaster date means, with respect to any federally declared disaster, the date on which such federally declared disaster occurs. 
(B)Federally declared disasterThe term federally declared disaster has the meaning given such term under section 165(h)(3)(C)(i). 
(C)Disaster areaThe term disaster area has the meaning given such term under section 165(h)(3)(C)(ii). 
(D)Eligible taxpayerThe term eligible taxpayer means a taxpayer who has suffered an economic loss attributable to a federally declared disaster. 
(4)RecaptureFor purposes of this subsection, rules similar to the rules under section 179(d)(10) shall apply with respect to any qualified disaster assistance property which ceases to be qualified disaster assistance property.. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2007, with respect disasters declared after such date. 
711.Increased expensing for qualified disaster assistance property 
(a)In generalSection 179 is amended by adding at the end the following new subsection: 
 
(e)Special rules for qualified disaster assistance property 
(1)In generalFor purposes of this section— 
(A)the dollar amount in effect under subsection (b)(1) for the taxable year shall be increased by the lesser of— 
(i)$100,000, or 
(ii)the cost of qualified section 179 disaster assistance property placed in service during the taxable year, and 
(B)the dollar amount in effect under subsection (b)(2) for the taxable year shall be increased by the lesser of— 
(i)$600,000, or 
(ii)the cost of qualified section 179 disaster assistance property placed in service during the taxable year. 
(2)Qualified section 179 disaster assistance propertyFor purposes of this subsection, the term qualified section 179 disaster assistance property means section 179 property (as defined in subsection (d)) which is qualified disaster assistance property (as defined in section 168(n)(2)). 
(3)Coordination with empowerment zones and renewal communitiesFor purposes of sections 1397A and 1400J, qualified section 179 disaster assistance property shall not be treated as qualified zone property or qualified renewal property, unless the taxpayer elects not to take such qualified section 179 disaster assistance property into account for purposes of this subsection. 
(4)RecaptureFor purposes of this subsection, rules similar to the rules under subsection (d)(10) shall apply with respect to any qualified section 179 disaster assistance property which ceases to be qualified section 179 disaster assistance property.. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2007, with respect disasters declared after such date. 
712.Coordination with Heartland disaster reliefThe amendments made by this subtitle, other than the amendments made by sections 706(a)(2), 710, and 711, shall not apply to any disaster described in section 702(c)(1)(A), or to any expenditure or loss resulting from such disaster. 
VIIISpending reductions and appropriate revenue raisers for new tax relief policy 
801.Nonqualified deferred compensation from certain tax indifferent parties 
(a)In generalSubpart B of part II of subchapter E of chapter 1 is amended by inserting after section 457 the following new section: 
 
457A.Nonqualified deferred compensation from certain tax indifferent parties 
(a)In generalAny compensation which is deferred under a nonqualified deferred compensation plan of a nonqualified entity shall be includible in gross income when there is no substantial risk of forfeiture of the rights to such compensation. 
(b)Nonqualified entityFor purposes of this section, the term nonqualified entity means— 
(1)any foreign corporation unless substantially all of its income is— 
(A)effectively connected with the conduct of a trade or business in the United States, or 
(B)subject to a comprehensive foreign income tax, and 
(2)any partnership unless substantially all of its income is allocated to persons other than— 
(A)foreign persons with respect to whom such income is not subject to a comprehensive foreign income tax, and 
(B)organizations which are exempt from tax under this title. 
(c)Determinability of amounts of compensation 
(1)In generalIf the amount of any compensation is not determinable at the time that such compensation is otherwise includible in gross income under subsection (a)— 
(A)such amount shall be so includible in gross income when determinable, and 
(B)the tax imposed under this chapter for the taxable year in which such compensation is includible in gross income shall be increased by the sum of— 
(i)the amount of interest determined under paragraph (2), and 
(ii)an amount equal to 20 percent of the amount of such compensation. 
(2)InterestFor purposes of paragraph (1)(B)(i), the interest determined under this paragraph for any taxable year is the amount of interest at the underpayment rate under section 6621 plus 1 percentage point on the underpayments that would have occurred had the deferred compensation been includible in gross income for the taxable year in which first deferred or, if later, the first taxable year in which such deferred compensation is not subject to a substantial risk of forfeiture. 
(d)Other definitions and special rulesFor purposes of this section— 
(1)Substantial risk of forfeiture 
(A)In generalThe rights of a person to compensation shall be treated as subject to a substantial risk of forfeiture only if such person’s rights to such compensation are conditioned upon the future performance of substantial services by any individual. 
(B)Exception for compensation based on gain recognized on an investment asset 
(i)In generalTo the extent provided in regulations prescribed by the Secretary, if compensation is determined solely by reference to the amount of gain recognized on the disposition of an investment asset, such compensation shall be treated as subject to a substantial risk of forfeiture until the date of such disposition. 
(ii)Investment assetFor purposes of clause (i), the term investment asset means any single asset (other than an investment fund or similar entity)— 
(I)acquired directly by an investment fund or similar entity, 
(II)with respect to which such entity does not (nor does any person related to such entity) participate in the active management of such asset (or if such asset is an interest in an entity, in the active management of the activities of such entity), and 
(III)substantially all of any gain on the disposition of which (other than such deferred compensation) is allocated to investors in such entity. 
(iii)Coordination with special ruleParagraph (3)(B) shall not apply to any compensation to which clause (i) applies. 
(2)Comprehensive foreign income taxThe term comprehensive foreign income tax means, with respect to any foreign person, the income tax of a foreign country if— 
(A)such person is eligible for the benefits of a comprehensive income tax treaty between such foreign country and the United States, or 
(B)such person demonstrates to the satisfaction of the Secretary that such foreign country has a comprehensive income tax. 
(3)Nonqualified deferred compensation plan 
(A)In generalThe term nonqualified deferred compensation plan has the meaning given such term under section 409A(d), except that such term shall include any plan that provides a right to compensation based on the appreciation in value of a specified number of equity units of the service recipient. 
(B)ExceptionCompensation shall not be treated as deferred for purposes of this section if the service provider receives payment of such compensation not later than 12 months after the end of the taxable year of the service recipient during which the right to the payment of such compensation is no longer subject to a substantial risk of forfeiture. 
(4)Exception for certain compensation with respect to effectively connected incomeIn the case a foreign corporation with income which is taxable under section 882, this section shall not apply to compensation which, had such compensation had been paid in cash on the date that such compensation ceased to be subject to a substantial risk of forfeiture, would have been deductible by such foreign corporation against such income. 
(5)Application of rulesRules similar to the rules of paragraphs (5) and (6) of section 409A(d) shall apply. 
(e)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section, including regulations disregarding a substantial risk of forfeiture in cases where necessary to carry out the purposes of this section.. 
(b)Conforming amendmentSection 26(b)(2), as amended by the Housing Assistance Tax Act of 2008, is amended by striking and at the end of subparagraph (V), by striking the period at the end of subparagraph (W) and inserting , and, and by adding at the end the following new subparagraph: 
 
(X)section 457A(c)(1)(B) (relating to determinability of amounts of compensation).. 
(c)Clerical amendmentThe table of sections of subpart B of part II of subchapter E of chapter 1 is amended by inserting after the item relating to section 457 the following new item: 
 
 
Sec. 457A. Nonqualified deferred compensation from certain tax indifferent parties.. 
(d)Effective date 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to amounts deferred which are attributable to services performed after December 31, 2008. 
(2)Application to existing deferralsIn the case of any amount deferred to which the amendments made by this section do not apply solely by reason of the fact that the amount is attributable to services performed before January 1, 2009, to the extent such amount is not includible in gross income in a taxable year beginning before 2018, such amounts shall be includible in gross income in the later of— 
(A)the last taxable year beginning before 2018, or 
(B)the taxable year in which there is no substantial risk of forfeiture of the rights to such compensation (determined in the same manner as determined for purposes of section 457A of the Internal Revenue Code of 1986, as added by this section). 
(3)Accelerated paymentsNo later than 120 days after the date of the enactment of this Act, the Secretary shall issue guidance providing a limited period of time during which a nonqualified deferred compensation arrangement attributable to services performed on or before December 31, 2008, may, without violating the requirements of section 409A(a) of the Internal Revenue Code of 1986, be amended to conform the date of distribution to the date the amounts are required to be included in income. 
(4)Certain back-to-back arrangementsIf the taxpayer is also a service recipient and maintains one or more nonqualified deferred compensation arrangements for its service providers under which any amount is attributable to services performed on or before December 31, 2008, the guidance issued under paragraph (4) shall permit such arrangements to be amended to conform the dates of distribution under such arrangement to the date amounts are required to be included in the income of such taxpayer under this subsection. 
(5)Accelerated payment not treated as material modificationAny amendment to a nonqualified deferred compensation arrangement made pursuant to paragraph (4) or (5) shall not be treated as a material modification of the arrangement for purposes of section 409A of the Internal Revenue Code of 1986. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
